Exhibit 10.29

GUARANTY AND SECURITY AGREEMENT

This GUARANTY AND SECURITY AGREEMENT (this “Agreement”), dated as of January 31,
2013, among the Persons listed on the signature pages hereof as “Grantors” and
those additional entities that hereafter become parties hereto by executing the
form of Joinder attached hereto as Annex 1 (each, a “Grantor” and collectively,
the “Grantors”), and WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited
liability company (“WFCF”), in its capacity as administrative agent for the
Lender Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Debtor-in-Possession Credit Agreement of even
date herewith (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”) by and among School Specialty, Inc., a
Wisconsin corporation (“Parent”), ClassroomDirect.com, LLC, a Delaware limited
liability company (“ClassroomDirect”), Sportime, LLC, a Delaware limited
liability company (“Sportime”), Delta Education, LLC, a Delaware limited
liability company (“Delta Education”), Premier Agendas, Inc., a Washington
corporation (“Premier Agendas”), Childcraft Education Corp., a New York
corporation (“Childcraft”), Bird-in-Hand Woodworks, Inc., a New Jersey
corporation (“Bird-in-Hand”), Califone International, Inc., a Delaware
corporation (“Califone”; together with Parent, ClassroomDirect, Sportime, Delta
Education, Premier Agendas, Childcraft and Bird-in-Hand, the “Borrowers” and
each a “Borrower”), the lenders party thereto as “Lenders” (each of such
Lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender”), Agent, and WFCF and General Electric Capital
Corporation, a Delaware corporation, as co-collateral agents (the “Co-Collateral
Agents” and each a “Co-Collateral Agent”), the Lender Group has agreed to make
certain financial accommodations available to Borrowers from time to time
pursuant to the terms and conditions thereof; and

WHEREAS, Agent has agreed to act as agent for the benefit of the Lender Group
and the Bank Product Providers in connection with the transactions contemplated
by the Credit Agreement and this Agreement;

WHEREAS, in order to induce the Lender Group to enter into the Credit Agreement
and the other Loan Documents, to induce the Bank Product Providers to enter into
the Bank Product Agreements, and to induce the Lender Group and the Bank Product
Providers to make financial accommodations to Borrowers as provided for in the
Credit Agreement, the other Loan Documents and the Bank Product Agreements,
(a) each Grantor (other than Borrowers) has agreed to guaranty the Guarantied
Obligations, and (b) each Grantor has agreed to grant to Agent, for the benefit
of the Lender Group and the Bank Product Providers, a continuing security
interest in and to the Collateral in order to secure the prompt and complete
payment, observance and performance of, among other things, the Secured
Obligations; and

WHEREAS, each Grantor (other than Borrowers) is an Affiliate of Borrowers and,
as such, will benefit by virtue of the financial accommodations extended to
Borrowers by the Lender Group.



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

1. Definitions; Construction.

(a) All initially capitalized terms used herein (including in the preamble and
recitals hereof) without definition shall have the meanings ascribed thereto in
the Credit Agreement (including Schedule 1.1 thereto). Any terms (whether
capitalized or lower case) used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein or in the Credit Agreement; provided that to the extent that the Code is
used to define any term used herein and if such term is defined differently in
different Articles of the Code, the definition of such term contained in Article
9 of the Code shall govern. In addition to those terms defined elsewhere in this
Agreement, as used in this Agreement, the following terms shall have the
following meanings:

(i) “Account” means an account (as that term is defined in Article 9 of the
Code).

(ii) “Account Debtor” means an account debtor (as that term is defined in the
Code).

(iii) “Agent” has the meaning specified therefor in the preamble to this
Agreement.

(iv) “Agent’s Lien” has the meaning specified therefor in the Credit Agreement.

(v) “Agreement” has the meaning specified therefor in the preamble to this
Agreement.

(vi) “Bank Product Obligations” has the meaning specified therefor in the Credit
Agreement.

(vii) “Bank Product Provider” has the meaning specified therefor in the Credit
Agreement.

(viii) “Books” means books and records (including each Grantor’s Records
indicating, summarizing, or evidencing such Grantor’s assets (including the
Collateral) or liabilities, each Grantor’s Records relating to such Grantor’s
business operations or financial condition, and each Grantor’s goods or General
Intangibles related to such information).

(ix) “Borrower” has the meaning specified therefor in the recitals to this
Agreement.

(x) “Cash Equivalents” has the meaning specified therefor in the Credit
Agreement.

 

-2-



--------------------------------------------------------------------------------

(xi) “Chattel Paper” means chattel paper (as that term is defined in the Code),
and includes tangible chattel paper and electronic chattel paper.

(xii) “Code” means the New York Uniform Commercial Code, as in effect from time
to time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.

(xiii) “Collateral” has the meaning specified therefor in Section 3.

(xiv) “Collections” has the meaning specified therefor in the Credit Agreement.

(xv) “Commercial Tort Claims” means commercial tort claims (as that term is
defined in the Code), and includes those commercial tort claims listed on
Schedule 1.

(xvi) “Control Agreement” has the meaning specified therefor in the Credit
Agreement.

(xvii) “Controlled Account” has the meaning specified therefor in Section 7(k).

(xviii) “Controlled Account Agreements” means those certain cash management
agreements, in form and substance reasonably satisfactory to Agent, each of
which is executed and delivered by a Grantor, Agent, and one of the Controlled
Account Banks.

(xix) “Controlled Account Bank” has the meaning specified therefor in
Section 7(k).

(xx) “Copyrights” means any and all rights in any works of authorship, including
(A) copyrights and moral rights, (B) copyright registrations and recordings
thereof and all applications in connection therewith including those listed on
Schedule 2, (C) income, license fees, royalties, damages, and payments now and
hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past, present, or future infringements thereof, (D) the right to sue for
past, present, and future infringements thereof, and (E) all of each Grantor’s
rights corresponding thereto throughout the world.

(xxi) “Copyright Security Agreement” means each Copyright Security Agreement
executed and delivered by Grantors, or any of them, and Agent, in substantially
the form of Exhibit A.

(xxii) “Credit Agreement” has the meaning specified therefor in the recitals to
this Agreement.

 

-3-



--------------------------------------------------------------------------------

(xxiii) “Deposit Account” means a deposit account (as that term is defined in
the Code).

(xxiv) “Equipment” means equipment (as that term is defined in the Code).

(xxv) “Equity Interests” has the meaning specified therefor in the Credit
Agreement.

(xxvi) “Event of Default” has the meaning specified therefor in the Credit
Agreement.

(xxvii) “Farm Products” means farm products (as that term is defined in the
Code).

(xxviii) “Fixtures” means fixtures (as that term is defined in the Code).

(xxix) “Foreclosed Grantor” has the meaning specified therefor in
Section 2(i)(iii).

(xxx) “General Intangibles” means general intangibles (as that term is defined
in the Code) and Intangibles (as that term is defined in the PPSA), and includes
payment intangibles, software, contract rights, rights to payment, rights under
Hedge Agreements (including the right to receive payment on account of the
termination (voluntarily or involuntarily) of such Hedge Agreements), rights
arising under common law, statutes, or regulations, choses or things in action,
goodwill, Intellectual Property, Intellectual Property Licenses, purchase
orders, customer lists, monies due or recoverable from pension funds, route
lists, rights to payment and other rights under any royalty or licensing
agreements, including Intellectual Property Licenses, infringement claims,
pension plan refunds, pension plan refund claims, insurance premium rebates, tax
refunds, and tax refund claims, interests in a partnership or limited liability
company which do not constitute a security under Article 8 of the Code, and any
other personal property other than Commercial Tort Claims, money, Accounts,
Chattel Paper, Deposit Accounts, goods, Investment Property, Negotiable
Collateral, and oil, gas, or other minerals before extraction.

(xxxi) “Grantor” and “Grantors” have the respective meanings specified therefor
in the preamble to this Agreement.

(xxxii) “Guarantied Obligations” means all of the Obligations (including any
Bank Product Obligations) now or hereafter existing, whether for principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), fees (including the fees
provided for in the Fee Letter), Lender Group Expenses (including any fees or
expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), or otherwise, and any and all expenses (including
reasonable counsel fees and expenses) incurred by Agent, any other member of the
Lender Group, or any Bank Product Provider (or any of them) in enforcing any
rights under the any of the Loan Documents. Without limiting the generality of
the foregoing, Guarantied Obligations shall include all

 

-4-



--------------------------------------------------------------------------------

amounts that constitute part of the Guarantied Obligations and would be owed by
Borrowers to Agent, any other member of the Lender Group, or any Bank Product
Provider but for the fact that they are unenforceable or not allowable,
including due to the existence of a bankruptcy, reorganization, other Insolvency
Proceeding or similar proceeding involving any Borrower or any guarantor.

(xxxiii) “Guarantor” means each Grantor other than Borrowers.

(xxxiv) “Guaranty” means the guaranty set forth in Section 2 hereof.

(xxxv) “Insolvency Proceeding” has the meaning specified therefor in the Credit
Agreement.

(xxxvi) “Intellectual Property” means any and all Patents, Copyrights,
Trademarks, trade secrets, know-how, inventions (whether or not patentable),
algorithms, software programs (including source code and object code),
processes, product designs, industrial designs, blueprints, drawings, data,
customer lists, URLs and domain names, specifications, documentations, reports,
catalogs, literature, and any other forms of technology or proprietary
information of any kind, including all rights therein and all applications for
registration or registrations thereof.

(xxxvii) “Intellectual Property Licenses” means, with respect to any Person (the
“Specified Party”), (A) any licenses or other similar rights provided to the
Specified Party in or with respect to Intellectual Property owned or controlled
by any other Person, and (B) any licenses or other similar rights provided to
any other Person in or with respect to Intellectual Property owned or controlled
by the Specified Party, in each case, including (x) any software license
agreements (other than license agreements for commercially available
off-the-shelf software that is generally available to the public which have been
licensed to a Grantor pursuant to end-user licenses), (y) the license agreements
listed on Schedule 3, and (z) the right to use any of the licenses or other
similar rights described in this definition in connection with the enforcement
of the Lender Group’s rights under the Loan Documents.

(xxxviii) “Inventory” means inventory (as that term is defined in the Code).

(xxxix) “Investment Property” means (A) any and all investment property (as that
term is defined in the Code), and (B) any and all of the following (regardless
of whether classified as investment property under the Code): all Pledged
Interests, Pledged Operating Agreements, and Pledged Partnership Agreements.

(xl) “Joinder” means each Joinder to this Agreement executed and delivered by
Agent and each of the other parties listed on the signature pages thereto, in
substantially the form of Annex 1.

(xli) “Lender Group” has the meaning specified therefor in the Credit Agreement.

 

-5-



--------------------------------------------------------------------------------

(xlii) “Lender” and “Lenders” have the respective meanings specified therefor in
the recitals to this Agreement.

(xliii) “Loan Document” has the meaning specified therefor in the Credit
Agreement.

(xliv) “Negotiable Collateral” means letters of credit, letter-of-credit rights,
instruments, promissory notes, drafts and documents (as each such term is
defined in the Code).

(xlv) “Obligations” has the meaning specified therefor in the Credit Agreement.

(xlvi) “Parent” has the meaning specified therefor in the recitals to this
Agreement.

(xlvii) “Patents” means patents and patent applications, including (A) the
patents and patent applications listed on Schedule 4, (B) all continuations,
divisionals, continuations-in-part, re-examinations, reissues, and renewals
thereof and improvements thereon, (C) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past, present, or future infringements thereof, (D) the
right to sue for past, present, and future infringements thereof, and (E) all of
each Grantor’s rights corresponding thereto throughout the world.

(xlviii) “Patent Security Agreement” means each Patent Security Agreement
executed and delivered by Grantors, or any of them, and Agent, in substantially
the form of Exhibit B.

(xlix) “Permitted Investments” has the meaning specified therefor in the Credit
Agreement.

(l) “Permitted Liens” has the meaning specified therefor in the Credit
Agreement.

(li) “Person” has the meaning specified therefor in the Credit Agreement.

(lii) “Pledged Companies” means each Person listed on Schedule 5 as a “Pledged
Company”, together with each other Person, all or a portion of whose Equity
Interests are acquired or otherwise owned by a Grantor after the Closing Date.

(liii) “Pledged Interests” means all of each Grantor’s right, title and interest
in and to all of the Equity Interests now owned or hereafter acquired by such
Grantor, regardless of class or designation, including in each of the Pledged
Companies, and all substitutions therefor and replacements thereof, all proceeds
thereof and all rights relating thereto, also including any certificates
representing the Equity Interests, the right to receive any certificates
representing any of the Equity Interests, all warrants, options, share
appreciation rights and other rights, contractual or otherwise, in respect
thereof and the right to receive all dividends, distributions of income,
profits, surplus, or other compensation by way of income or liquidating
distributions, in cash or in kind, and all cash, instruments, and other property
from time to time received, receivable, or otherwise distributed in respect of
or in addition to, in substitution of, on account of, or in exchange for any or
all of the foregoing.

 

-6-



--------------------------------------------------------------------------------

(liv) “Pledged Interests Addendum” means a Pledged Interests Addendum
substantially in the form of Exhibit C.

(lv) “Pledged Notes” has the meaning specified therefor in Section 6(i).

(lvi) “Pledged Operating Agreements” means all of each Grantor’s rights, powers,
and remedies under the limited liability company operating agreements of each of
the Pledged Companies that are limited liability companies.

(lvii) “Pledged Partnership Agreements” means all of each Grantor’s rights,
powers, and remedies under the partnership agreements of each of the Pledged
Companies that are partnerships.

(lviii) “PPSA” means the Personal Property Security Act (Nova Scotia) as such
legislation may be amended, renamed or replaced from time to time, and the
regulations thereunder as in effect from time to time.

(lix) “Proceeds” has the meaning specified therefor in Section 3.

(lx) “PTO” means the United States Patent and Trademark Office.

(lxi) “Real Property” means any estates or interests in real property now owned
or hereafter acquired by any Grantor or any Subsidiary of any Grantor and the
improvements thereto.

(lxii) “Record” means information that is inscribed on a tangible medium or
which is stored in an electronic or other medium and is retrievable in
perceivable form.

(lxiii) “Rescission” has the meaning specified therefor in Section 7(k).

(lxiv) “Secured Obligations” means each and all of the following: (A) all of the
present and future obligations of each of the Grantors arising from, or owing
under or pursuant to, this Agreement (including the Guaranty), the Credit
Agreement, or any of the other Loan Documents, (B) all Bank Product Obligations,
and (C) all other Obligations of Borrowers and all other Guarantied Obligations
of each Guarantor (including, in the case of each of clauses (A), (B) and (C),
reasonable attorneys’ fees and expenses and any interest, fees, or expenses that
accrue after the filing of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any Insolvency
Proceeding).

(lxv) “Securities Account” means a securities account (as that term is defined
in the Code).

(lxvi) “Security Interest” has the meaning specified therefor in Section 3.

 

-7-



--------------------------------------------------------------------------------

(lxvii) “Select Agendas” means Select Agendas, Corp., a Nova Scotia unlimited
liability company.

(lxviii) “STA” means the Securities Transfer Act (Nova Scotia) as such
legislation may be amended, renamed or replaced from time to time, and the
regulations thereunder as in effect from time to time.

(lxix) “Supporting Obligations” means supporting obligations (as such term is
defined in the Code), and includes letters of credit and guaranties issued in
support of Accounts, Chattel Paper, documents, General Intangibles, instruments
or Investment Property.

(lxx) “Trademarks” means any and all trademarks, trade names, registered
trademarks, trademark applications, service marks, registered service marks and
service mark applications, including (A) the trade names, registered trademarks,
trademark applications, registered service marks and service mark applications
listed on Schedule 6, (B) all renewals thereof, (C) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements or dilutions
thereof, (D) the right to sue for past, present and future infringements and
dilutions thereof, (E) the goodwill of each Grantor’s business symbolized by the
foregoing or connected therewith, and (F) all of each Grantor’s rights
corresponding thereto throughout the world.

(lxxi) “Trademark Security Agreement” means each Trademark Security Agreement
executed and delivered by Grantors, or any of them, and Agent, in substantially
the form of Exhibit D.

(lxxii) “Term Loan Agent” has the meaning specified therefor in the Split Lien
Intercreditor Agreement

(lxxiii) “ULC” means a Pledged Company that is an unlimited company, unlimited
liability company or unlimited liability corporation under any ULC Laws.

(lxxiv) “ULC Laws” means the Companies Act (Nova Scotia), the Business
Corporations Act (Alberta), the Business Corporations Act (British Columbia) and
any other present or future laws governing ULCs.

(lxxv) “ULC Shares” means shares, partnership interests or other Equity
Interests in the capital stock of a ULC.

(lxxvi) “URL” means “uniform resource locator,” an internet web address.

(lxxvii) “VIN” has the meaning specified therefor in Section 6(l).

(b) Unless the context of this Agreement clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms “includes” and “including” are not limiting, and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Section, subsection, clause,
schedule, and exhibit references herein are to this Agreement unless otherwise
specified. Any reference in this Agreement to any agreement, instrument, or
document shall include all

 

-8-



--------------------------------------------------------------------------------

alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein or in the Credit Agreement). The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties. Any reference herein to the satisfaction, repayment, or payment in
full of the Secured Obligations or the Guarantied Obligations shall mean (i) the
payment or repayment in full in immediately available funds of (A) the principal
amount of, and interest accrued with respect to, all outstanding Loans, together
with the payment of any premium applicable to the repayment of the Loans,
(B) all Lender Group Expenses that have accrued regardless of whether demand has
been made therefor, (C) all fees or charges that have accrued hereunder or under
any other Loan Document (including the Letter of Credit Fee and the Unused Line
Fee), (ii) in the case of contingent reimbursement obligations with respect to
Letters of Credit, providing Letter of Credit Collateralization, (iii) in the
case of obligations with respect to Bank Products (other than Hedge
Obligations), providing Bank Product Collateralization, (iv) the receipt by
Agent of cash collateral in order to secure any other contingent Secured
Obligations or Guarantied Obligations for which a claim or demand for payment
has been made at such time or in respect of matters or circumstances known to
Agent or a Lender at the time that are reasonably expected to result in any
loss, cost, damage or expense (including attorneys’ fees and legal expenses),
such cash collateral to be in such amount as Agent reasonably determines is
appropriate to secure such contingent Secured Obligations or Guarantied
Obligations, (v) the payment or repayment in full in immediately available funds
of all other Secured Obligations or Guarantied Obligations (as the case may be)
(including the payment of any termination amount then applicable (or which would
or could become applicable as a result of the repayment of the other
Obligations) under Hedge Agreements provided by Hedge Providers) other than
(A) unasserted contingent indemnification obligations, (B) any Bank Product
Obligations (other than Hedge Obligations) that, at such time, are allowed by
the applicable Bank Product Provider to remain outstanding without being
required to be repaid or cash collateralized, and (C) any Hedge Obligations
that, at such time, are allowed by the applicable Hedge Provider to remain
outstanding without being required to be repaid, and (vi) the termination of all
of the Commitments of the Lenders. Any reference herein to any Person shall be
construed to include such Person’s successors and assigns. Any requirement of a
writing contained herein shall be satisfied by the transmission of a Record.

(c) All of the schedules and exhibits attached to this Agreement shall be deemed
incorporated herein by reference.

2. Guaranty.

(a) In recognition of the direct and indirect benefits to be received by
Guarantors from the proceeds of the Revolving Loans, the issuance of the Letters
of Credit, and the entering into of the Bank Product Agreements and by virtue of
the financial accommodations to be made to Borrowers, each of the Guarantors,
jointly and severally, hereby unconditionally and irrevocably guarantees as a
primary obligor and not merely as a surety the full and prompt payment when due,
whether upon maturity, acceleration, or otherwise, of all of the Guarantied
Obligations. If any or all of the Obligations becomes due and payable, each of
the Guarantors, unconditionally and irrevocably, and without the need for
demand, protest, or any other notice or

 

-9-



--------------------------------------------------------------------------------

formality, promises to pay such indebtedness to Agent, for the benefit of the
Lender Group and the Bank Product Providers, together with any and all
reasonable expenses (including Lender Group Expenses) that may be incurred by
Agent or any other member of the Lender Group or any Bank Product Provider in
demanding, enforcing, or collecting any of the Guarantied Obligations (including
the enforcement of any collateral for such Obligations or any collateral for the
obligations of the Guarantors under this Guaranty). If claim is ever made upon
Agent or any other member of the Lender Group or any Bank Product Provider for
repayment or recovery of any amount or amounts received in payment of or on
account of any or all of the Obligations and any of Agent or any other member of
the Lender Group or any Bank Product Provider repays all or part of said amount
by reason of (i) any judgment, decree, or order of any court or administrative
body having jurisdiction over such payee or any of its property, or (ii) any
reasonable settlement or compromise of any such claim effected by such payee
with any such claimant (including any Borrower or any Guarantor), then and in
each such event, each of the Guarantors agrees that any such judgment, decree,
order, settlement, or compromise shall be binding upon the Guarantors,
notwithstanding any revocation (or purported revocation) of this Guaranty or
other instrument evidencing any liability of any Grantor, and the Guarantors
shall be and remain liable to the aforesaid payees hereunder for the amount so
repaid or recovered to the same extent as if such amount had never originally
been received by any such payee.

(b) Additionally, each of the Guarantors unconditionally and irrevocably
guarantees the payment of any and all of the Obligations to Agent, for the
benefit of the Lender Group and the Bank Product Providers, whether or not due
or payable by any Loan Party upon the occurrence of any of the events specified
in Section 8.4 or 8.5 of the Credit Agreement, and irrevocably and
unconditionally promises to pay such indebtedness to Agent, for the benefit of
the Lender Group and the Bank Product Providers, without the requirement of
demand, protest, or any other notice or other formality, in lawful money of the
United States.

(c) The liability of each of the Guarantors hereunder is primary, absolute, and
unconditional, and is independent of any security for or other guaranty of the
Obligations, whether executed by any other Guarantor or by any other Person, and
the liability of each of the Guarantors hereunder shall not be affected or
impaired by (i) any payment on, or in reduction of, any such other guaranty or
undertaking, (ii) any dissolution, termination, or increase, decrease, or change
in personnel by any Grantor, (iii) any payment made to Agent, any other member
of the Lender Group, or any Bank Product Provider on account of the Obligations
which Agent, such other member of the Lender Group, or such Bank Product
Provider repays to any Grantor pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding (or
any settlement or compromise of any claim made in such a proceeding relating to
such payment), and each of the Guarantors waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding, or
(iv) any action or inaction by Agent, any other member of the Lender Group, or
any Bank Product Provider, or (v) any invalidity, irregularity, avoidability, or
unenforceability of all or any part of the Obligations or of any security
therefor.

 

-10-



--------------------------------------------------------------------------------

(d) This Guaranty includes all present and future Guarantied Obligations
including any under transactions continuing, compromising, extending,
increasing, modifying, releasing, or renewing the Guarantied Obligations,
changing the interest rate, payment terms, or other terms and conditions
thereof, or creating new or additional Guarantied Obligations after prior
Guarantied Obligations have been satisfied in whole or in part. To the maximum
extent permitted by law, each Guarantor hereby waives any right to revoke this
Guaranty as to future Guarantied Obligations. If such a revocation is effective
notwithstanding the foregoing waiver, each Guarantor acknowledges and agrees
that (i) no such revocation shall be effective until written notice thereof has
been received by Agent, (ii) no such revocation shall apply to any Guarantied
Obligations in existence on the date of receipt by Agent of such written notice
(including any subsequent continuation, extension, or renewal thereof, or change
in the interest rate, payment terms, or other terms and conditions thereof),
(iii) no such revocation shall apply to any Guarantied Obligations made or
created after such date to the extent made or created pursuant to a legally
binding commitment of any member of the Lender Group or any Bank Product
Provider in existence on the date of such revocation, (iv) no payment by any
Guarantor, any Borrower, or from any other source, prior to the date of Agent’s
receipt of written notice of such revocation shall reduce the maximum obligation
of such Guarantor hereunder, and (v) any payment by any Borrower or from any
source other than such Guarantor subsequent to the date of such revocation shall
first be applied to that portion of the Guarantied Obligations as to which the
revocation is effective and which are not, therefore, guarantied hereunder, and
to the extent so applied shall not reduce the maximum obligation of such
Guarantor hereunder. This Guaranty shall be binding upon each Guarantor, its
successors and assigns and inure to the benefit of and be enforceable by Agent
(for the benefit of the Lender Group and the Bank Product Providers) and its
successors, transferees, or assigns.

(e) The guaranty by each of the Guarantors hereunder is a guaranty of payment
and not of collection. The obligations of each of the Guarantors hereunder are
independent of the obligations of any other Guarantor or Grantor or any other
Person and a separate action or actions may be brought and prosecuted against
one or more of the Guarantors whether or not action is brought against any other
Guarantor or Grantor or any other Person and whether or not any other Guarantor
or Grantor or any other Person be joined in any such action or actions. Each of
the Guarantors waives, to the fullest extent permitted by law, the benefit of
any statute of limitations affecting its liability hereunder or the enforcement
hereof. Any payment by any Grantor or other circumstance which operates to toll
any statute of limitations as to any Grantor shall operate to toll the statute
of limitations as to each of the Guarantors.

(f) Each of the Guarantors authorizes Agent, the other members of the Lender
Group, and the Bank Product Providers without notice or demand, and without
affecting or impairing its liability hereunder, from time to time to:

(i) change the manner, place, or terms of payment of, or change or extend the
time of payment of, renew, increase, accelerate, or alter: (A) any of the
Obligations (including any increase or decrease in the principal amount thereof
or the rate of interest or fees thereon); or (B) any security therefor or any
liability incurred directly or indirectly in respect thereof, and this Guaranty
shall apply to the Obligations as so changed, extended, renewed, or altered;

(ii) take and hold security for the payment of the Obligations and sell,
exchange, release, impair, surrender, realize upon, collect, settle, or
otherwise deal with in any manner and in any order any property at any time
pledged or mortgaged to secure the Obligations or any of the Guarantied
Obligations (including any of the obligations of all or any of the Guarantors
under this Guaranty) incurred directly or indirectly in respect thereof or
hereof, or any offset on account thereof;

 

-11-



--------------------------------------------------------------------------------

(iii) exercise or refrain from exercising any rights against any Grantor;

(iv) release or substitute any one or more endorsers, guarantors, any Grantor,
or other obligors;

(v) settle or compromise any of the Obligations, any security therefor, or any
liability (including any of those of any of the Guarantors under this Guaranty)
incurred directly or indirectly in respect thereof or hereof, and may
subordinate the payment of all or any part thereof to the payment of any
liability (whether due or not) of any Grantor to its creditors;

(vi) apply any sums by whomever paid or however realized to any liability or
liabilities of any Grantor to Agent, any other member of the Lender Group, or
any Bank Product Provider regardless of what liability or liabilities of such
Grantor remain unpaid;

(vii) consent to or waive any breach of, or any act, omission, or default under,
this Agreement, any other Loan Document, any Bank Product Agreement, or any of
the instruments or agreements referred to herein or therein, or otherwise amend,
modify, or supplement this Agreement, any other Loan Document, any Bank Product
Agreement, or any of such other instruments or agreements; or

(viii) take any other action that could, under otherwise applicable principles
of law, give rise to a legal or equitable discharge of one or more of the
Guarantors from all or part of its liabilities under this Guaranty.

(g) It is not necessary for Agent, any other member of the Lender Group, or any
Bank Product Provider to inquire into the capacity or powers of any of the
Guarantors or the officers, directors, partners or agents acting or purporting
to act on their behalf, and any Obligations made or created in reliance upon the
professed exercise of such powers shall be Guaranteed hereunder.

(h) Each Guarantor jointly and severally guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation, or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
member of the Lender Group or any Bank Product Provider with respect thereto.
The obligations of each Guarantor under this Guaranty are independent of the
Guarantied Obligations, and a separate action or actions may be brought and
prosecuted against each Guarantor to enforce such obligations, irrespective of
whether any action is brought against any other Guarantor or whether any other
Guarantor is joined in any such action or actions. The liability of each
Guarantor under this Guaranty shall be absolute and unconditional irrespective
of, and each Guarantor hereby irrevocably waives any defense it may now or
hereafter have in any way relating to, any or all of the following:

(i) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

 

-12-



--------------------------------------------------------------------------------

(ii) any change in the time, manner, or place of payment of, or in any other
term of, all or any of the Guarantied Obligations, or any other amendment or
waiver of or any consent to departure from any Loan Document, including any
increase in the Guarantied Obligations resulting from the extension of
additional credit;

(iii) any taking, exchange, release, or non-perfection of any Lien in and to any
Collateral, or any taking, release, amendment, waiver of, or consent to
departure from any other guaranty, for all or any of the Guarantied Obligations;

(iv) the existence of any claim, set-off, defense, or other right that any
Guarantor may have at any time against any Person, including Agent, any other
member of the Lender Group, or any Bank Product Provider;

(v) any defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guarantied Obligations or any
security therefor;

(vi) any right or defense arising by reason of any claim or defense based upon
an election of remedies by any member of the Lender Group or any Bank Product
Provider including any defense based upon an impairment or elimination of such
Guarantor’s rights of subrogation, reimbursement, contribution, or indemnity of
such Guarantor against any other Grantor or any guarantors or sureties;

(vii) any change, restructuring, or termination of the corporate, limited
liability company, or partnership structure or existence of any Grantor; or

(viii) any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Grantor or any other guarantor or surety.

(i) Waivers:

(i) Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require Agent, any other member of
the Lender Group, or any Bank Product Provider to (i) proceed against any other
Grantor or any other Person, (ii) proceed against or exhaust any security held
from any other Grantor or any other Person, or (iii) protect, secure, perfect,
or insure any security interest or Lien on any property subject thereto or
exhaust any right to take any action against any other Grantor, any other
Person, or any collateral, or (iv) pursue any other remedy in any member of the
Lender Group’s or any Bank Product Provider’s power whatsoever. Each of the
Guarantors waives any defense based on or arising out of any defense of any
Grantor or any other Person, other than payment of the Obligations to the extent
of such payment, based on or arising out of the disability of any Grantor or any
other Person, or the validity, legality, or unenforceability of the Obligations
or any part thereof from any cause, or the cessation from any cause of the
liability of any Grantor other than payment of the Obligations to the extent of
such payment. Agent may, at the election of the Required Lenders, foreclose upon
any Collateral held by Agent by one or more judicial or nonjudicial sales or
other dispositions, whether or not every aspect of any such sale is commercially
reasonable or otherwise fails to comply with applicable law or may exercise any
other right or remedy Agent, any other member of the Lender Group, or any Bank
Product Provider may have against any Grantor or any other Person, or any
security, in each case, without affecting or impairing in any way the liability
of any of the Guarantors hereunder except to the extent the Obligations have
been paid.

 

-13-



--------------------------------------------------------------------------------

(ii) Each of the Guarantors waives all presentments, demands for performance,
protests and notices, including notices of nonperformance, notices of protest,
notices of dishonor, notices of acceptance of this Guaranty, and notices of the
existence, creation, or incurring of new or additional Obligations or other
financial accommodations. Each of the Guarantors waives notice of any Default or
Event of Default under any of the Loan Documents. Each of the Guarantors assumes
all responsibility for being and keeping itself informed of each Grantor’s
financial condition and assets and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope, and extent of the
risks which each of the Guarantors assumes and incurs hereunder, and agrees that
neither Agent nor any of the other members of the Lender Group nor any Bank
Product Provider shall have any duty to advise any of the Guarantors of
information known to them regarding such circumstances or risks.

(iii) To the fullest extent permitted by applicable law, each Guarantor hereby
waives: (A) any right to assert against any member of the Lender Group or any
Bank Product Provider, any defense (legal or equitable), set-off, counterclaim,
or claim which each Guarantor may now or at any time hereafter have against any
Borrower or any other party liable to any member of the Lender Group or any Bank
Product Provider; (B) any defense, set-off, counterclaim, or claim, of any kind
or nature, arising directly or indirectly from the present or future lack of
perfection, sufficiency, validity, or enforceability of the Guarantied
Obligations or any security therefor; (C) any right or defense arising by reason
of any claim or defense based upon an election of remedies by any member of the
Lender Group or any Bank Product Provider including any defense based upon an
impairment or elimination of such Guarantor’s rights of subrogation,
reimbursement, contribution, or indemnity of such Guarantor against any Borrower
or other guarantors or sureties; and (D) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
thereof, and any act which shall defer or delay the operation of any statute of
limitations applicable to the Guarantied Obligations shall similarly operate to
defer or delay the operation of such statute of limitations applicable to such
Guarantor’s liability hereunder.

(iv) No Guarantor will exercise any rights that it may now or hereafter acquire
against any Grantor or any other guarantor that arise from the existence,
payment, performance or enforcement of such Guarantor’s obligations under this
Guaranty, including any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of Agent, any other member of the Lender Group, or any Bank Product
Provider against any Grantor or any other guarantor or any Collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including the right to take or receive from any Grantor or any
other guarantor, directly or indirectly, in cash or other property or by set-off
or in any other manner, payment or security solely on account of such claim,
remedy or right, unless and until all of the Guarantied Obligations and all
other amounts payable under this Guaranty shall have been paid in full in cash
and all of the Commitments have been terminated. If any amount shall be paid to
any Guarantor in violation of the immediately preceding sentence, such amount
shall be held in trust for the benefit of Agent, for the benefit of the Lender
Group and the Bank Product Providers, and

 

-14-



--------------------------------------------------------------------------------

shall forthwith be paid to Agent to be credited and applied to the Guarantied
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of the Credit Agreement, or to be
held as Collateral for any Guarantied Obligations or other amounts payable under
this Guaranty thereafter arising. Notwithstanding anything to the contrary
contained in this Guaranty, no Guarantor may exercise any rights of subrogation,
contribution, indemnity, reimbursement or other similar rights against, and may
not proceed or seek recourse against or with respect to any property or asset
of, any other Grantor (the “Foreclosed Grantor”), including after payment in
full of the Obligations, if all or any portion of the Obligations have been
satisfied in connection with an exercise of remedies in respect of the Equity
Interests of such Foreclosed Grantor whether pursuant to this Agreement or
otherwise.

(v) Each of the Guarantors hereby acknowledges and affirms that it understands
that to the extent the Obligations are secured by Real Property located in
California, Guarantors shall be liable for the full amount of the liability
hereunder notwithstanding the foreclosure on such Real Property by trustee sale
or any other reason impairing such Guarantor’s right to proceed against any Loan
Party. In accordance with Section 2856 of the California Code of Civil Procedure
or any similar laws of any other applicable jurisdiction, each of the Guarantors
hereby waives until such time as the Obligations have been paid in full:

(1) all rights of subrogation, reimbursement, indemnification, and contribution
and any other rights and defenses that are or may become available to the
Guarantors by reason of Sections 2787 to 2855, inclusive, 2899, and 3433 of the
California Code of Civil Procedure or any similar laws of any other applicable
jurisdiction;

(2) all rights and defenses that the Guarantors may have because the Obligations
are secured by Real Property located in California, meaning, among other things,
that: (A) Agent, the other members of the Lender Group, and the Bank Product
Providers may collect from the Guarantors without first foreclosing on any real
or personal property collateral pledged by any Borrower or any other Grantor,
and (B) if Agent, on behalf of the Lender Group, forecloses on any Real Property
collateral pledged by any Borrower or any other Grantor, (1) the amount of the
Obligations may be reduced only by the price for which that collateral is sold
at the foreclosure sale, even if the collateral is worth more than the sale
price, and (2) the Lender Group may collect from the Guarantors even if, by
foreclosing on the Real Property collateral, Agent or the other members of the
Lender Group have destroyed or impaired any right the Guarantors may have to
collect from any other Grantor, it being understood that this is an
unconditional and irrevocable waiver of any rights and defenses the Guarantors
may have because the Obligations are secured by Real Property (including,
without limitation, any rights or defenses based upon Sections 580a, 580d, or
726 of the California Code of Civil Procedure or any similar laws of any other
applicable jurisdiction); and

(3) all rights and defenses arising out of an election of remedies by Agent, the
other members of the Lender Group, and the Bank Product Providers, even though
that election of remedies, such as a nonjudicial foreclosure with respect to
security for the Obligations, has destroyed Guarantors’ rights of subrogation
and reimbursement against any Grantor by the operation of Section 580d of the
California Code of Civil Procedure or any similar laws of any other applicable
jurisdiction or otherwise.

 

-15-



--------------------------------------------------------------------------------

(vi) Each of the Guarantors represents, warrants, and agrees that each of the
waivers set forth above is made with full knowledge of its significance and
consequences and that if any of such waivers are determined to be contrary to
any applicable law or public policy, such waivers shall be effective to the
maximum extent permitted by law.

(vii) Each of the Guarantors acknowledges and agrees that it is a guarantor, not
a surety, under this Agreement and hereby waives, to the maximum extent
permitted by law, all rights and defenses of a guarantor or surety under the
Illinois Sureties Act (740 ILCS 155/1) or any similar statute or rule of law.

(viii) The provisions in this Section 2 which refer to certain sections of the
California Civil Code are included in this Guaranty solely out of an abundance
of caution and shall not be construed to mean that any of the above-referenced
provisions of California law are in any way applicable to this Guaranty.

3. Grant of Security. Each Grantor hereby unconditionally grants, assigns
(except in the case of ULC Shares), and pledges to Agent, for the benefit of
each member of the Lender Group and each of the Bank Product Providers, to
secure the Secured Obligations, a continuing security interest (hereinafter
referred to as the “Security Interest”) in all of such Grantor’s right, title,
and interest in and to all of such Grantor’s present and after-acquired personal
property, including, without limitation, the following, whether now owned or
hereafter acquired or arising and wherever located (the “Collateral”):

(a) all of such Grantor’s Accounts;

(b) all of such Grantor’s Books;

(c) all of such Grantor’s Chattel Paper;

(d) all of such Grantor’s Commercial Tort Claims;

(e) all of such Grantor’s Deposit Accounts;

(f) all of such Grantor’s Equipment;

(g) all of such Grantor’s Farm Products;

(h) all of such Grantor’s Fixtures;

(i) all of such Grantor’s General Intangibles;

(j) all of such Grantor’s Inventory;

(k) all of such Grantor’s Investment Property;

(l) all of such Grantor’s Intellectual Property and Intellectual Property
Licenses;

 

-16-



--------------------------------------------------------------------------------

(m) all of such Grantor’s Negotiable Collateral (including all of such Grantor’s
Pledged Notes);

(n) all of such Grantor’s Pledged Interests (including all of such Grantor’s
Pledged Operating Agreements and Pledged Partnership Agreements);

(o) all of such Grantor’s Securities Accounts;

(p) all of such Grantor’s Supporting Obligations;

(q) all of such Grantor’s money, Cash Equivalents, or other assets of such
Grantor that now or hereafter come into the possession, custody, or control of
Agent (or its agent or designee) or any other member of the Lender Group; and

(r) all of the proceeds (as such term is defined in the Code) and products,
whether tangible or intangible, of any of the foregoing, including proceeds of
insurance or Commercial Tort Claims covering or relating to any or all of the
foregoing, and any and all Accounts, Books, Chattel Paper, Deposit Accounts,
Equipment, Fixtures, General Intangibles, Inventory, Investment Property,
Intellectual Property, Negotiable Collateral, Pledged Interests, Securities
Accounts, Supporting Obligations, money, or other tangible or intangible
property resulting from the sale, lease, license, exchange, collection, or other
disposition of any of the foregoing, the proceeds of any award in condemnation
with respect to any of the foregoing, any rebates or refunds, whether for taxes
or otherwise, and all proceeds of any such proceeds, or any portion thereof or
interest therein, and the proceeds thereof, and all proceeds of any loss of,
damage to, or destruction of the above, whether insured or not insured, and, to
the extent not otherwise included, any indemnity, warranty, or guaranty payable
by reason of loss or damage to, or otherwise with respect to any of the
foregoing (the “Proceeds”). Without limiting the generality of the foregoing,
the term “Proceeds” includes whatever is receivable or received when Investment
Property or proceeds are sold, exchanged, collected, or otherwise disposed of,
whether such disposition is voluntary or involuntary, and includes proceeds of
any indemnity or guaranty payable to any Grantor or Agent from time to time with
respect to any of the Investment Property.

Notwithstanding anything contained in this Agreement to the contrary, the term
“Collateral” shall not include: (i) voting Equity Interests of any CFC, solely
to the extent that (y) such Equity Interests represent more than 65% of the
outstanding voting Equity Interests of such CFC, and (z) pledging or
hypothecating more than 65% of the total outstanding voting Equity Interests of
such CFC would result in adverse tax consequences or the costs to the Grantors
of providing such pledge are unreasonably excessive (as determined by Agent in
consultation with Administrative Borrower) in relation to the benefits to Agent,
the other members of the Lender Group, and the Bank Product Providers of the
security afforded thereby (which pledge, if reasonably requested by Agent, shall
be governed by the laws of the jurisdiction of such Subsidiary); or (ii) any
rights or interest in any contract, lease, permit, license, or license agreement
covering real or personal property of any Grantor if under the terms of such
contract, lease, permit, license, or license agreement, or applicable law with
respect thereto, the grant of a security interest or lien therein is prohibited
as a matter of law or under the terms of such contract, lease, permit, license,
or license agreement and such prohibition or restriction has not been waived or
the consent of the other party to such contract, lease, permit,

 

-17-



--------------------------------------------------------------------------------

license, or license agreement has not been obtained (provided, that, (A) the
foregoing exclusions of this clause (ii) shall in no way be construed (1) to
apply to the extent that any described prohibition or restriction is ineffective
under Section 9-406, 9-407, 9-408, or 9-409 of the Code or other applicable law,
or (2) to apply to the extent that any consent or waiver has been obtained that
would permit Agent’s security interest or lien to attach notwithstanding the
prohibition or restriction on the pledge of such contract, lease, permit,
license, or license agreement and (B) the foregoing exclusions of clauses
(i) and (ii) shall in no way be construed to limit, impair, or otherwise affect
any of Agent’s, any other member of the Lender Group’s or any Bank Product
Provider’s continuing security interests in and liens upon any rights or
interests of any Grantor in or to (1) monies due or to become due under or in
connection with any described contract, lease, permit, license, license
agreement, or Equity Interests (including any Accounts or Equity Interests), or
(2) any proceeds from the sale, license, lease, or other dispositions of any
such contract, lease, permit, license, license agreement, or Equity Interests);
(iii) any United States intent-to-use trademark applications to the extent that,
and solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law, provided that upon submission and
acceptance by the PTO of an amendment to allege use pursuant to 15 U.S.C.
Section 1060(a) (or any successor provision), such intent-to-use trademark
application shall be considered Collateral; (iv) any consumer goods (as defined
in the PPSA) of Select Agendas; or (v) the last day of any real property lease,
or any agreement to lease to which Select Agendas is now or becomes a party as
lessee, provided that any such last day shall be held in trust by Select Agendas
for Agent and, on the exercise by Agent of its rights and remedies hereunder,
shall be assigned by Select Agendas as directed by Agent. Notwithstanding the
foregoing, Agent shall only have a security in, and not a present assignment of,
any Canadian trademarks or ULC Shares forming part of the Collateral.

4. Security for Secured Obligations. The Security Interest created hereby
secures the payment and performance of the Secured Obligations, whether now
existing or arising hereafter. Without limiting the generality of the foregoing,
this Agreement secures the payment of all amounts which constitute part of the
Secured Obligations and would be owed by Grantors, or any of them, to Agent, the
Lender Group, the Bank Product Providers or any of them, but for the fact that
they are unenforceable or not allowable (in whole or in part) as a claim in an
Insolvency Proceeding involving any Grantor due to the existence of such
Insolvency Proceeding. Each Grantor confirms that value has been given by the
Lender Group or the Bank Product Providers or any of them to such Grantor, that
such Grantor has rights in its Collateral existing at the date of this Agreement
and that such Grantor and the Agent have not agreed to postpone the time for
attachment to the Security Interest in any of the Collateral of such Grantor.

5. Grantors Remain Liable. Anything herein to the contrary notwithstanding,
(a) each of the Grantors shall remain liable under the contracts and agreements
included in the Collateral, including the Pledged Operating Agreements and the
Pledged Partnership Agreements, to perform all of the duties and obligations
thereunder to the same extent as if this Agreement had not been executed,
(b) the exercise by Agent or any other member of the Lender Group of any of the
rights hereunder shall not release any Grantor from any of its duties or
obligations under such contracts and agreements included in the Collateral, and
(c) none of the members of the Lender Group shall have any obligation or
liability under such contracts and agreements included in the Collateral by
reason of this Agreement, nor shall any of the members

 

-18-



--------------------------------------------------------------------------------

of the Lender Group be obligated to perform any of the obligations or duties of
any Grantors thereunder or to take any action to collect or enforce any claim
for payment assigned hereunder. Until an Event of Default shall occur and be
continuing, except as otherwise provided in this Agreement, the Credit
Agreement, or any other Loan Document, Grantors shall have the right to
possession and enjoyment of the Collateral for the purpose of conducting the
ordinary course of their respective businesses, subject to and upon the terms
hereof and of the Credit Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, it is the intention of the parties
hereto that record and beneficial ownership of the Pledged Interests, including
all voting, consensual, dividend, and distribution rights, shall remain in the
applicable Grantor until (i) the occurrence and continuance of an Event of
Default (or, in the case of pledged ULC Shares, the ULC Shares are no longer
registered in the name of the applicable Grantor) and (ii) Agent has notified
the applicable Grantor of Agent’s election to exercise such rights with respect
to the Pledged Interests pursuant to Section 16, except that in the case of ULC
Shares, the applicable Grantor shall have the right to vote such shares and to
retain for its own account any dividends or other distributions on such shares
(other than to the extent same consists of certificated Pledged Interests which
shall be delivered to Agent to be held in accordance with the terms hereof)
until such shares are effectively transferred in to the name of a person other
than such Grantor.

6. Representations and Warranties. In order to induce Agent to enter into this
Agreement for the benefit of the Lender Group and the Bank Product Providers,
each Grantor makes the following representations and warranties to the Lender
Group which shall be true, correct, and complete, in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), as of the Closing Date, and shall be true,
correct, and complete, in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof), as of the
date of the making of each Revolving Loan (or other extension of credit) made
thereafter, as though made on and as of the date of such Revolving Loan (or
other extension of credit) (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date) and such representations and warranties shall
survive the execution and delivery of this Agreement:

(a) The name (within the meaning of Section 9-503 of the Code), including any
French or combined form of name, and jurisdiction of organization of each
Grantor and each of its Subsidiaries is set forth on Schedule 7 (as such
Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under the Loan Documents).

(b) The chief executive office of each Grantor and each of its Subsidiaries is
located at the address indicated on Schedule 7 (as such Schedule may be updated
from time to time to reflect changes resulting from transactions permitted under
the Loan Documents).

(c) Each Grantor’s and each of its Subsidiaries’ tax identification numbers and
organizational identification numbers, if any, are identified on Schedule 7 (as
such Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under the Loan Documents).

 

-19-



--------------------------------------------------------------------------------

(d) As of the Closing Date, no Grantor and no Subsidiary of a Grantor holds any
commercial tort claims that exceed $250,000 in amount, except as set forth on
Schedule 1.

(e) Set forth on Schedule 9 (as such Schedule may be updated from time to time
subject to Section 7(k)(iii) with respect to Controlled Accounts and provided
that Grantors comply with Section 7(c) hereof) is a listing of all of Grantors’
and their Subsidiaries’ Deposit Accounts and Securities Accounts, including,
with respect to each bank or securities intermediary (a) the name and address of
such Person, and (b) the account numbers of the Deposit Accounts or Securities
Accounts maintained with such Person.

(f) Schedule 8 sets forth all Real Property owned by any of the Grantors as of
the Closing Date.

(g) As of the Closing Date: (i) Schedule 2 provides a complete and correct list
of all registered Copyrights owned by any Grantor, all applications for
registration of Copyrights owned by any Grantor; (ii) Schedule 3 provides a
complete and correct list of all Intellectual Property Licenses entered into by
any Grantor pursuant to which (A) any Grantor has provided any license or other
rights in Intellectual Property owned or controlled by such Grantor to any other
Person (other than non-exclusive software licenses granted in the ordinary
course of business) or (B) any Person has granted to any Grantor any license or
other rights material to the business of such Grantor in Intellectual Property
owned or controlled by such Person that is material to the business of such
Grantor, including any Intellectual Property that is incorporated in any
Inventory, software, or other product marketed, sold, licensed, or distributed
by such Grantor; (iii) Schedule 4 provides a complete and correct list of all
Patents owned by any Grantor and all applications for Patents owned by any
Grantor; and (iv) Schedule 6 provides a complete and correct list of all
registered Trademarks owned by any Grantor and all applications for registration
of Trademarks owned by any Grantor.

(h) (i) (A) each Grantor owns exclusively or holds licenses in all Intellectual
Property that is necessary in or material to the conduct of its business, and
(B) all employees and contractors of each Grantor who were involved in the
creation or development of any Intellectual Property for such Grantor that is
necessary in or material to the business of such Grantor have signed agreements
containing assignment of Intellectual Property rights to such Grantor and
obligations of confidentiality;

(ii) to each Grantor’s knowledge after reasonable inquiry, no Person has
infringed or misappropriated or is currently infringing or misappropriating any
Intellectual Property rights owned by such Grantor, in each case, that either
individually or in the aggregate could reasonably be expected to result in a
Material Adverse Effect;

(iii) (A) to each Grantor’s knowledge after reasonable inquiry, (1) such Grantor
has never infringed or misappropriated and is not currently infringing or
misappropriating any Intellectual Property rights of any Person, and (2) no
product manufactured, used, distributed, licensed, or sold by or service
provided by such Grantor has ever infringed or misappropriated or is currently
infringing or misappropriating any Intellectual

 

-20-



--------------------------------------------------------------------------------

Property rights of any Person, in each case, except where such infringement
either individually or in the aggregate could not reasonably be expected to
result in a Material Adverse Effect, and (B) there are no infringement or
misappropriation claims or proceedings pending, or to any Grantor’s knowledge
after reasonable inquiry, threatened in writing against any Grantor, and no
Grantor has received any written notice or other communication of any actual or
alleged infringement or misappropriation of any Intellectual Property rights of
any Person, in each case, except where such infringement either individually or
in the aggregate could not reasonably be expected to result in a Material
Adverse Effect;

(iv) to each Grantor’s knowledge after reasonable inquiry, all registered
Copyrights, registered Trademarks, and issued Patents that are owned by such
Grantor and necessary in or material to the conduct of its business are valid,
subsisting and enforceable and in compliance with all legal requirements,
filings, and payments and other actions that are required to maintain such
Intellectual Property in full force and effect, and

(v) each Grantor has taken reasonable steps to maintain the confidentiality of
and otherwise protect and enforce its rights in all trade secrets owned by such
Grantor that are necessary in or material to the conduct of the business of such
Grantor.

(i) This Agreement creates a valid security interest in the Collateral of each
Grantor, to the extent a security interest therein can be created under the
Code, securing the payment of the Secured Obligations. Except to the extent a
security interest in the Collateral cannot be perfected by the filing of a
financing statement under the Code, all filings and other actions necessary or
desirable to perfect and protect such security interest have been duly taken or
will have been taken upon the filing of financing statements listing each
applicable Grantor, as a debtor, and Agent, as secured party, in the
jurisdictions listed next to such Grantor’s name on Schedule 11. Upon the making
of such filings, Agent shall have (i) a first priority perfected security
interest in the ABL Priority Collateral of each Grantor and (ii) a second
priority security interest in the Split Lien Priority Collateral, subject only
to the security interest granted to the Term Loan Agent to the extent permitted
under the Split Lien Intercreditor Agreement, in each case to the extent such
security interest can be perfected by the filing of a financing statement. Upon
filing of any Copyright Security Agreement with the United States Copyright
Office, filing of any Patent Security Agreement and any Trademark Security
Agreement with the PTO, and the filing of appropriate financing statements in
the jurisdictions listed on Schedule 11, all action necessary or desirable to
protect and perfect the Security Interest in and on each Grantor’s Patents,
Trademarks, or Copyrights has been taken and such perfected Security Interest is
enforceable as such as against any and all creditors of and purchasers from any
Grantor (subject only to the security interest granted to Term Loan Agent to the
extent permitted under the Split Lien Credit Agreement). All action by any
Grantor necessary to protect and perfect such security interest on each item of
Collateral has been duly taken.

(j) (i) Except for the Security Interest created hereby, each Grantor is and
will at all times be the sole holder of record and the legal and beneficial
owner, free and clear of all Liens other than Permitted Liens, of the Pledged
Interests indicated on Schedule 5 as being owned by such Grantor and, when
acquired by such Grantor, any Pledged Interests acquired after the Closing Date;
(ii) all of the Pledged Interests are duly authorized, validly issued, fully
paid and nonassessable (subject to the general assessability of shares of a ULC)
and the Pledged Interests constitute or will constitute the percentage of the
issued and outstanding Equity

 

-21-



--------------------------------------------------------------------------------

Interests of the Pledged Companies of such Grantor identified on Schedule 5 as
supplemented or modified by any Pledged Interests Addendum or any Joinder to
this Agreement; (iii) such Grantor has the right and requisite authority to
pledge, the Investment Property pledged by such Grantor to Agent as provided
herein; (iv) all actions necessary or desirable to perfect and establish the
priority (subject only to the Liens of Term Loan Agent to the extent permitted
pursuant to the Split Lien Intercreditor Agreement) of, or otherwise protect,
Agent’s Liens in the Investment Property, and the proceeds thereof, have been
duly taken, upon (A) the execution and delivery of this Agreement; (B) the
taking of possession by Agent (or its agent or designee) of any certificates
representing the Pledged Interests, together with undated powers (or other
documents of transfer acceptable to Agent) endorsed in blank by the applicable
Grantor; (C) the filing of financing statements in the applicable jurisdiction
set forth on Schedule 11 for such Grantor with respect to the Pledged Interests
of such Grantor that are not represented by certificates, and (D) with respect
to any Securities Accounts, the delivery of Control Agreements with respect
thereto; and (v) each Grantor has delivered to and deposited with Agent all
certificates representing the Pledged Interests owned by such Grantor to the
extent such Pledged Interests are represented by certificates, and undated
powers (or other documents of transfer acceptable to Agent) endorsed in blank
with respect to such certificates. None of the Pledged Interests owned or held
by such Grantor has been issued or transferred in violation of any securities
registration, securities disclosure, or similar laws of any jurisdiction to
which such issuance or transfer may be subject.

(k) Except as described on Schedule 6(k), no consent, approval, authorization,
or other order or other action by, and no notice to or filing with, any
Governmental Authority or any other Person (other than the consents of directors
which may be required in connection with the transfer of ULC Shares) is required
(i) for the grant of a Security Interest by such Grantor in and to the
Collateral pursuant to this Agreement or for the execution, delivery, or
performance of this Agreement by such Grantor, or (ii) for the exercise by Agent
of the voting or other rights provided for in this Agreement with respect to the
Investment Property or the remedies in respect of the Collateral pursuant to
this Agreement, except as may be required in connection with such disposition of
Investment Property by laws affecting the offering and sale of securities
generally and except for consents, approvals, authorizations, or other orders or
actions that have been obtained or given (as applicable) and that are still in
force. Except as described on Schedule 6(k), no Intellectual Property License of
any Grantor that is necessary in or material to the conduct of such Grantor’s
business requires any consent of any other Person that has not been obtained in
order for such Grantor to grant the security interest granted hereunder in such
Grantor’s right, title or interest in or to such Intellectual Property License.

(l) Schedule 12 sets forth all motor vehicles owned by Grantors as of the
Closing Date, by model, model year, and vehicle identification number (“VIN”).

(m) Except as described on Schedule 6(m), there is no default, breach,
violation, or event of acceleration existing under any promissory note (as
defined in the Code) constituting Collateral and pledged hereunder (each a
“Pledged Note”) and no event has occurred or circumstance exists which, with the
passage of time or the giving of notice, or both, would constitute a default,
breach, violation, or event of acceleration under any Pledged Note. No Grantor
that is an obligee under a Pledged Note has waived any default, breach,
violation, or event of acceleration under such Pledged Note.

 

-22-



--------------------------------------------------------------------------------

(n) As to all limited liability company or partnership interests, issued under
any Pledged Operating Agreement or Pledged Partnership Agreement, each Grantor
hereby represents and warrants that the Pledged Interests issued pursuant to
such agreement (A) are not dealt in or traded on securities exchanges or in
securities markets, (B) do not constitute investment company securities, and
(C) are not held by such Grantor in a Securities Account. In addition, none of
the Pledged Operating Agreements, the Pledged Partnership Agreements, or any
other agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged Partnership Agreement, provide that such Pledged
Interests are securities governed by Article 8 of the Uniform Commercial Code as
in effect in any relevant jurisdiction; provided however, that in the case of
any Grantor that is organized under the laws of Canada or a province or
territory thereof, such Grantor represents and warrants that all interests in
partnerships or limited liability companies are a “security” for the purposes of
the STA (if applicable); provided however, that in the case of any Grantor that
is organized under the laws of Canada or a province or territory thereof, such
Grantor represents and warrants that all interests in partnerships or limited
liability companies are a “security” for the purposes of the STA (if
applicable).

7. Covenants. Each Grantor, jointly and severally, covenants and agrees with
Agent that from and after the date of this Agreement and until the date of
termination of this Agreement in accordance with Section 23:

(a) Possession of Collateral. In the event that any Collateral, including
Proceeds, is evidenced by or consists of Negotiable Collateral, Investment
Property, or Chattel Paper having an aggregate value or face amount of $250,000
or more for all such Negotiable Collateral, Investment Property, or Chattel
Paper, the Grantors shall promptly (and in any event within five (5) Business
Days after acquisition thereof), notify Agent thereof, and if and to the extent
that perfection or priority of Agent’s Security Interest is dependent on or
enhanced by possession, the applicable Grantor, promptly (and in any event
within five (5) Business Days) after request by Agent, shall execute such other
documents and instruments as shall be requested by Agent or, if applicable,
endorse and deliver physical possession of such Negotiable Collateral,
Investment Property, or Chattel Paper to Agent, together with such undated
powers (or other relevant document of transfer acceptable to Agent) endorsed in
blank as shall be requested by Agent, and shall do such other acts or things
deemed necessary or desirable by Agent to protect Agent’s Security Interest
therein;

(b) Chattel Paper.

(i) Promptly (and in any event within five (5) Business Days) after request by
Agent, each Grantor shall take all steps reasonably necessary to grant Agent
control of all electronic Chattel Paper in accordance with the Code and all
“transferable records” as that term is defined in Section 16 of the Uniform
Electronic Transaction Act and Section 201 of the federal Electronic Signatures
in Global and National Commerce Act as in effect in any relevant jurisdiction,
to the extent that the aggregate value or face amount of such electronic Chattel
Paper equals or exceeds $250,000;

(ii) If any Grantor retains possession of any Chattel Paper or instruments
(which retention of possession shall be subject to the extent permitted hereby
and by the Credit Agreement), promptly upon the request of Agent, such Chattel
Paper and instruments shall be

 

-23-



--------------------------------------------------------------------------------

marked with the following legend: “This writing and the obligations evidenced or
secured hereby are subject to the Security Interest of Wells Fargo Capital
Finance, LLC, as Agent for the benefit of the Lender Group and the Bank Product
Providers”;

(c) Control Agreements.

(i) Except to the extent otherwise excused by Section 7(k)(iv), each Grantor
shall obtain an authenticated Control Agreement (which may include a Controlled
Account Agreement), from each bank maintaining a Deposit Account or Securities
Account for such Grantor;

(ii) Except to the extent otherwise excused by Section 7(k)(iv), each Grantor
shall obtain an authenticated Control Agreement, from each issuer of
uncertificated securities, securities intermediary, or commodities intermediary
issuing or holding any financial assets or commodities to or for any Grantor, or
maintaining a Securities Account for such Grantor; and

(iii) Except to the extent otherwise excused by Section 7(k)(iv), each Grantor
shall obtain an authenticated Control Agreement with respect to all of such
Grantor’s investment property;

(d) Letter-of-Credit Rights. If the Grantors (or any of them) are or become the
beneficiary of letters of credit having a face amount or value of $250,000 or
more in the aggregate, then the applicable Grantor or Grantors shall promptly
(and in any event within five (5) Business Days after becoming a beneficiary),
notify Co-Collateral Agents thereof and, promptly (and in any event within five
(5) Business Days) after request by either Co-Collateral Agent, enter into a
tri-party agreement with Agent and the issuer or confirming bank with respect to
letter-of-credit rights assigning such letter-of-credit rights to Agent and
directing all payments thereunder to Agent’s Account, all in form and substance
reasonably satisfactory to Co-Collateral Agents;

(e) Commercial Tort Claims. If the Grantors (or any of them) obtain Commercial
Tort Claims having a value, or involving an asserted claim, in the amount of
$250,000 or more in the aggregate for all Commercial Tort Claims, then the
applicable Grantor or Grantors shall promptly (and in any event within five
(5) Business Days of obtaining such Commercial Tort Claim), notify Agent upon
incurring or otherwise obtaining such Commercial Tort Claims and, promptly (and
in any event within five (5) Business Days) after request by Agent, amend
Schedule 1 to describe such Commercial Tort Claims in a manner that reasonably
identifies such Commercial Tort Claims and which is otherwise reasonably
satisfactory to Agent, and hereby authorizes the filing of additional financing
statements or amendments to existing financing statements describing such
Commercial Tort Claims, and agrees to do such other acts or things deemed
necessary or desirable by Agent to give Agent a first priority, perfected
security interest in any such Commercial Tort Claim;

(f) Government Contracts. Other than Accounts and Chattel Paper that either
(a) have an aggregate value of which does not at any one time exceed $500,000 or
(b) which are based upon purchase orders which are fully satisfied within sixty
(60) days of acceptance of the same by any Grantor, if any Account or Chattel
Paper arises out of a contract or contracts with

 

-24-



--------------------------------------------------------------------------------

the United States of America or Canada or any department, agency, or
instrumentality thereof, Grantors shall promptly (and in any event within five
(5) Business Days of the creation thereof) notify Co-Collateral Agents thereof
and, promptly (and in any event within five (5) Business Days) after request by
either Co-Collateral Agent, execute any instruments or take any steps reasonably
required by either Co-Collateral Agent in order that all moneys due or to become
due under such contract or contracts shall be assigned to Agent, for the benefit
of the Lender Group and the Bank Product Providers, and shall provide written
notice thereof under the Assignment of Claims Act or other applicable law;

(g) Intellectual Property.

(i) Upon the request of Agent, in order to facilitate filings with the PTO and
the United States Copyright Office, each Grantor shall execute and deliver to
Agent one or more Copyright Security Agreements, Trademark Security Agreements,
or Patent Security Agreements to further evidence Agent’s Lien on such Grantor’s
Patents, Trademarks, or Copyrights, and the General Intangibles of such Grantor
relating thereto or represented thereby;

(ii) Each Grantor shall have the duty, with respect to Intellectual Property
that is individually necessary in or material to the conduct of such Grantor’s
business, to protect and diligently enforce and defend at such Grantor’s expense
its Intellectual Property, including (A) to diligently enforce and defend,
including promptly suing for infringement, misappropriation, or dilution and to
recover any and all damages for such infringement, misappropriation, or
dilution, and filing for opposition, interference, and cancellation against
conflicting Intellectual Property rights of any Person, (B) to prosecute
diligently any trademark application or service mark application that is part of
the Trademarks pending as of the date hereof or hereafter until the termination
of this Agreement, (C) to prosecute diligently any patent application that is
part of the Patents pending as of the date hereof or hereafter until the
termination of this Agreement, (D) to take all reasonable and necessary action
to preserve and maintain all of such Grantor’s Trademarks, Patents, Copyrights,
Intellectual Property Licenses, and its rights therein, including paying all
maintenance fees and filing of applications for renewal, affidavits of use, and
affidavits of noncontestability, and (E) to require all employees, consultants,
and contractors of each Grantor who were involved in the creation or development
of such Intellectual Property to sign agreements containing assignment of
Intellectual Property rights and obligations of confidentiality. Each Grantor
further agrees not to abandon any Intellectual Property or Intellectual Property
License that is necessary in or material to the conduct of such Grantor’s
business. Each Grantor hereby agrees to take the steps described in this
Section 7(g)(ii) with respect to all new or acquired Intellectual Property to
which it or any of its Subsidiaries is now or later becomes entitled that is
necessary in or material to the conduct of such Grantor’s business;

(iii) Grantors acknowledge and agree that the Lender Group shall have no duties
with respect to any Intellectual Property or Intellectual Property Licenses of
any Grantor. Without limiting the generality of this Section 7(g)(iii), Grantors
acknowledge and agree that no member of the Lender Group shall be under any
obligation to take any steps necessary to preserve rights in the Collateral
consisting of Intellectual Property or Intellectual Property Licenses against
any other Person, but any member of the Lender Group may do so at its option
from and after the occurrence and during the continuance of an Event of Default,
and all expenses incurred in connection therewith (including reasonable fees and
expenses of attorneys and other professionals) shall be for the sole account of
Borrowers and shall be chargeable to the Loan Account;

 

-25-



--------------------------------------------------------------------------------

(iv) [Reserved.]

(v) No later than the last date of each fiscal quarter of Grantor (or, if an
Event of Default has occurred and is continuing, more frequently if requested by
Agent), each Grantor shall provide Agent with a written report of all new
Patents, Trademarks or Copyrights that are registered or the subject of pending
applications for registrations, and of all Intellectual Property Licenses that
are material to the conduct of such Grantor’s business, in each case, which were
acquired, registered, or for which applications for registration were filed by
any Grantor during the prior period. In the case of such registrations or
applications therefor, which were acquired or otherwise owned by any Grantor,
each such Grantor shall file the necessary documents with the appropriate
Governmental Authority identifying the applicable Grantor as the owner (or as a
co-owner thereof, if such is the case) of such Intellectual Property. In each of
the foregoing cases, the applicable Grantor shall promptly cause to be prepared,
executed, and delivered to Agent supplemental schedules to the applicable Loan
Documents to identify such Patent, Trademark and Copyright registrations and
applications therefor and Intellectual Property Licenses as being subject to the
security interests created thereunder;

(vi) Anything to the contrary in this Agreement notwithstanding, in no event
shall any Grantor, either itself or through any agent, employee, licensee, or
designee, file an application for the registration of any Copyright with the
United States Copyright Office or any similar office or agency in another
country without complying with Section 7(g)(i). Upon receipt from the United
States Copyright Office of notice of registration of any Copyright, each Grantor
shall promptly (but in no event later than the end of the calendar month
following such receipt) notify (but without duplication of any notice required
by Section 7(g)(v)) Agent of such registration by delivering, or causing to be
delivered, to Agent, documentation sufficient for Agent to perfect Agent’s Liens
on such Copyright. If any Grantor acquires from any Person any Copyright
registered with the United States Copyright Office or an application to register
any Copyright with the United States Copyright Office, such Grantor shall
promptly (but in no event later than the end of the calendar month following
such acquisition) notify Agent of such acquisition and deliver, or cause to be
delivered, to Agent, documentation sufficient for Agent to perfect Agent’s Liens
on such Copyright. In the case of such Copyright registrations or applications
therefor which were acquired by any Grantor, each such Grantor shall promptly
(but in no event later than the end of the calendar month following such
acquisition) file the necessary documents with the appropriate Governmental
Authority identifying the applicable Grantor as the owner (or as a co-owner
thereof, if such is the case) of such Copyrights;

(vii) Each Grantor shall take reasonable steps to maintain the confidentiality
of, and otherwise protect and enforce its rights in, the Intellectual Property
that is necessary in or material to the conduct of such Grantor’s business,
including, as applicable (A) protecting the secrecy and confidentiality of its
confidential information and trade secrets by having and enforcing a policy
requiring all current employees, consultants, licensees, vendors and contractors
with access to such information to execute appropriate confidentiality
agreements; (B) taking actions reasonably necessary to ensure that no trade
secret falls into the public domain; and (C) protecting the secrecy and
confidentiality of the source code of all software programs and applications of
which it is the owner or licensee by having and enforcing a policy requiring any
licensees (or sublicensees) of such source code to enter into license agreements
with commercially reasonable use and non-disclosure restrictions; and

 

-26-



--------------------------------------------------------------------------------

(viii) After the Closing Date, no Grantor shall enter into any Intellectual
Property License material to the conduct of the business to receive any license
or rights in any Intellectual Property of any other Person unless such Grantor
has used commercially reasonable efforts to permit the assignment of or grant of
a security interest in such Intellectual Property License (and all rights of
Grantor thereunder) to Agent (and any transferees of Agent).

(h) Investment Property.

(i) If any Grantor shall acquire, obtain, receive or become entitled to receive
any Pledged Interests after the Closing Date, it shall promptly (and in any
event within five (5) Business Days of acquiring or obtaining such Collateral)
deliver to Agent a duly executed Pledged Interests Addendum identifying such
Pledged Interests (notwithstanding the foregoing or any other provision of this
Section 7(h) the limitations regarding the pledging of equity interests of CFCs
as described in the Credit Agreement shall be in full force and effect);

(ii) Except with respect to ULC Shares, upon the occurrence and during the
continuance of an Event of Default, following the request of either
Co-Collateral Agent, all sums of money and property paid or distributed in
respect of the Investment Property that are received by any Grantor shall be
held by the Grantors in trust for the benefit of Agent segregated from such
Grantor’s other property, and such Grantor shall deliver it forthwith to Agent
in the exact form received;

(iii) Each Grantor shall promptly deliver to Agent a copy of each material
notice or other material communication received by it in respect of any Pledged
Interests;

(iv) No Grantor shall make or consent to any amendment or other modification or
waiver with respect to any Pledged Interests, Pledged Operating Agreement, or
Pledged Partnership Agreement, or enter into any agreement or permit to exist
any restriction with respect to any Pledged Interests if the same is prohibited
pursuant to the Loan Documents;

(v) Each Grantor agrees that it will cooperate with Agent in obtaining all
necessary approvals and making all necessary filings under federal, state,
provincial, local, or foreign law to effect the perfection of the Security
Interest on the Investment Property or to effect any sale or transfer thereof;

(vi) As to all limited liability company or partnership interests, issued under
any Pledged Operating Agreement or Pledged Partnership Agreement, each Grantor
hereby covenants that the Pledged Interests issued pursuant to such agreement
(A) are not and shall not be dealt in or traded on securities exchanges or in
securities markets, (B) do not and will not constitute investment company
securities, and (C) are not and will not be held by such Grantor in a securities
account. As of the Closing Date, each limited liability company agreement
governing the Pledged Interests shall expressly provide that such Pledged
Interests are securities governed by Article 8 of the UCC; provided however, in
connection with any Grantor organized under the laws of Canada or a province or
territory thereof, such Grantor covenants that all interest in partnerships and
limited liability companies shall be a “security” for the purposes of the STA
(if applicable).

 

-27-



--------------------------------------------------------------------------------

(i) Real Property; Fixtures. Each Grantor covenants and agrees that upon the
acquisition of any fee interest in Real Property having a fair market value in
excess of $250,000 it will promptly (and in any event within two (2) Business
Days of acquisition) notify Agent of the acquisition of such Real Property and
will grant to Agent, for the benefit of the Lender Group and the Bank Product
Providers, a second priority Mortgage (subject only to the first priority
Mortgage granted in favor of the Term Loan Agent to the extent permitted under
the Split Lien Intercreditor Agreement) on each fee interest in Real Property
now or hereafter owned by such Grantor and shall deliver such other
documentation and opinions, in form and substance satisfactory to Agent, in
connection with the grant of such Mortgage as Agent shall request in its
Permitted Discretion, including title insurance policies, financing statements,
fixture filings and environmental audits and such Grantor shall pay all
recording costs, intangible taxes and other fees and costs (including reasonable
attorneys’ fees and expenses) incurred in connection therewith. Each Grantor
acknowledges and agrees that, to the extent permitted by applicable law, all of
the Collateral shall remain personal property regardless of the manner of its
attachment or affixation to real property;

(j) Transfers and Other Liens. Grantors shall not (i) sell, assign (by operation
of law or otherwise) or otherwise dispose of, or grant any option with respect
to, any of the Collateral, except as expressly permitted by the Credit
Agreement, or (ii) create or permit to exist any Lien upon or with respect to
any of the Collateral of any Grantor, except for Permitted Liens. The inclusion
of Proceeds in the Collateral shall not be deemed to constitute Agent’s consent
to any sale or other disposition of any of the Collateral except as expressly
permitted in this Agreement or the other Loan Documents;

(k) Controlled Accounts; Controlled Investments.

(i) Each Grantor shall (A) establish and maintain cash management services of a
type and on terms reasonably satisfactory to Co-Collateral Agents at one or more
of the banks set forth on Schedule 11 (each a “Controlled Account Bank”), and
shall take reasonable steps to ensure that all of its and its Subsidiaries’
Account Debtors forward payment of the amounts owed by them directly to such
Controlled Account Bank, and (B) deposit or cause to be deposited promptly, and
in any event no later than the first Business Day after the date of receipt
thereof, all of their Collections (including those sent directly by their
Account Debtors to a Grantor) into a bank account of such Grantor (each, a
“Controlled Account”) at one of the Controlled Account Banks.

(ii) Each Grantor shall establish and maintain Controlled Account Agreements
with Agent and the applicable Controlled Account Bank, in form and substance
reasonably acceptable to Co-Collateral Agents. Each such Controlled Account
Agreement shall provide, among other things, that (A) the Controlled Account
Bank will comply with any instructions originated by Agent directing the
disposition of the funds in such Controlled Account without further consent by
the applicable Grantor, (B) the Controlled Account Bank waives, subordinates, or
agrees not to exercise any rights of setoff or recoupment or any other claim
against the applicable Controlled Account other than for payment of its service
fees and other charges directly related to the administration of such Controlled
Account and for returned checks or other items of payment, and (C) the
Controlled Account Bank will forward by daily sweep all amounts in the
applicable Controlled Account to the Agent’s Account.

 

-28-



--------------------------------------------------------------------------------

(iii) So long as no Default or Event of Default has occurred and is continuing,
Borrowers may amend Schedule 11 to add or replace a Controlled Account Bank or
Controlled Account and shall upon such addition or replacement provide to Agent
an amended Schedule 11; provided, however, that (A) such prospective Controlled
Account Bank shall be reasonably satisfactory to Co-Collateral Agents, and
(B) prior to the time of the opening of such Controlled Account, the applicable
Grantor and such prospective Controlled Account Bank shall have executed and
delivered to Co-Collateral Agents a Controlled Account Agreement. Each Grantor
shall close any of its Controlled Accounts (and establish replacement Controlled
Account accounts in accordance with the foregoing sentence) as promptly as
practicable and in any event within forty-five (45) days after notice from Agent
that the operating performance, funds transfer, or availability procedures or
performance of the Controlled Account Bank with respect to Controlled Account
Accounts or Agent’s liability under any Controlled Account Agreement with such
Controlled Account Bank is no longer acceptable in Co-Collateral Agents’
reasonable judgment.

(iv) Other than (i) an aggregate amount of not more than $100,000 at any one
time, in the case of Grantors and their Subsidiaries (other than those
Subsidiaries that are CFCs), (ii) amounts deposited into Deposit Accounts
specially and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for any Grantor’s or its Subsidiaries’
employees, and (iii) an aggregate amount of not more than $100,000 (calculated
at current exchange rates) at any one time, in the case of Subsidiaries of
Grantors that are CFCs, no Grantor will, and no Grantor will permit its
Subsidiaries to, make, acquire, or permit to exist Permitted Investments
consisting of cash, Cash Equivalents, or amounts credited to Deposit Accounts or
Securities Accounts unless Grantor or its Subsidiary, as applicable, and the
applicable bank or securities intermediary have entered into Control Agreements
with Agent governing such Permitted Investments in order to perfect (and further
establish) Agent’s Liens in such Permitted Investments.

(l) Name, Etc. No Grantor will, nor will any Grantor permit any of its
Subsidiaries to, change its name, adopt a French or combined name,
organizational identification number, jurisdiction of organization or
organizational identity; provided, that Grantor or any of its Subsidiaries may
change its name upon at least 30 days prior written notice to Agent of such
change.

(m) Motor Vehicles. Promptly (and in any event within five (5) Business Days)
after request by Agent, with respect to all goods covered by a certificate of
title owned by any Grantor, such Grantor shall deliver to Agent or Agent’s
designee, the certificates of title for all such goods and promptly (and in any
event within five (5) Business Days) after request by Agent, such Grantor shall
take all actions necessary to cause such certificates to be filed (with the
Agent’s Lien noted thereon) in the appropriate state motor vehicle filing
office.

(n) Pledged Notes. Grantors (i) without the prior written consent of Agent, will
not (A) waive or release any obligation of any Person that is obligated under
any of the Pledged Notes, (B) take or omit to take any action or knowingly
suffer or permit any action to be omitted or taken, the taking or omission of
which would result in any right of offset against sums

 

-29-



--------------------------------------------------------------------------------

payable under the Pledged Notes, or (C) other than Permitted Dispositions,
assign or surrender their rights and interests under any of the Pledged Notes or
terminate, cancel, modify, change, supplement or amend the Pledged Notes, and
(ii) shall provide to Agent copies of all material written notices (including
notices of default) given or received with respect to the Pledged Notes promptly
after giving or receiving such notice.

(o) Financing Order. Each Grantor agrees to be bound by the terms of the
Financing Order.

8. Relation to Other Security Documents. The provisions of this Agreement shall
be read and construed with the other Loan Documents referred to below in the
manner so indicated.

(a) Credit Agreement. In the event of any conflict between any provision in this
Agreement and a provision in the Credit Agreement, such provision of the Credit
Agreement shall control.

(b) Patent, Trademark, Copyright Security Agreements. The provisions of the
Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security Agreements, Trademark Security
Agreements, or the Patent Security Agreements shall limit any of the rights or
remedies of Agent hereunder. In the event of any conflict between any provision
in this Agreement and a provision in a Copyright Security Agreement, Trademark
Security Agreement or Patent Security Agreement, such provision of this
Agreement shall control.

9. Further Assurances.

(a) Each Grantor agrees that from time to time, at its own expense, such Grantor
will promptly execute and deliver all further instruments and documents, and
take all further action, that Agent may reasonably request, in order to perfect
and protect the Security Interest granted hereby, to create, perfect or protect
the Security Interest purported to be granted hereby or to enable Agent to
exercise and enforce its rights and remedies hereunder with respect to any of
the Collateral.

(b) Each Grantor authorizes the filing by Agent of financing or continuation
statements, or amendments thereto, and such Grantor will execute and deliver to
Agent such other instruments or notices, as Agent may reasonably request, in
order to perfect and preserve the Security Interest granted or purported to be
granted hereby. Each Grantor hereby waives, to the greatest extent permitted
under applicable law, notice or receipt of copies of any such statements or
amendments or any verification statements in respect thereof.

(c) Each Grantor authorizes Agent at any time and from time to time to file,
transmit, or communicate, as applicable, financing statements and amendments
(i) describing the Collateral as “all personal property of debtor”, “all
personal and after-acquired personal property of debtor” or “all assets of
debtor” or words of similar effect, (ii) describing the Collateral as being of
equal or lesser scope or with greater detail, or (iii) that contain any
information required by part 5 of Article 9 of the Code for the sufficiency or
filing office acceptance. Each Grantor also hereby ratifies any and all
financing statements or amendments previously filed by Agent in any
jurisdiction.

 

-30-



--------------------------------------------------------------------------------

(d) Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed in connection with this Agreement without the prior written
consent of Agent, subject to such Grantor’s rights under Section 9-509(d)(2) of
the Code.

10. Agent’s Right to Perform Contracts, Exercise Rights, etc. Upon the
occurrence and during the continuance of an Event of Default, Agent (or its
designee), subject to the terms of then existing leases, contracts, other
agreements and the Financing Order, (a) may proceed to perform any and all of
the obligations of any Grantor contained in any contract, lease, or other
agreement and exercise any and all rights of any Grantor therein contained as
fully as such Grantor itself could, (b) shall have the right to use any
Grantor’s rights under Intellectual Property Licenses in connection with the
enforcement of Agent’s rights hereunder, including the right to prepare for sale
and sell any and all Inventory and Equipment now or hereafter owned by any
Grantor and now or hereafter covered by such licenses, and (c) except with
respect to ULC Shares, shall have the right to request that any Equity Interests
that are pledged hereunder be registered in the name of Agent or any of its
nominees.

11. Agent Appointed Attorney-in-Fact. Each Grantor hereby irrevocably appoints
Agent its attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, at such time as an Event
of Default has occurred and is continuing under the Credit Agreement, subject to
the terms of then existing leases, contracts, other agreements and the Financing
Order, to take any action and to execute any instrument which Agent may
reasonably deem necessary or advisable to accomplish the purposes of this
Agreement, including:

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of such Grantor;

(b) to receive and open all mail addressed to such Grantor and to notify postal
authorities to change the address for the delivery of mail to such Grantor to
that of Agent;

(c) to receive, indorse, and collect any drafts or other instruments, documents,
Negotiable Collateral or Chattel Paper;

(d) to file any claims or take any action or institute any proceedings which
Agent may deem necessary or desirable for the collection of any of the
Collateral of such Grantor or otherwise to enforce the rights of Agent with
respect to any of the Collateral;

(e) to repair, alter, or supply goods, if any, necessary to fulfill in whole or
in part the purchase order of any Person obligated to such Grantor in respect of
any Account of such Grantor;

 

-31-



--------------------------------------------------------------------------------

(f) to use any Intellectual Property or Intellectual Property Licenses of such
Grantor, including but not limited to any labels, Patents, Trademarks, trade
names, URLs, domain names, industrial designs, Copyrights, or advertising
matter, in preparing for sale, advertising for sale, or selling Inventory or
other Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of such Grantor; and

(g) Agent, on behalf of the Lender Group or the Bank Product Providers, shall
have the right, but shall not be obligated, to bring suit in its own name to
enforce the Intellectual Property and Intellectual Property Licenses and, if
Agent shall commence any such suit, the appropriate Grantor shall, at the
request of Agent, do any and all lawful acts and execute any and all proper
documents reasonably required by Agent in aid of such enforcement.

To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

12. Agent May Perform. Subject to the Financing Order, if any Grantor fails to
perform any agreement contained herein, Agent may itself perform, or cause
performance of, such agreement, and the reasonable expenses of Agent incurred in
connection therewith shall be payable, jointly and severally, by Grantors.

13. Agent’s Duties. The powers conferred on Agent hereunder are solely to
protect Agent’s interest in the Collateral, for the benefit of the Lender Group
and the Bank Product Providers, and shall not impose any duty upon Agent to
exercise any such powers. Except for the safe custody of any Collateral in its
actual possession and the accounting for moneys actually received by it
hereunder, Agent shall have no duty as to any Collateral or as to the taking of
any necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral. Agent shall be deemed to have exercised reasonable
care in the custody and preservation of any Collateral in its actual possession
if such Collateral is accorded treatment substantially equal to that which Agent
accords its own property.

14. Collection of Accounts, General Intangibles and Negotiable Collateral. At
any time upon the occurrence and during the continuance of an Event of Default,
Agent or Agent’s designee may, subject to the Financing Order, (a) notify
Account Debtors of any Grantor that the Accounts, General Intangibles, Chattel
Paper or Negotiable Collateral of such Grantor have been assigned to Agent, for
the benefit of the Lender Group and the Bank Product Providers, or that Agent
has a security interest therein, and (b) collect the Accounts, General
Intangibles and Negotiable Collateral of any Grantor directly, and any
collection costs and expenses shall constitute part of such Grantor’s Secured
Obligations under the Loan Documents.

15. Disposition of Pledged Interests by Agent. None of the Pledged Interests
existing as of the date of this Agreement are, and none of the Pledged Interests
hereafter acquired on the date of acquisition thereof will be, registered or
qualified under the various federal or state securities laws of the United
States and disposition thereof after an Event of Default may be restricted to
one or more private (instead of public) sales in view of the lack of such
registration. Each Grantor understands that in connection with such disposition,
Agent may approach only a restricted number of potential purchasers and further
understands that a sale under such circumstances may yield a lower price for the
Pledged Interests than if the Pledged Interests were registered and qualified
pursuant to federal and state securities laws and sold on the open market. Each
Grantor, therefore, agrees that: (a) if Agent shall, pursuant to the terms of
this Agreement,

 

-32-



--------------------------------------------------------------------------------

sell or cause the Pledged Interests or any portion thereof to be sold at a
private sale, Agent shall have the right to rely upon the advice and opinion of
any nationally recognized brokerage or investment firm (but shall not be
obligated to seek such advice and the failure to do so shall not be considered
in determining the commercial reasonableness of such action) as to the best
manner in which to offer the Pledged Interest or any portion thereof for sale
and as to the best price reasonably obtainable at the private sale thereof; and
(b) such reliance shall be conclusive evidence that Agent has handled the
disposition in a commercially reasonable manner. For greater certainty, the
foregoing provision shall apply to ULC Shares only after a realization and
re-registration contemplated by Section 5 and Section 16(c) hereof.

16. Voting and Other Rights in Respect of Pledged Interests.

(a) Except with respect to the ULC Shares, upon the occurrence and during the
continuation of an Event of Default, (i) Agent may, at its option, and without
prior notice to any Grantor, and in addition to all rights and remedies
available to Agent under any other agreement, at law, in equity, or otherwise,
exercise all voting rights, or any other ownership or consensual rights
(including any dividend or distribution rights) in respect of the Pledged
Interests owned by such Grantor, but under no circumstances is Agent obligated
by the terms of this Agreement to exercise such rights, and (ii) if Agent duly
exercises its right to vote any of such Pledged Interests, each Grantor hereby
appoints Agent, such Grantor’s true and lawful ATTORNEY-IN-FACT and IRREVOCABLE
PROXY to vote such Pledged Interests in any manner Agent deems advisable for or
against all matters submitted or which may be submitted to a vote of
shareholders, partners or members, as the case may be. The power-of-attorney and
proxy granted hereby is coupled with an interest and shall be irrevocable until
the Secured Obligations have been paid in full.

(b) For so long as any Grantor shall have the right to vote the Pledged
Interests owned by it, such Grantor covenants and agrees that it will not,
without the prior written consent of Agent, vote or take any consensual action
with respect to such Pledged Interests which would (i) materially adversely
affect the rights of Agent, the other members of the Lender Group, or the Bank
Product Providers, or (ii) materially adversely affect the value of the Pledged
Interests.

(c) Each Grantor acknowledges that certain of the Collateral of such Grantor may
now or in the future consist of ULC Shares, and that it is the intention of
Agent and each Grantor that neither Agent nor any member of the Lender Group or
the Bank Product Providers should under any circumstances prior to realization
thereon be held to be a “member” or a “shareholder”, as applicable, of a ULC for
the purposes of any ULC Laws. Therefore, notwithstanding any provisions to the
contrary contained in this Agreement, the Credit Agreement or any other Loan
Document, where a Grantor is the registered and beneficial owner of ULC Shares
which are Collateral of such Grantor, such Grantor will remain the sole
registered and beneficial owner of such ULC Shares until such time as such ULC
Shares are effectively transferred into the name of the Agent, any other member
of the Lender Group or the Bank Product Providers, or any other Person on the
books and records of the applicable ULC. Accordingly, each Grantor shall be
entitled to receive and retain for its own account any dividend on or other
distribution, if any, in respect of such ULC Shares (except for any dividend or
distribution comprised of any certificates representing the Pledged Interests of
such Grantor, which shall be delivered to Agent to hold hereunder) and shall
have the right to vote such ULC

 

-33-



--------------------------------------------------------------------------------

Shares and to control the direction, management and policies of the applicable
ULC to the same extent as such Grantor would if such ULC Shares were not pledged
to Agent pursuant hereto. Nothing in this Agreement, the Credit Agreement or any
other Loan Document is intended to, and nothing in this Agreement, the Credit
Agreement or any other Loan Document shall, constitute Agent, any member of the
Lender Group or the Bank Product Providers, or any other Person other than the
applicable Grantor, a member or shareholder of a ULC for the purposes of any ULC
Laws (whether listed or unlisted, registered or beneficial), until such time as
notice is given to such Grantor and further steps are taken pursuant hereto or
thereto so as to register the Agent, any member of the Lender Group or the Bank
Product Providers, or such other Person, as specified in such notice, as the
holder of the ULC Shares. To the extent any provision hereof or the Credit
Agreement or any other Loan Document would have the effect of constituting Agent
or member of the Lender Group or the Bank Product Providers, as applicable, a
member or shareholder of any ULC prior to such time, such provision shall be
severed herefrom or therefrom and shall be ineffective with respect to ULC
Shares which are Collateral of any Grantor without otherwise invalidating or
rendering unenforceable this Agreement or invalidating or rendering
unenforceable such provision insofar as it relates to Collateral of any Grantor
which is not ULC Shares. Except upon the exercise of rights of Agent to sell,
transfer or otherwise dispose of ULC Shares in accordance with this Agreement,
the Credit Agreement or the other Loan Documents, each Grantor shall not cause
or permit, or enable a Pledged Company that is a ULC to cause or permit, Agent
or member of the Lender Group or the Bank Product Providers to: (a) be
registered as a shareholder or member of such Pledged Company; (b) have any
notation entered in their favour in the share register of such Pledged Company;
(c) be held out as shareholders or members of such Pledged Company; (d) receive,
directly or indirectly, any dividends, property or other distributions from such
Pledged Company by reason of Agent holding the Security Interests over the ULC
Shares; or (e) act as a shareholder or member of such Pledged Company, or
exercise any rights of a shareholder or member including the right to attend a
meeting of shareholders or members of such Pledged Company or to vote its ULC
Shares.

17. Remedies. Upon the occurrence and during the continuance of an Event of
Default, subject to the limitations of Section 16(c) above and the requirements
and limitations of the Financing Order:

(a) Agent may, and, at the instruction of the Required Lenders, shall exercise
in respect of the Collateral, in addition to other rights and remedies provided
for herein, in the Financing Order, in the other Loan Documents, or otherwise
available to it, all the rights and remedies of a secured party on default under
the Code or any other applicable law. Without limiting the generality of the
foregoing, each Grantor expressly agrees that, in any such event, Agent without
demand of performance or other demand, advertisement or notice of any kind
(except a notice specified below of time and place of public or private sale) to
or upon any Grantor or any other Person (all and each of which demands,
advertisements and notices are hereby expressly waived to the maximum extent
permitted by the Code or any other applicable law), may take immediate
possession of all or any portion of the Collateral and (i) require Grantors to,
and each Grantor hereby agrees that it will at its own expense and upon request
of Agent forthwith, assemble all or part of the Collateral as directed by Agent
and make it available to Agent at one or more locations where such Grantor
regularly maintains Inventory, and (ii) without notice except as specified
below, sell the Collateral or any part thereof in one or

 

-34-



--------------------------------------------------------------------------------

more parcels at public or private sale, at any of Agent’s offices or elsewhere,
for cash, on credit, and upon such other terms as Agent may deem commercially
reasonable. Each Grantor agrees that, to the extent notification of sale shall
be required by law, at least ten (10) days notification by mail to the
applicable Grantor of the time and place of any public sale or the time after
which any private sale is to be made shall constitute reasonable notification
and specifically such notification shall constitute a reasonable “authenticated
notification of disposition” within the meaning of Section 9-611 of the Code.
Agent shall not be obligated to make any sale of Collateral regardless of
notification of sale having been given. Agent may adjourn any public sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. Each Grantor agrees that (A) the internet shall constitute a “place”
for purposes of Section 9-610(b) of the Code and (B) to the extent notification
of sale shall be required by law, notification by mail of the URL where a sale
will occur and the time when a sale will commence at least ten (10) days prior
to the sale shall constitute a reasonable notification for purposes of
Section 9-611(b) of the Code. Each Grantor agrees that any sale of Collateral to
a licensor pursuant to the terms of a license agreement between such licensor
and a Grantor is sufficient to constitute a commercially reasonable sale
(including as to method, terms, manner, and time) within the meaning of
Section 9-610 of the Code.

(b) Subject to the terms of the existing applicable agreements and contracts,
Agent is hereby granted a license or other right to use, without liability for
royalties or any other charge, each Grantor’s Intellectual Property, including
but not limited to, any labels, Patents, Trademarks, trade names, URLs, domain
names, industrial designs, Copyrights, and advertising matter, whether owned by
any Grantor or with respect to which any Grantor has rights under license,
sublicense, or other agreements (including any Intellectual Property License),
as it pertains to the Collateral, in preparing for sale, advertising for sale
and selling any Collateral, and each Grantor’s rights under all licenses and all
franchise agreements shall inure to the benefit of Agent.

(c) Agent may, in addition to other rights and remedies provided for herein, in
the other Loan Documents, or otherwise available to it under applicable law and
without the requirement of notice to or upon any Grantor or any other Person
(which notice is hereby expressly waived to the maximum extent permitted by the
Code or any other applicable law), (i) with respect to any Grantor’s Deposit
Accounts in which Agent’s Liens are perfected by control under Section 9-104 of
the Code or in Canada by registering a financing statement, instruct the bank
maintaining such Deposit Account for the applicable Grantor to pay the balance
of such Deposit Account to or for the benefit of Agent, and (ii) with respect to
any Grantor’s Securities Accounts in which Agent’s Liens are perfected by
control under Section 9-106 of the Code, instruct the securities intermediary
maintaining such Securities Account for the applicable Grantor to (A) transfer
any cash in such Securities Account to or for the benefit of Agent, or
(B) liquidate any financial assets in such Securities Account that are
customarily sold on a recognized market and transfer the cash proceeds thereof
to or for the benefit of Agent.

(d) Any cash held by Agent as Collateral and all cash proceeds received by Agent
in respect of any sale of, collection from or other realization upon all or any
part of the Collateral shall be applied against the Secured Obligations in the
order set forth in the Credit Agreement. In the event the proceeds of Collateral
are insufficient to satisfy all of the Secured Obligations in full, each Grantor
shall remain jointly and severally liable for any such deficiency.

 

-35-



--------------------------------------------------------------------------------

(e) Each Grantor hereby acknowledges that the Secured Obligations arise out of a
commercial transaction, and agrees that if an Event of Default shall occur and
be continuing Agent shall have the right to an immediate writ of possession
without notice of a hearing. Agent shall have the right to the appointment of a
receiver, receiver-manager, manager or receiver and manager (each a “Receiver”)
for the properties and assets of each Grantor, and each Grantor hereby consents
to such rights and such appointment and hereby waives any objection such Grantor
may have thereto or the right to have a bond or other security posted by Agent.
To the extent permitted by applicable law, any Receiver appointed by Agent shall
(for purposes relating to responsibility for the Receiver’s acts or omissions)
be considered to be the agent of such Grantor. Agent may from time to time fix
the Receiver’s remuneration and such Grantor shall pay the amount of such
remuneration to Agent. Agent shall not be liable to any Grantor or any other
person in connection with appointing or not appointing a Receiver or in
connection with the Receiver’s actions or omissions.

18. Remedies Cumulative. Each right, power, and remedy of Agent, any other
member of the Lender Group, or any Bank Product Provider as provided for in this
Agreement, the other Loan Documents or any Bank Product Agreement now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power,
or remedy provided for in this Agreement, the other Loan Documents and the Bank
Product Agreements or now or hereafter existing at law or in equity or by
statute or otherwise, and the exercise or beginning of the exercise by Agent,
any other member of the Lender Group, or any Bank Product Provider, of any one
or more of such rights, powers, or remedies shall not preclude the simultaneous
or later exercise by Agent, such other member of the Lender Group or such Bank
Product Provider of any or all such other rights, powers, or remedies.

19. Marshaling. Agent shall not be required to marshal any present or future
collateral security (including but not limited to the Collateral) for, or other
assurances of payment of, the Secured Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising. To the extent that
it lawfully may, each Grantor hereby agrees that it will not invoke any law
relating to the marshaling of collateral which might cause delay in or impede
the enforcement of Agent’s rights and remedies under this Agreement or under any
other instrument creating or evidencing any of the Secured Obligations or under
which any of the Secured Obligations is outstanding or by which any of the
Secured Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.

20. Indemnity and Expenses.

(a) Each Grantor agrees to indemnify Agent and the other members of the Lender
Group from and against all claims, lawsuits and liabilities (including
reasonable attorneys’ fees) growing out of or resulting from this Agreement
(including enforcement of this

 

-36-



--------------------------------------------------------------------------------

Agreement) or any other Loan Document to which such Grantor is a party, except
claims, losses or liabilities resulting from the gross negligence or willful
misconduct of the party seeking indemnification as determined by a final
non-appealable order of a court of competent jurisdiction. This provision shall
survive the termination of this Agreement and the Credit Agreement and the
repayment of the Secured Obligations.

(b) Grantors, jointly and severally, shall, upon demand, pay to Agent (or Agent,
may charge to the Loan Account) all the Lender Group Expenses which Agent may
incur in connection with (i) the administration of this Agreement, (ii) the
custody, preservation, use or operation of, or, upon an Event of Default, the
sale of, collection from, or other realization upon, any of the Collateral in
accordance with this Agreement and the other Loan Documents, (iii) the exercise
or enforcement of any of the rights of Agent hereunder or (iv) the failure by
any Grantor to perform or observe any of the provisions hereof.

21. Merger, Amendments; Etc. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. No waiver of any
provision of this Agreement, and no consent to any departure by any Grantor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. No amendment
of any provision of this Agreement shall be effective unless the same shall be
in writing and signed by Agent and each Grantor to which such amendment applies.

22. Addresses for Notices. All notices and other communications provided for
hereunder shall be given in the form and manner and delivered to Agent at its
address specified in the Credit Agreement, and to any of the Grantors at their
respective addresses specified in the Credit Agreement or Guaranty, as
applicable, or, as to any party, at such other address as shall be designated by
such party in a written notice to the other party.

23. Continuing Security Interest: Assignments under Credit Agreement.

(a) This Agreement shall create a continuing security interest in the Collateral
and shall (i) remain in full force and effect until the Obligations have been
paid in full in accordance with the provisions of the Credit Agreement and the
Commitments have expired or have been terminated, (ii) be binding upon each
Grantor, and their respective successors and assigns, and (iii) inure to the
benefit of, and be enforceable by, Agent, and its successors, transferees and
assigns. Without limiting the generality of the foregoing clause (iii), any
Lender may, in accordance with the provisions of the Credit Agreement, assign or
otherwise transfer all or any portion of its rights and obligations under the
Credit Agreement to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Lender
herein or otherwise. Upon payment in full of the Secured Obligations in
accordance with the provisions of the Credit Agreement and the expiration or
termination of the Commitments, the Guaranty made and the Security Interest
granted hereby shall terminate and all rights to the Collateral shall revert to
Grantors or any other Person entitled thereto. At such time, upon Administrative
Borrower’s request, Agent will authorize the filing of appropriate termination
statements to terminate such Security Interest. No transfer or renewal,
extension,

 

-37-



--------------------------------------------------------------------------------

assignment, or termination of this Agreement or of the Credit Agreement, any
other Loan Document, or any other instrument or document executed and delivered
by any Grantor to Agent nor any additional Revolving Loans or other loans made
by any Lender to Borrowers, nor the taking of further security, nor the retaking
or re-delivery of the Collateral to Grantors, or any of them, by Agent, nor any
other act of the Lender Group or the Bank Product Providers, or any of them,
shall release any Grantor from any obligation, except a release or discharge
executed in writing by Agent in accordance with the provisions of the Credit
Agreement. Agent shall not by any act, delay, omission or otherwise, be deemed
to have waived any of its rights or remedies hereunder, unless such waiver is in
writing and signed by Agent and then only to the extent therein set forth. A
waiver by Agent of any right or remedy on any occasion shall not be construed as
a bar to the exercise of any such right or remedy which Agent would otherwise
have had on any other occasion.

(b) Each Grantor agrees that, if any payment made by any Grantor or other Person
and applied to the Secured Obligations is at any time annulled, avoided, set,
aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, or the proceeds of any Collateral
are required to be returned by Agent or any other member of the Lender Group to
such Grantor, its estate, trustee, receiver or any other party, including any
Grantor, under any bankruptcy law, state or federal law, common law or equitable
cause, then, to the extent of such payment or repayment, any Lien or other
Collateral securing such liability shall be and remain in full force and effect,
as fully as if such payment had never been made. If, prior to any of the
foregoing, (i) any Lien or other Collateral securing such Grantor’s liability
hereunder shall have been released or terminated by virtue of the foregoing
clause (a), or (ii) any provision of the Guaranty hereunder shall have been
terminated, cancelled or surrendered, such Lien, other Collateral or provision
shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of any such Grantor in respect of any
Lien or other Collateral securing such obligation or the amount of such payment.

24. Survival. All representations and warranties made by the Grantors in this
Agreement and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement shall be considered to have been relied upon
by the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that Agent, Issuing Lender, or any Lender may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any loan or any fee or any other amount payable under the
Credit Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.

25. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

(a) THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS, CONTROVERSIES OR DISPUTES
ARISING HEREUNDER

 

-38-



--------------------------------------------------------------------------------

OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AND TO THE EXTENT APPLICABLE,
THE BANKRUPTCY CODE.

(b) IF THE BANKRUPTCY COURT ABSTAINS FROM HEARING OR REFUSES TO EXERCISE
JURISDICTION OVER ANY OF THE FOLLOWING, THE PARTIES AGREE THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK; PROVIDED, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH GRANTOR AND AGENT WAIVE, TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 25(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH GRANTOR AND AGENT
HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS (EACH A “CLAIM”). EACH GRANTOR AND AGENT
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

(d) EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK
AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY GRANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

-39-



--------------------------------------------------------------------------------

(e) NO CLAIM MAY BE MADE BY ANY GRANTOR AGAINST THE AGENT, ANY CO-COLLATERAL
AGENT, THE SWING LENDER, ANY OTHER LENDER, ISSUING LENDER, OR THE UNDERLYING
ISSUER, OR ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE,
AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT,
CONSEQUENTIAL, OR PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF
CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR ANY ACT, OMISSION, OR EVENT
OCCURRING IN CONNECTION HEREWITH, AND EACH GRANTOR HEREBY WAIVES, RELEASES, AND
AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND
WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

(f) IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN SECTION 25(c) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:

(i) WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1.
THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.

(ii) THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.

(iii) UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A SINGLE
REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT AGREE
UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY SHALL
HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO CALIFORNIA
CODE OF CIVIL PROCEDURE SECTION 640(B). THE REFEREE SHALL BE APPOINTED TO SIT
WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF THE REFEREE, THE
COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL REMEDIES.

 

-40-



--------------------------------------------------------------------------------

(iv) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE’S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.

(v) THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.

(vi) THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE WITH
CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE EMPOWERED TO
ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE
REFEREE’S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME
MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL JUDGMENT OR ORDER
FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE FULLY
APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

(vii) THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT.

 

-41-



--------------------------------------------------------------------------------

26. [Intentionally Omitted.]

27. Agent. Each reference herein to any right granted to, benefit conferred upon
or power exercisable by the “Agent” shall be a reference to Agent, for the
benefit of each member of the Lender Group and each of the Bank Product
Providers.

28. Miscellaneous.

(a) This Agreement is a Loan Document. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

(b) Any provision of this Agreement which is prohibited or unenforceable shall
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other jurisdiction. Each
provision of this Agreement shall be severable from every other provision of
this Agreement for the purpose of determining the legal enforceability of any
specific provision.

(c) Headings and numbers have been set forth herein for convenience only. Unless
the contrary is compelled by the context, everything contained in each Section
applies equally to this entire Agreement.

(d) Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against any member of the Lender Group or any Grantor, whether under
any rule of construction or otherwise. This Agreement has been reviewed by all
parties and shall be construed and interpreted according to the ordinary meaning
of the words used so as to accomplish fairly the purposes and intentions of all
parties hereto.

(e) Each Grantor:

(i) acknowledges receipt of a true copy of this Agreement; and

(ii) acknowledges receipt of a copy of all financing statements registered under
the Code evidencing the Security Interests.

(f) In the event of any inconsistency between the provisions of this Agreement
or any other Loan Document and the Financing Order, the provisions of the
Financing Order shall govern.

 

-42-



--------------------------------------------------------------------------------

29. Split Lien Intercreditor Agreement.

(a) Notwithstanding anything herein to the contrary, in the event of any
conflict between any provision in this Agreement and any provision in the Split
Lien Intercreditor Agreement, such provision in the Split Lien Intercreditor
Agreement shall control.

(b) Without limiting the generality of the foregoing, and notwithstanding
anything herein to the contrary, any obligation of any Grantor hereunder with
respect to the delivery or control of any Collateral that constitutes Split Lien
Collateral shall be deemed to be satisfied if such Grantor delivers or provides
control of such Split Lien Collateral to the Term Loan Agent in accordance with
the requirements of the corresponding provision of the applicable Split Lien
Document.

30. Canadian Interpretation. Where the context so requires (i) all terms defined
in this Agreement by reference to the “Code” or the “Uniform Commercial Code”
shall also have any extended, alternative or analogous meaning given to such
term in applicable Canadian personal property security and other laws
(including, without limitation, the PPSA, the STA, the Bills of Exchange Act
(Canada) and the Depository Bills and Notes Act (Canada)), in all cases for the
extension, preservation or betterment of the security and rights of Agent,
(ii) all references in this Agreement to “Article 8 of the Code” or “Article 8
of the Uniform Commercial Code” shall be deemed to refer also to applicable
Canadian securities transfer laws (including, without limitation, the STA),
(iii) all references in this Agreement to a financing statement, continuation
statement, amendment or termination statement shall be deemed to refer also to
the analogous documents used under applicable Canadian personal property
security laws, (iv) all references to federal or state securities law of the
United States shall be deemed to refer also to analogous federal and provincial
securities laws in Canada; (v) all references to the United States of America,
or to any subdivision, department or agency or instrumentality thereof shall be
deemed to refer also to Canada, or to any subdivision, department, agency or
instrumentality thereof; (vi) all reference in the Agreement to the United
States Copyright Office or the United States Patent and Trademark Office shall
be deemed to refer also to the Canadian Intellectual Property Office; and
(vii) all references to “Insolvency Proceeding” shall be deemed to refer also to
any insolvency proceeding occurring in Canada or under Canadian law.

[signature pages follow]

 

-43-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties hereto have caused this Agreement to
be executed and delivered as of the day and year first above written.

 

GRANTORS:     SCHOOL SPECIALTY, INC.       By:   /s/ Michael P. Lavelle      
Name:           Title:         CLASSROOMDIRECT.COM, LLC       By:   /s/ Michael
P. Lavelle       Name:           Title:         SPORTIME, LLC       By:   /s/
Michael P. Lavelle       Name:           Title:         DELTA EDUCATION, LLC    
  By:   /s/ Michael P. Lavelle       Name:           Title:    

[SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

    CHILDCRAFT EDUCATION CORP.       By:   /s/ Michael P. Lavelle       Name:  
        Title:         BIRD-IN-HAND WOODWORKS, INC.       By:   /s/ Michael P.
Lavelle       Name:           Title:         CALIFONE INTERNATIONAL, INC.      
By:   /s/ Michael P. Lavelle       Name:           Title:         FREY
SCIENTIFIC, INC.       By:   /s/ Michael P. Lavelle       Name:           Title:
        SAX ARTS & CRAFTS, INC.       By:   /s/ Michael P. Lavelle       Name:  
        Title:         SELECT AGENDAS, CORP.       By:   /s/ Michael P. Lavelle
      Name:           Title:    

[SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

AGENT:     WELLS FARGO CAPITAL FINANCE, LLC, a
Delaware limited liability company       By:   /s/ Laura Nickas       Name:  
Laura Nickas       Title:   Vice President

[SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 1

to

GUARANTY AND SECURITY AGREEMENT (WELLS)

Commercial Tort Claims

School Specialty, Inc. (“SSI”) v. RR Donnelley & Sons Company (“RRD”), U.S.
Dist. Ct. E.D. Wis., Case No.1:12-CV-01034. SSI sued RRD for damages in excess
of $1 million resulting from a deficient printing job. The claim for direct
damages in this matter is approximately $1 million. RRD counterclaimed against
SSI for fraud in the inducement and breach of contract, claiming SSI concealed
known problems with the inks RRD used for the printing job, and SSI breached its
contract with RRD by cancelling purchase orders for additional work. RRD seeks
damages in excess of $500,000. Litigation counsel believes that this suit will
yield a net payment to SSI.



--------------------------------------------------------------------------------

SCHEDULE 2

to

GUARANTY AND SECURITY AGREEMENT (WELLS)

Copyrights

ABC SCHOOL SUPPLY, INC.

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

A B C School Supply, Inc.   ABC School Supply, Inc. ... catalog   TX0002189648  
11/10/1987 A B C School Supply, Inc.   The Rainbow book of early learning
materials   TX0002282947   2/16/1988 A B C School Supply, Inc.   ABC puts the
whole world in your hands   TX0002189647   11/10/1987 ABC School Supply, Inc.  
Parent lending library master guide   TX0004131135   9/12/1995

AUTOSKILL

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Autoskill, Inc.   Autoskill Autonetwork.   TXu001050042   9/25/2002 Autoskill,
Inc.   Autoskill Autonetwork BV.   TXu001050040   9/25/2002 Autoskill, Inc.  
Autoskill : component reading subskills testing and training program.  
TX0001742632   1/27/1986 Autoskill, Inc.   Autoskill mathematics program (AMP) /
written by Ernest James Foster, 1951-.   TX0003452231   6/30/1992 Autoskill,
Inc.   Incomnet Autonetwork.   TXu001050041   9/25/2002 Autoskill, Inc.   Math
program for ICON / Ernie Foster.   TX0003452232   6/30/1992 AutoSkill
International, Inc.   Academy of reading.   TX0005151672   12/27/1999



--------------------------------------------------------------------------------

BECKLEY CARDY

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Beckley-Cardy Company   Beckley-Cardy. Catalog IV, Early learning   TX0001691988
  11/4/1985 Beckley-Cardy Company   Beckley-Cardy. Catalogs II & III,
Supplies/furniture/equipment/instructional materials   TX0001686703   11/4/1985
Beckley-Cardy Company   Beckley-Cardy. Catalogs II & III,
Supplies/furniture/equipment/instructional materials.  

TX0001689863

TX0001689864

 

11/4/1985

11/4/1985

Edgell Communications, Inc.   Beckley-Cardy quarterly : general catalog
supplement.  

TX0002446722

TX0002446720

TX0002446718

 

12/8/1988

12/8/1988

12/8/1988

Edgell Communications, Inc.   Beckley-Cardy quarterly : general catalog
supplement.  

TX0003296388

TX0003296387

 

4/27/1992

4/27/1992

Edgell Communications, Inc.   Beckley-Cardy quarterly : general catalog
supplement  

TX0003032681

TX0003092730

TX0003156360

TX0003233655

 

2/20/91;

6/25/91;

10/17/91;

1/29/92

Edgell Communications, Inc.   Beckley-Cardy quarterly : general catalog
supplement  

TX0002760468

TX0002803169

TX0002879561

TX0002959914

 

3/5/90

4/24/90

8/29/90

12/10/90

Edgell Communications, Inc.   Beckley-Cardy quarterly : general catalog
supplement  

TX0002491862

TX0002539669

TX0002654732

TX0002669451

 

2/6/89

4/14/89

10/11/89

11/07/89

Beckley-Cardy, a subsidiary of Edgell Communications, Inc   Beckley Cardy :
general catalog   TX0002462688   12/2/1988 Beckley-Cardy Company  
Beckley-Cardy. Catalog I, Computer education   TX0001691678   11/4/1985
Beckley-Cardy Company   Beckley-Cardy. Catalog I, Computer education  
TX0001683069   11/4/1985 Edgell Communications, Inc.   Beckley Cardy : general
catalog   TX0002745207   2/14/1990 Beckley-Cardy, Inc.   Create a classroom 1.0.
  PAu002246021   8/12/1997



--------------------------------------------------------------------------------

BRODHEAD GARRETT

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Brodhead Garrett Company   Brodhead-Garrett : catalog ....   TX0002797439  
2/13/1990 Brodhead Garrett Company   Brodhead-Garrett : catalog ....  
TX0002420750   10/13/1988 Brodhead Garrett Company   Brodhead-Garrett : catalog
....   TX0002159275   10/1/1987 Brodhead Garrett Company   Brodhead-Garrett :
tools for teaching in an ever changing world : [catalog].   TX0001261623  
11/9/1983 Brodhead Garrett Company   Brodhead-Garrett : tools for teaching in an
ever changing world : [catalog].   TX0000872324   3/17/1982 Brodhead Garrett
Company   Brodhead-Garrett : tools for teaching in an ever changing world :
[catalog].   TX0000476250   5/19/1980

CHILDCRAFT

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Childcraft Education Corporation.   Childcraft : the growing years : [catalog].
  TX0000677954   5/13/1981 Childcraft Education Corporation   Childcraft : the
growing years : [catalog].   TX0000677953   5/13/1981 Childcraft Education
Corporation   Childcraft : the growing years : [catalog].   TX0000677955  
5/13/1981 Childcraft Education Corporation   Childcraft : the growing years :
[catalog].   TX0000677952   5/13/1981 Childcraft Education Corporation  
Childcraft : the growing years : [catalog].   TX0000677951   5/13/1981 Carol
Mardell & Dorothea S. Goldenberg   Dial-R / [Carol D. Mardell-Czudnowski,
Dorothea S. Goldenberg].   TX0001413417   6/29/1984 Childcraft Education
Corporation   Childcraft : the growing years : [catalog].   TX0001594689  
3/15/1985 Childcraft Education Corporation   Childcraft : the growing years :
[catalog].   TX0001764298   3/26/1986 Childcraft Education Corporation  
Childcraft : the Growing Years, infants, early childhood, special ed school
catalog   TX0002250405   2/1/1988



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Childcraft Education Corporation   Childcraft : the Growing Years, infants,
early childhood, special ed school catalog   TX0002486090   2/1/1989 Carol
Mardell-Czudnowski & Dorothea Goldenberg   DIAL-R activity card system :
developmental tasks for school and home   TX0002634186   8/9/1989 Carol
Mardell-Czudnowski and Dorothea S. Goldenberg   Dial-R for parents : activities
for the child at home keyed to the Dial-R assessment kit   TX0002634081  
8/15/1989 Childcraft Education Corporation   Childcraft—building minds and
imaginations for the growing years : 1990   TX0002787251   3/13/1990 Childcraft
Education Corporation   Childcraft : the Growing Years, infants, early
childhood, special ed school catalog   TX0004140775   8/30/1995 Childcraft
Education Corporation   Notice of grant security interest in copyrights  
V3437D211   6/28/1999 Childcraft Education Corp   Earth and Space   SR0000611712
  9/13/2007 Childcraft Education Corp   Inquiry   SR0000611715   9/13/2007
Childcraft Education Corp   Life Science   SR0000611714   9/13/2007 Childcraft
Education Corp   Personal and Social Perspectives   SR0000611711   9/13/2007
Childcraft Education Corp   Physical Science   SR0000611710   9/13/2007
Childcraft Education Corporation   Let’s get cooking! / by Margot Hammond.  
TX0004742730   3/17/1998 Childcraft Education Corporation   Childcraft : toys
that teach : [catalog].  

TX0001594688

TX0002239795

 

3/15/1985

8/12/1985

Childcraft Education Corporation   Childcraft : toys that teach : [catalog].  

TX0001764297;

TX0001889261

 

2/28/1986;

8/21/1986

Childcraft Education Corporation   Just for Kids! : America’s favorite
children’s catalog.   TX0002124525   8/3/1987 Childcraft Education Corporation  
Childcraft : toys that teach : [catalog].  

TX0002009649;

TX0002124526

 

2/24/1987&

8/3/1987



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Childcraft Education Corporation   Just for Kids! : America’s favorite
children’s catalog.  

TX0002326459;

TX0002404103;

TX0002404104;

TX0002403577;

TX0002407643;

TX0002407644

 

2/8/1988;

9/6/1988;

9/6/1988;

10/24/1988;

10/24/1988

Childcraft Education Corporation   Childcraft : toys that teach : [catalog].  

TX0002319535;

TX0002402995;

TX0002404100;

TX0002402994

 

2/8/1988;

9/6/1988;

9/6/1988;

9/6/1988

Childcraft Education Corporation   Childcraft west : the Growing Years, infants,
early childhood, special ed. school catalog   TX0002486089   2/1/1989 Childcraft
Education Corporation   Childcraft West—building minds and imaginations for the
growing years : 1990   TX0002787252   3/13/1990 Childcraft Education Corporation
  Childcraft : toys that teach : [catalog].  

TX0002537376;

TX0002515392;

TX0002714983;

TX0002714984;

TX0002714985;

TX0002714986;

TX0002714987

 

2/15/1989;

2/15/1989;

12/4/1989;

12/4/1989;

12/4/1989;

12/4/1989;

12/4/1989

Childcraft Education Corporation   Just for Kids! : America’s favorite
children’s catalog  

TX0002501249;

TX0002501669;

TX0002501670;

TX0002701220;

TX0002701219;

TX0002701218;

TX0002701216;

TX0002701217

 

2/2/1989;

2/2/1989;

2/2/1989;

12/1/1989;

12/1/1989;

12/1/1989;

12/1/1989;

12/1/1989

Childcraft, Inc.   Childcraft : toys that teach : [catalog].  

TX0002765767;

TX0002765768;

TX0002765769;

TX0002765770

 

3/14/1990;

3/14/1990;

3/14/1990;

3/14/1990

Childcraft, Inc.   Just for Kids! : America’s favorite children’s catalog  

TX0002765891;

TX0002765766;

TX0002765892;

TX0002765893

 

3/14/1990;

3/14/1990;

3/14/1990;

3/14/1990

Childcraft Education Corp   Celebrate Science Physical Science Set  
SR0000611710   9/13/2007



--------------------------------------------------------------------------------

CPO SCIENCE

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

CPO Science, a division of Delta Education, LLC   Air rocket : curriculum
resource guide : force, motion and energy.   TX0005661277   12/19/2002 CPO
Science, a division of Delta Education, LLC   Atom building game : structure of
the atom.   TX0005643457   12/19/2002 CPO Science, a division of Delta
Education, LLC   Bathymetric map with land topography : [World]   VA0001264564  
6/6/2004 CPO Science, a division of Delta Education, LLC   Car and ramp : force
and motion.   TX0005643458   12/19/2002 CPO Science, a division of School
Specialty   CPO Science Earth Science Investigation Manual.   TX0006947238  
4/14/2008 CPO Science, a division of School Specialty   CPO Science Earth
Science Student Text Book.   TX0006939698   4/14/2008 CPO Science, a division of
School Specialty   CPO Science Earth Science Teacher Guide.   TX0006939695  
4/14/2008 CPO Science, a division of School Specialty   CPO Science Life Science
Electronic Book.   TX0006989877   4/14/2008 CPO Science, a division of School
Specialty   CPO Science Life Science Examview Test Bank.   TX0006989236  
4/14/2008 CPO Science, a division of School Specialty   CPO Science Life Science
Investigation Manual.   TX0006941501   4/14/2008 CPO Science, a division of
School Specialty   CPO Science Life Science Lesson Organizer.   TX0006989223  
4/14/2008 CPO Science, a division of School Specialty   CPO Science Life Science
Student Text Book.   TX0006940713   4/14/2008 CPO Science, a division of School
Specialty   CPO Science Life Science Teacher Guide.   TX0006940703   4/14/2008
CPO Science, a division of School Specialty   CPO Science Life Science Teacher
Resource CD.   TX0006989231   4/14/2008 CPO Science, a division of School
Specialty   CPO Science Life Science Teaching Illustrations.   TX0006989228  
4/14/2008 CPO Science, a division of School Specialty   CPO Science Physical
Science Electronic Book.   TX0006989905   4/14/2008



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

CPO Science, a division of School Specialty   CPO Science Physical Science
Examview Test Bank.   TX0006989968   4/14/2008 CPO Science, a division of School
Specialty   CPO Science Physical Science Investigation Manual.   TX0006941513  
4/14/2008 CPO Science, a division of School Specialty   CPO Science Physical
Science Lesson Organizer.   TX0006989897   4/14/2008 CPO Science, a division of
School Specialty   CPO Science Physical Science Student Text Book.  
TX0006940658   4/14/2008 CPO Science, a division of School Specialty   CPO
Science Physical Science Teacher Guide.   TX0006940706   4/14/2008 CPO Science,
a division of School Specialty   CPO Science Physical Science Teacher Resource
CD.   TX0006989965   4/14/2008 CPO Science, a division of School Specialty   CPO
Science Physical Science Teaching Illustrations.   TX0006989941   4/14/2008 CPO
Science, a division of Delta Education, LLC   Electric circuits : curriculum
resource guide : electricity and circuits.   TX0005661281   12/19/2002 CPO
Science, a division of Delta Education, LLC   Electric motor : electricity and
magnetism.   TX0005643452   12/19/2002 CPO Science, a division of School
Specialty   Focus on Earth Science Electronic Book.   TX0006933062   4/14/2008
CPO Science, a division of School Specialty   Focus on Earth Science Exam View
Text Bank.   TX0006933640   4/14/2008 CPO Science, a division of School
Specialty   Focus on Earth Science Investigation Manual.   TX0006933185  
4/14/2008 CPO Science, a division of School Specialty   Focus on Earth Science
Lesson Organizer.   TX0006933056   4/14/2008 CPO Science, a division of School
Specialty   Focus on Earth Science Spanish Components CD.   TX0006933139  
4/14/2008 CPO Science, a division of School Specialty   Focus on Earth Science
Spanish Electronic Book.   TX0006933135   4/14/2008 CPO Science, a division of
School Specialty   Focus on Earth Science Spanish Investigation Manual.  
TX0006933174   4/14/2008



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

CPO Science, a division of School Specialty   Focus on Earth Science Spanish
Student Text Book.   TX0006933192   4/14/2008 CPO Science, a division of School
Specialty   Focus on Earth Science Student Textbook.   TX0006933199   4/14/2008
CPO Science, a division of School Specialty   Focus on Earth Science Teacher’s
Guide.   TX0006933209   4/14/2008 CPO Science, a division of School Specialty  
Focus on Earth Science Teacher’s Resource CD.   TX0006933072   4/14/2008 CPO
Science, a division of School Specialty   Focus on Earth Science Teaching
Illustrations.   TX0006933084   4/14/2008 CPO Science, a division of School
Specialty   Focus on Life Science Electronic book.   TX0007195180   4/14/2008
CPO Science, a division of School Specialty   Focus on Life Science Exam View
Test Bank.   TX0007127016   4/14/2008 CPO Science, a division of School
Specialty   Focus on Life Science Investigation Manual.   TX0007126275  
4/14/2008 CPO Science, a division of School Specialty   Focus on Life Science
Lesson Organizer.   TX0007194967   4/14/2008 CPO Science, a division of School
Specialty   Focus on Life Science Spanish Components CD.   TX0007194972  
4/14/2008 CPO Science, a division of School Specialty   Focus on Life Science
Spanish Electronic Book.   TX0007194963   4/14/2008 CPO Science, a division of
School Specialty   Focus on Life Science Spanish Investigation Manual.  
TX0007127021   4/14/2008 CPO Science, a division of School Specialty   Focus on
Life Science Spanish Student Text.   TX0007126303   4/14/2008 CPO Science, a
division of School Specialty   Focus on Life Science Student Text.  
TX0007126309   4/14/2008 CPO Science, a division of School Specialty   Focus on
Life Science Teacher Guide.   TX0007126320   4/14/2008 CPO Science, a division
of School Specialty   Focus on Life Science Teacher Resource CD.   TX0007195159
  4/14/2008



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

CPO Science, a division of School Specialty   Focus on Physical Science
Electronic Book.   TX0007132093   4/14/2008 CPO Science   Focus on Physical
Science Teaching Illustrations.   TX0007162140   4/14/2008 CPO Science, a
division of Delta Education, LLC   Foundations of physical science.  
TX0006191850   6/13/2005 CPO Science, a division of School Specialty  
Foundations of Physical Science 3rd Edition Investigation Manual.   TX0007391167
  4/20/2011 CPO Science, a division of School Specialty   Foundations of
Physical Science 3rd Edition Student Text Book.   TX0007391170   4/20/2011 CPO
Science, a division of School Specialty   Foundations of Physical Science 3rd
Edition Teacher Guide.   TX0007391173   4/20/2011 CPO Science, a division of
Delta Education, LLC   Foundations of physical science blackline masters.  
TX0005801990   9/19/2003 CPO Science, a division of Delta Education, LLC  
Foundations of physical science color teaching tools.   TX0005872256   9/19/2003
CPO Science, a division of Delta Education, LLC   Foundations of physical
science : electronic book.   TX0006172818   6/13/2005 CPO Science, a division of
Delta Education, LLC   Foundations of physical science electronic book.  
TX0005872257   9/19/2003 CPO Science, a division of Delta Education, LLC  
Foundations of physical science : ExamView test bank.   TX0005643760  
12/19/2002 CPO Science, a division of Delta Education, LLC   Foundations of
physical science investigations.   TX0006191699   6/13/2005 CPO Science, a
division of Delta Education, LLC   Foundations of physical science :
investigations / Tom Hsu.   TX0005659139   12/19/2002 CPO Science, a division of
Delta Education, LLC   Foundations of physical science : skill and practice
worksheets.   TX0005659137   12/19/2002 CPO Science, a division of Delta
Education, LLC   Foundations of physical science : teacher’s guide.  
TX0005653856   12/19/2002 CPO Science, a division of Delta Education, LLC  
Foundations of physical science / Tom Hsu.   TX0005659140   12/19/2002



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

CPO Science   Foundations of physical science with earth and space science :
blackline masters.   TX0005817995   9/22/2003 CPO Science, a division of Delta
Education, LLC   Foundations of physical science with earth and space science
color teaching tools.   TX0005872258   9/22/2003 CPO Science, a division of
Delta Education, LLC   Foundations of physical science with earth and space
science electronic book.   TX0005872259   9/22/2003 CPO Science, a division of
Delta Education, LLC   Foundations of physical science with earth and space
science : Exam View Test Bank.   TX0005817988   9/22/2003 CPO Science, a
division of Delta Education, LLC   Foundations of physical science with earth
and space science : skill and practice worksheets.   TX0005817987   9/22/2003
CPO Science, a division of Delta Education, LLC   Foundations of physical
science with earth and space science / Tom Hsu.   TX0005776361   6/6/2003 CPO
Science, a division of Delta Education, LLC   Foundations of physical science
with earth and space studies / Tom Hsu.   TX0005800659   9/22/2003 CPO Science,
a division of Delta Education, LLC   Foundations of physical with earth and
space science / Tom Hsu.   TX0005803829   8/15/2003 CPO Science, a division of
Delta Education, LLC   Foundations of physics.   TX0006001517   6/6/2004 CPO
Science, a division of School Specialty   Foundations of Physics 2nd Edition
Examview Test Bank.   TX0007388448   4/26/2011 CPO Science, a division of School
Specialty   Foundations of Physics 2nd Edition Investigation Manual.  
TX0007388215   4/26/2011 CPO Science, a division of School Specialty  
Foundations of Physics 2nd Edition Student Text Book.   TX0007388362   4/26/2011
CPO Science, a division of School Specialty   Foundations of Physics 2nd Edition
Teacher Guide.   TX0007388274   4/26/2011 CPO Science, a division of School
Specialty   Foundations of Physics 2nd Edition Teacher Resource CD.  
TX0007388430   4/26/2011 CPO Science, a division of Delta Education, LLC  
Foundations of physics : electronic book.   TX0006052070   6/6/2004



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

CPO Science, a division of Delta Education, LLC   Foundations of physics
ExamView Test Bank.   TX0005993630   6/6/2004 CPO Science, a division of Delta
Education, LLC   Foundations of physics : investigations / Tom Hsu.  
TX0005913042   1/16/2004 CPO Science, a division of Delta Education, LLC  
Foundations of physics : teacher’s guide / Tom Hsu.   TX0005994977   6/6/2004
CPO Science, a division of Delta Education, LLC   Foundations of physics / Tom
Hsu.   TX0005836561   8/19/2003 CPO Science, a division of Delta Education, LLC
  Gears and levers : curriculum resource guide : gears levers and rotating
machines.   TX0005661280   12/19/2002 CPO Science, a division of Delta
Education, LLC   Gravity drop : free fall and the gravity drop.   TX0005643454  
12/19/2002 CPO Science, a division of Delta Education, LLC   Integrated physics
and chemistry ExamView test bank.   TX0005835009   12/20/2002 CPO Science, a
division of Delta Education, LLC   Integrated physics and chemistry
investigations / Tom Hsu.   TX0005803522   12/20/2002 CPO Science, a division of
Delta Education, LLC   Integrated physics and chemistry : skill and practice
worksheets.   TX0005659138   12/20/2002 CPO Science, a division of Delta
Education, LLC   Integrated physics and chemistry : teacher’s guide / Tom Hsu.  
TX0005659141   12/20/2002 CPO Science, a division of Delta Education, LLC  
Integrated physics and chemistry / Tom Hsu.   TX0005803523   12/20/2002 CPO
Science   Integrated science : an investigative approach.   TX0006173600  
6/13/2005 CPO Science, a division of Delta Education, LLC   Integrated science :
an investigative approach : electronic book.   TX0006166497   6/13/2005 CPO
Science, a division of Delta Education, LLC   [Integrated science : an
investigative approach exam view test bank]   TX0006172772   6/13/2005 CPO
Science, a division of Delta Education, LLC   Integrated science : an
investigative approach : Investigations.   TX0006176273   6/13/2005 CPO Science,
a division of Delta Education, LLC   Integrated science : an investigative
approach : teacher’s guide.   TX0006191851   6/13/2005



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

CPO Science, a division of Delta Education, LLC   Integrated science : an
investigative approach : teachers support CD-ROM.   TX0006166495   6/13/2005 CPO
Science, a division of Delta Education, LLC   Introduction to earth and space
science.   TX0005866196   9/19/2003 CPO Science, a division of Delta Education,
LLC   Introduction to Earth and space science : investigations. / Tom Hsu.  
TX0005817939   8/15/2003 on text; CPO Science, division of Delta Education, LLC
  Introduction to Earth and space science / Tom Hsu.   TX0005776744   6/6/2003
CPO Science, a division of Delta Education, LLC   Introduction to earth and
space science / Tom Hsu.   TX0005786573   9/19/2003 CPO Science, a division of
Delta Education, LLC   Light and optics : properties of light.   TX0005643451  
12/19/2002 CPO Science, a division of Delta Education, LLC   Marble launcher :
curriculum resource guide : projectile motion.   TX0005661278   12/19/2002 CPO
Science, a division of Delta Education, LLC   Pendulum : harmonic motion.  
TX0005643450   12/19/2002 CPO Science, a division of Delta Education, LLC  
Periodic puzzle : chemistry and the elements.   TX0005643453   12/19/2002 CPO
Science, a division of Delta Education, LLC   Periodic table tiles : curriculum
resource guide : chemistry and the elements.   TX0005661279   12/19/2002 CPO
Science, a division of Delta Education, LLC   Physics a first course.  
TX0006141984   2/28/2005 CPO Science, a division of School Specialty.   Physics
A First Course Electronic Book.   TX0007235289   4/16/2008 CPO Science, a
division of Delta Education, LLC   Physics : a first course electronic book.  
TX0006198516   6/13/2005 CPO Science, a division of School Specialty.   Physics
A First Course Examview Test Bank.   TX0007219868   12/16/2008 CPO Science, a
division of Delta Education, LLC   Physics A First Course Exam View Test Bank  
TX0006183169   6/13/2005 CPO Science, a division of School Specialty.   Physics
A First Course Investigation Manual   TX0007219870   12/16/2008



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

CPO Science, a division of Delta Education, LLC   Physics a first course
investigations.   TX0006125083   2/24/2005 CPO Science, a division of School
Specialty.   Physics A First Course Proplanner.   TX0007235275   4/16/2008 CPO
Science, a division of School Specialty.   Physics A First Course Student Text
Book.   TX0007235140   4/16/2008 CPO Science, a division of School Specialty.  
Physics A First Course Teacher Guide.   TX0007219861   12/16/2008 CPO Science, a
division of Delta Education, LLC   Physics, a first course : teacher’s guide /
Tom Hsu.   TX0006208070   6/13/2005 CPO Science, a division of Delta Education,
LLC   Physics : a first course teachers support CD Rom.   TX0006198517  
6/13/2005 CPO Science, a division of Delta Education, LLC   Rollercoaster :
energy and energy conservation.   TX0005643449   12/19/2002 CPO Science, a
division of Delta Education, LLC   Ropes and pulleys : force, work and energy.  
TX0005643456   12/19/2002 CPO Science, a division of Delta Education, LLC  
Sound and waves : music, sound and waves.   TX0005643455   12/19/2002 CPO
Science, a division of Delta Education, LLC   Teaching through investigations
physical science and physics and chemistry DVD series.   TX0005783473  
12/20/2002 CPO Science, a division of Delta Education, LLC   Teaching through
investigations physical science and physics and chemistry video series.  
TX0005783461   12/20/2002 CPO Science, a division of School Specialty.   CPO
Science Earth Science Electronic Book.   TX0006937162   4/14/2008 CPO Science, a
division of School Specialty.   CPO Science Earth Science Examview Test Bank.  
TX0006954526   4/14/2008 CPO Science, a division of School Specialty.   CPO
Science Earth Science Lesson Organizer.   TX0006937093   4/14/2008 CPO Science,
a division of School Specialty.   CPO Science Earth Science Teacher Resource CD.
  TX0006937150   4/14/2008 CPO Science, a division of School Specialty.   CPO
Science Earth Science Teaching Illustrations.   TX0006937146   4/14/2008



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

CPO Science, a division of School Specialty.   Focus on Physical Science Exam
View Test Bank.   TX0007131667   4/14/2008 CPO Science, a division of School
Specialty.   Focus on Physical Science Investigation Manual.   TX0007131982  
4/14/2008 CPO Science, a division of School Specialty.   Focus on Physical
Science Lesson Organizer.   TX0007131502   4/14/2008 CPO Science, a division of
School Specialty.   Focus on Physical Science Spanish Components CD.  
TX0007139267   4/14/2008 CPO Science, a division of School Specialty.   Focus on
Physical Science Spanish Electronic Book.   TX0007137812   4/14/2008 CPO
Science, a division of School Specialty.   Focus on Physical Science Spanish
Investigation Manual.   TX0007356040   4/14/2008 CPO Science, a division of
School Specialty.   Focus on Physical Science Spanish Student Text Book.  
TX0007137830   4/14/2008 CPO Science, a division of School Specialty.   Focus on
Physical Science Student Text Book.   TX0007132216   4/14/2008 CPO Science, a
division of School Specialty.   Focus on Physical Science Teacher Resource CD.  
TX0007137820   4/14/2008 CPO Science, a division of School Specialty.  
Foundations of Physical Science 3rd Edition Multimedia DVD.   TX0007391165  
4/20/2011 CPO Science, a division of School Specialty.   Foundations of Physical
Science 3rd Edition Teacher Resource CD.   TX0007391151   4/20/2011 CPO Science,
a division of School Specialty.   Physical, Earth, and Space Science Examview
Test Bank.   TX0007388979   4/26/2011 CPO Science, a division of School
Specialty.   Physical, Earth, and Space Science Investigation Manual.  
TX0007389189   4/26/2011 CPO Science, a division of School Specialty.  
Physical, Earth, and Space Science Multimedia DVD.   TX0007392672   4/26/2011
CPO Science, a division of School Specialty.   Physical, Earth, and Space
Science Student Text Book.   TX0007389186   4/26/2011 CPO Science, a division of
School Specialty.   Physical, Earth, and Space Science Teacher Resource CD.  
TX0007392673   4/26/2011



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

CPO Science, a division of School Specialty.   Physical, Earth, and Space
Science Teacher’s Guide.   TX0007388873   4/26/2011 CPO Science, a division of
School Specialty.   Physics A First Course Teacher Resource CD.   TX0007229600  
4/16/2008 COP Science, a division of School Specialty.   Focus on Life Science
Teaching Illustrations.   TX0007195147   4/14/2008

DELTA

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Beginnings: teacher’s guide/Herbert D. Their, Robert C.
Knott   TX0005877113   11/21/2003 Delta Education   Behavior of mealworms:
teacher’s guide   TX0002384470   7/8/1988 Delta Education, LLC   Butterflies and
moths   TX0005914419   2/10/2004 Delta Education   Butterflies and moths:
teacher’s guide   TX0002384468   11/1/1996 Delta Education, Inc.   Charge it!
Static electricity: activity guide/by Delta Education; author, Richard Bollinger
  TX0004406415   11/1/1996 Delta Education, Inc.   Charge it! static electricity
: activity journal / by Delta Education ; author, Richard Bollinger.  
TX0004406422   11/1/1996 Delta Education   Classroom plants : teacher’s guide.  
TX0002384473   7/8/1988 Delta Education, Inc.   Clear view of area and volume
formulas : activities, visuals, masters.   TX0004406667   2/19/1997 Delta
Education, LLC   Color and light.   TX0005914420   2/10/2004 Delta Education,
LLC   Communities : teacher’s guide / Robert C. Knott, Herbert D. Thier.  
TX0005866655   11/21/2003 Delta Education, Inc.   Crystal creations : activity
guide / author, Carol Prekker.   TX0004406777   2/19/1997 Delta Education  
Delta Science First Reader, Science and Literacy program Teacher’s Guide.  
TX0006898348   11/9/2007



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education   Delta science module, erosion teacher’s guide.   TX0006404994
  6/28/2006 Delta Education   Delta science module, third edition : classroom
plants : teacher’s guide.   TX0006405648   6/28/2006 Delta Education   Delta
science module, third edition : earth, moon, and sun : teacher’s guide.  
TX0006405649   6/28/2006 Delta Education   Delta science module, third edition :
earth processes : teacher’s guide.   TX0006405647   6/28/2006 Delta Education  
Delta science module, third edition : electromagnetism : teacher’s guide.  
TX0006405651   6/28/2006 Delta Education   Delta science module, third edition :
matter and change : teacher’s guide.   TX0006405646   6/28/2006 Delta Education
  Delta science module, third edition : plant and animal populations : teacher’s
guide.   TX0006405650   6/28/2006 Delta Education   Delta Science Modules, Third
Ed., DNA: From Genes to Proteins Teacher’s Guide.   TX0006898345   11/9/2007
Delta Education   Delta Science Modules, Third Ed., Earth Movements, At Home
Folio.   TX0006897073   12/7/2007 Delta Education   Delta Science Modules, Third
Ed., Earth Movements, At Home Folio (Spanish Edition)   TX0006897105   12/7/2007
Delta Education   Delta Science Modules, Third Ed., Earth Movements Science
Notebook.   TX0006898338   11/9/2007 Delta Education   Delta Science Modules,
Third Ed., Earth Movements Science Notebook, Spanish Edition Delta Science
Modules, Third Edition.   TX0006898340   11/9/2007 Delta Education   Delta
Science Modules, Third Ed., Food Chains and Webs, At Home Folio.   TX0006897058
  12/7/2007 Delta Education   Delta Science Modules, Third Ed., Food Chains and
Webs, At Home Folio (Spanish Edition)   TX0006897064   12/7/2007



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education   Delta Science Modules, Third Ed., Food Chains and Webs Science
Notebook.   TX0006898323   11/9/2007 Delta Education   Delta Science Modules,
Third Ed., Food Chains and Webs Science Notebook, Spanish Edition.  
TX0006898320   11/9/2007 Delta Education   Delta Science Modules, Third Ed.,
Force and Motion, At Home Folio (Spanish Edition)   TX0006897081   12/7/2007
Delta Education   Delta Science Modules, Third Ed., Force and Motion, At Horne
Folio.   TX0006897097   12/7/2007 Delta Education   Delta Science Modules, Third
Ed., Force and Motion Science Notebook.   TX0006898328   11/9/2007 Delta
Education   Delta Science Modules, Third Ed., Force and Motion Science Notebook,
Spanish Edition.   TX0006898339   11/9/2007 Delta Education   Delta Science
Modules, Third Ed., Using Science Notebooks Folio.   TX0006897051   12/7/2007
Delta Education   Delta Science Reader, Astronomy.   TX0006898342   11/9/2007
Delta Education   Delta Science Reader, Earth Movements Reader, Spanish Edition.
  TX0006898332   11/9/2007 Delta Education   Delta Science Reader, Electrical
Connections Delta Science Reader.   TX0006898344   11/9/2007 Delta Education  
Delta Science Reader, Food Chains and Webs Reader, Spanish Edition.  
TX0006898327   11/9/2007 Delta Education   Delta Science Reader, Force and
Motion Reader, Spanish Edition.   TX0006898325   11/9/2007 Delta Education, Inc.
  Detective lab : activity guide / by Delta Education ; author, Richard
Bollinger.   TX0004406417   11/1/1996 Delta Education, Inc.   Detective lab :
activity journal / by Delta Education ; author, Richard Bollinger.  
TX0004406416   11/1/1996 Delta Education, LLC   Dinosaurs and fossils.  
TX0005914416   2/10/2004 Delta Education, LLC   Discovery guide : body and
senses : pre-K.   TX0005699021   5/8/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Earth movements.   TX0005913100   2/10/2004 Delta
Education, LLC   Ecosystems : teacher’s guide / Robert C. Knott, Herbert D.
Thier.   TX0005866657   11/21/2003 Delta Education, LLC   Electrical circuits /
[Sarah A. Maineri], senior project editor.   TX0005748056   5/8/2003 Delta
Education   Electrical circuits : teacher’s guide.   TX0002384480   7/8/1988
Delta Education, LLC   Electrical circuits : teacher’s guide / Sarah A. Maineri,
senior project editor.   TX0005747210   5/9/2003 Delta Education, Inc.  
Electromagnetism : activity guide / by Delta Education ; author, Sally Seehafer.
  TX0004406419   11/1/1996 Delta Education   Electromagnetism : teacher’s guide.
  TX0002384461   7/8/1988 Delta Education, Inc.   Energy & motion : activity
guide / author, M. J. Lechner.   TX0004410975   2/18/1997 Delta Education, Inc.
  Energy & motion : activity journal.   TX0004410976   2/18/1997 Delta
Education, LLC   Energy sources : teacher’s guide / Herbert D. Thier, Robert C.
Knott.   TX0005877116   11/21/2003 Delta Education, LLC   Environments :
teacher’s guide / Robert C. Knott, Herbert D. Thier.   TX0005866659   11/21/2003
Delta Education, LLC   Finding the moon.   TX0005748493   5/8/2003 Delta
Education, LLC   Finding the Moon : teacher’s guide.   TX0005792811   8/12/2003
Delta Education   Finding the moon : teacher’s guide / by Gretchen M. Alexander.
  TX0002384476   7/8/1988 Delta Education, LLC   Flight and rocketry reader  
TX0005913098   2/10/2004 Delta Education, Inc.   Flight! gliders to jets :
activity guide / by Delta Education ; author, Richard Bollinger.   TX0004406420
  11/1/1996 Delta Education, LLC   Food chaines and webs : teacher’s guide /
Sarah A. Maineri, senior project editor.   TX0005747206   5/9/2003 Delta
Education, LLC   Food chains and webs / [Sarah A. Maineri], senior project
editor.   TX0005748057   5/8/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Force and motion : teacher’s guide / Sarah A. Maineri,
senior project editor.   TX0005747207   5/9/2003 Delta Education   From seed to
plant : teacher’s guide.   TX0002384472   7/8/1988 Delta Education, Inc.   Gears
at work : activity guide / author, Joreen Hendry.   TX0004410977   2/18/1997
Delta Education, Inc.   Gears at work : activity journal / author, Joreen
Hendry.   TX0004410978   2/18/1997 Delta Education, Inc.   Great sensations :
smell, taste, touch : activity guide / author, Katy Z. Allen.   TX0004423398  
3/3/1997 Delta Education, Inc.   Great sensations : smell, taste, touch :
activity journal / author, Katy Z. Allen.   TX0004423399   3/3/1997 Delta
Education, Inc.   Great sensations : vision & hearing : activity guide / author,
Kathy Z. Allen.   TX0004410979   2/18/1997 Delta Education, Inc.   Great
sensations : vision & hearing : activity journal / author, Kathy Z. Allen.  
TX0004410973   2/18/1997 Delta Education, LLC   Hexagonoes exponents : level 1 :
teacher guide.   TX0005853766   11/21/2003 Delta Education, LLC   Hexagonoes
exponents : level 2 : teacher guide.   TX0005853767   11/21/2003 Delta
Education, LLC   Hexagonoes percents : level 2 : teacher guide.   TX0005853768  
11/21/2003 Delta Education, LLC   Investigating water.   TX0005913096  
2/10/2004 Delta Education   Investigating water : teacher’s guide.  
TX0002384457   7/8/1988 Delta Education   Length and capacity : teacher’s guide
/ by D. Louis Finsand.   TX0002384462   7/8/1988 Delta Education   Lenses and
mirrors : teacher’s guide / prepared by the National Learning Center.  
TX0002384463   7/8/1988 Delta Education, LLC   Life cycles : teacher’s guide /
Herbert D. Thier, Robert C. Knott.   TX0005877115   11/21/2003 Delta Education  
Looking at liquids : teacher’s guide.   TX0002384458   7/8/1988



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, Inc.   Magnetic magic : activity journal / by Delta Education ;
author, Richard Bollinger.   TX0004406421   11/1/1996 Delta Education, LLC  
Magnets.   TX0005913097   2/10/2004 Delta Education, LLC   Material objects :
teacher’s guide / Herbert D. Thier, Robert C. Knott.   TX0005877114   11/21/2003
Delta Education   Measuring : teacher’s guide.   TX0002384465   7/8/1988 Delta
Education   Newton’s toy box : teacher’s guide.   TX0006403251   6/28/2006 Delta
Education, LLC   Observing an aquarium.   TX0005914421   2/10/2004 Delta
Education, LLC   Observing an aquarium : teacher’s guide.   TX0005914412  
2/10/2004 Delta Education   Observing an aquarium : teacher’s guide / by
Deighton K. Emmons, Jr.   TX0002384471   7/8/1988 Delta Education, LLC   Oceans.
  TX0005913099   2/10/2004 Delta Education, LLC   Oceans : teacher’s guide.  
TX0005914414   2/10/2004 Delta Education, LLC   Organisms : teacher’s guide /
Robert C. Knott, Herbert D. Thier.   TX0005866656   11/21/2003 Delta Education,
LLC   Plant and animal life cycles.   TX0005699028   5/8/2003 Delta Education  
Plant and animal life cycles : teacher’s guide.   TX0002384469   7/8/1988 Delta
Education   Plants in our world reader.   TX0006402066   6/26/2006 Delta
Education, LLC   Pollution.   TX0005913095   2/10/2004 Delta Education   Pond
life : teacher’s guide.   TX0002384467   7/8/1988 Delta Education   Powders and
crystals : teacher’s guide.   TX0002384459   7/8/1988 Delta Education  
Properties : teacher’s guide.   TX0002384460   7/8/1988 Delta Education, LLC  
Relative position and motion : teacher’s guide / Robert C. Knott, Herbert D.
Thier.   TX0005866658   11/21/2003 Delta Education, Inc.   Rock origins :
activity guide / author, Richard Bollinger.   TX0004406776   2/19/1997



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education   Rocks and minerals : teacher’s guide / by Ben Werner.  
TX0002384479   7/8/1988 Delta Education, Inc.   Seed mysteries : activity guide
/ author, Mary Jo Lechner.   TX0004410972   2/18/1997 Delta Education, Inc.  
Seed mysteries : activity journal / author, Mary Jo Lechner.   TX0004410974  
2/18/1997 Delta Education, LLC   Simple machines.   TX0005699027   5/8/2003
Delta Education   Simple machines : teacher’s guide / by Elizabeth Fox.  
TX0002384481   7/8/1988 Delta Education   Sink or float? : teacher’s guide.  
TX0006403250   6/28/2006 Delta Education   Sink or float : teacher’s guide.  
TX0002384482   7/8/1988 Delta Education, LLC   Soil science.   TX0005914417  
2/10/2004 Delta Education, LLC   Solar system / [Sarah A. Maineri], senior
project editor.   TX0005748058   5/8/2003 Delta Education, LLC   Solar system :
teacher’s guide / Sarah A. Maineri, senior project editor.   TX0005747208  
5/9/2003 Delta Education, LLC   Sound.   TX0005913094   2/10/2004 Delta
Education, LLC   Sound : teacher’s guide.   TX0005914413   2/10/2004 Delta
Education   Sound : teacher’s guide.   TX0002384456   7/8/1988 Delta Education,
LLC   Stages of matter : teacher’s guide.   TX0005792812   8/12/2003 Delta
Education, LLC   States of matter / [Sarah A. Maineri], senior project editor.  
TX0005748054   5/8/2003 Delta Education   States of matter : teacher’s guide /
by Michael Worosz.   TX0002384464   7/8/1988 Delta Education, LLC   Sunshine and
shadows.   TX0005913093   2/10/2004 Delta Education   Sunshine and shadows :
teacher’s guide.   TX0002384477   7/8/1988 Delta Education, LLC   Using your
senses / [Sarah A. Maineri], senior project editor.   TX0005748059   5/8/2003
Delta Education, LLc   Using your senses : teacher’s guide / Sarah A. Maineri,
senior project editor.   TX0005747205   5/9/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Water cycle.   TX0005914418   2/10/2004 Delta Education,
LLC   Weather forecasting.   TX0005699029   5/8/2003 Delta Education   Weather
forecasting : teacher’s guide / by Deighton K. Emmons, Jr.   TX0002384475  
7/8/1988 Delta Education, LLC   Weather forecasting : teacher’s guide / Sarah A.
Maineri, senior project editor.   TX0005747209   5/9/2003 Delta Education, LLC  
Weather instruments / [Sarah A. Maineri], senior project editor.   TX0005748055
  5/8/2003 Delta Education   Weather instruments : teacher’s guide / by Lester
G. Paldy.   TX0002384478   7/8/1988 Delta Education, LLC   Weather watching /
[Sarah A. Maineri], senior project editor.   TX0005748053   5/8/2003 Delta
Education   Weather watching : teacher’s guide / by Lester G. Paldy.  
TX0002384474   7/8/1988 Delta Education, Inc.   Weather wise : activity guide /
author, Ceanne Tzimopoulos.   TX0004410969   2/18/1997 Delta Education, Inc.  
Weather wise : activity journal / author, Ceanne Tzimopoulos.   TX0004410970  
2/18/1997 Delta Education, Inc.   Work : plane & simple : activity guide /
author, Sally Gullatt Seehafer.   TX0004410971   2/18/1997 Delta Education, Inc.
  Work—plane and simple : activity guide / by Delta Education ; author, Sally
Gullatt Seehafer.   TX0004406418   11/1/1996 Delta Education, LLC   You and your
body / [Sarah A. Maineri], senior project editor.   TX0005748052   5/8/2003
Delta Education, LLC   You and your body : teacher’s guide.   TX0005815686  
8/12/2003 Delta Education   You and your body : teacher’s guide / by David R.
Stronck.   TX0002384466   7/8/1988 Delta Education, Inc.   Amazing air : DSM II
teacher’s guide / National Learning Center.   TX0004441524   1/9/1997 Delta
Education, Inc.   Animal behavior : teacher’s guide.   TX0004440867   1/9/1997



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, Inc.   Aquatic life mini-kit : equipment and guide to assist
children in the exploration of an aquatic environment.   TX0003739371  
12/6/1993 Delta Education, Inc.   Beginnings : teacher’s guide : level K /
Herbert D. Thier, Robert C. Knott.   TX0003363130   6/3/1992 Delta Education,
Inc.   Behavior of mealworms : Delta project cards / William R. Brown, Edwin P.
White.   TX0000957855   8/11/1982 Delta Education, Inc.   Body basics : activity
guide.   TX0004406456   11/1/1996 Delta Education, Inc.   Body basics : activity
journal.   TX0004406458   11/1/1996 Delta Education, Inc.   Brine shrimp : Delta
project cards / William R. Brown, Edwin P. White.   TX0000957849   8/11/1982
Delta Education, Inc.   Bubble science activity guide.   TX0004406454  
11/1/1996 Delta Education, Inc.   Bubble science activity journal.  
TX0004406453   11/1/1996 Delta Education, Inc.   Butterflies and moths : DSM II
teacher’s guide.   TX0004440180   1/9/1997 Delta Education, Inc.   Chemical
interactions : teacher’s guide.   TX0003842875   2/27/1995 Delta Education, Inc.
  Classroom plants : teacher’s guide / editing Jill Farinelli ; ill./art
production Nancy Schoefl.   TX0004442733   1/9/1997 Delta Education, Inc.   Clay
boats : Delta project cards / William R. Brown, Edwin P. White.   TX0000957850  
8/11/1982 Delta Education, Inc.   Clear view of personal checking : simulations,
activities, masters, visuals / author, Vicky L. Kouba.   TX0004406666  
2/19/1997 Delta Education, Inc.   Color and light : teacher’s guide.  
TX0004043757   2/27/1995 Delta Education, Inc.   Communities.   TX0003593416  
6/21/1993 Delta Education, Inc.   Communities : teacher’s guide, level 5 /
Robert C. Knott, Herbert D. Thier.   TX0003690485   9/30/1993 Delta Education,
Inc.   Crystal creations : activity journal.   TX0004406455   11/1/1996



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, Inc.   Delta Education, Inc., presents A feast of fractions / a
menu of activities prepared by Sally Palow, Kathleen Knoblock, Myra Kennedy ...
[et al.] ; cover ill. Rose Lowry.   TX0004406537   11/1/1996 Delta Education,
Inc.   Delta game factory / Vicky L. Kouba.   TX0004406544   2/19/1997 Delta
Education, Inc.   Delta project cards—Colored solutions / William R. Brown,
Edwin P. White.   TX0000842525   10/26/1981 Delta Education, Inc.   Delta Volume
Shake : teacher’s guide.   TX0004409053   11/1/1996 Delta Education, Inc.  
Dinosaur classification : teacher’s guide.   TX0004440862   1/9/1997 Delta
Education, Inc.   DNA—from genes to proteins : teacher’s guide / author, Betty
B. Hoskins.   TX0003845929   6/24/1994 Delta Education, Inc.   Earth, moon, and
sun : teacher’s guide / author[s], John G. Radzilowicz, 1952-, and Jan M. Derby
; ill. Nancy Schoefl.   TX0004442655   1/9/1997 Delta Education, Inc.   Earth
movements : DSM II teacher’s guide.   TX0004441527   1/9/1997 Delta Education,
Inc.   Earth processes : teacher’s guide.   TX0004440864   1/9/1997 Delta
Education, Inc.   Earthworms : Delta project cards / William R. Brown, Edwin P.
White.   TX0000957851   8/11/1982 Delta Education, Inc.   Ecosystems.  
TX0003593418   6/21/1993 Delta Education, Inc.   Ecosystems : SCIS 3, teacher’s
guide, level 6 / Robert C. Knott, Herbert D. Thier.   TX0003690482   9/30/1993
Delta Education, Inc.   Electrical circuits : teacher’s guide / editing
Editorial Services Plus ; ill./art production Nancy Schoefl.   TX0004440927  
1/9/1997 Delta Education, Inc.   Electrical connections : activity guide.  
TX0004406463   11/1/1996 Delta Education, Inc.   Electrical connections :
teacher’s guide / author, Bob Roth.   TX0003830396   3/31/1994 Delta Education,
Inc.   Electromagnetism activity journal.   TX0004409099   11/1/1996 Delta
Education, Inc.   Electromagnetism : teacher’s guide.   TX0004043755   2/27/1995



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, Inc.   Energy sources.   TX0003602059   6/21/1993 Delta
Education, Inc.   Environments.   TX0003593419   6/21/1993 Delta Education, Inc.
  Environments : teacher’s guide, level 4 / Robert C. Knott, Herbert D. Thier.  
TX0003690484   9/30/1993 Delta Education, Inc.   Erosion : teacher’s guide.  
TX0004043756   2/27/1995 Delta Education, Inc.   Exploring geometry :
intermediate.   TX0003423266   11/16/1992 Delta Education, Inc.   Exploring
geometry : primary.   TX0003423267   11/16/1992 Delta Education, Inc.  
Exploring number relationships : intermediate.   TX0003423265   11/16/1992 Delta
Education, Inc.   Exploring probability / Fredda J. Friederwitzer, Barbara
Berman, Beth Forrester.   TX0003423216   11/16/1992 Delta Education, Inc.  
Exploring probability : primary / Vicky L. Kouba.   TX0003423215   11/16/1992
Delta Education, Inc.   Fast food for thought : Delta base 10 fries : teacher’s
guide / Carole Reesink.   TX0003627597   6/25/1993 Delta Education, Inc.   Fast
Food for Thought : Delta Demimal Dog : teacher’s guide.   TX0003485171  
2/16/1993 Delta Education, Inc.   Fast food for thought : Delta fraction burger
: teacher’s guide / Carole Reesink and Linda Frost.   TX0003627596   6/25/1993
Delta Education, Inc.   Finding the moon : teacher’s guide.   TX0004440865  
1/9/1997 Delta Education, Inc.   Food chains and webs : DSM II teacher’s guide.
  TX0004441526   1/9/1997 Delta Education, Inc.   Fossil formations : activity
guide.   TX0004406459   11/1/1996 Delta Education, Inc.   Fossil formations :
activity journal.   TX0004406457   11/1/1996 Delta Education, Inc.   From seed
to plant : teacher’s guide / editing Diana J. Reno ; ill./art production Nancy
Schoefl.   TX0004446637   1/9/1997 Delta Education, Inc.   Fungi—small wonders :
teacher’s guide.   TX0003830394   3/31/1994 Delta Education, Inc.   Gases and
“airs” : Delta project cards / William R. Brown, Edwin P. White.   TX0000957853
  8/11/1982



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, Inc.   I Can’t Believe It’s Math! : discovering classroom math
in after-school activities / Mary Ann Schroeder, Marcay Burma-Washington  
TX0003567974   5/28/1993 Delta Education, Inc.   If shipwrecks could talk :
teacher’s guide.   TX0004440866   1/9/1997 Delta Education, Inc.   Insect life :
teacher’s guide.   TX0003933407   2/27/1994 Delta Education, Inc.   Interaction
and systems.   TX0003606743   6/21/1993 Delta Education, Inc.   Interaction and
systems : teacher’s guide : level 2 / Herbert D. Thier, Robert C. Knott.  
TX0003363133   6/3/1992 Delta Education, Inc.   Investigating water : teacher’s
guide / editing Elizabeth Foy ; ill./art production Nancy Schoefl.  
TX0004440919   1/9/1997 Delta Education, Inc.   Length and capacity : teacher’s
guide.   TX0004442792   1/9/1997 Delta Education, Inc.   Lenses and mirrors :
teacher’s guide / author, the National Learning Center ; ill./art production
Nancy Schoefl.   TX0004442654   1/9/1997 Delta Education, Inc.   Life cycles.  
TX0003606744   6/21/1993 Delta Education, Inc.   Life cycles : teacher’s guide :
level 2 / Herbert D. Thier, Robert C. Knott.   TX0003363132   6/3/1992 Delta
Education, Inc.   Looking at liquids : teacher’s guide / editing Editorial
Services Plus ; ill./art production Nancy P. Schoefl.   TX0004440926   1/9/1997
Delta Education, Inc.   Magnet magic activity guide.   TX0004409100   11/1/1996
Delta Education, Inc.   Magnets : teacher’s guide / author, Joreen Hendry.  
TX0003830397   3/31/1994 Delta Education, Inc.   Material objects.  
TX0003606739   6/21/1993 Delta Education, Inc.   Material objects : teacher’s
guide : level 1 / Herbert D. Thier, Robert C. Knott.   TX0003363134   6/3/1992
Delta Education, Inc.   Measuring : teacher’s guide / editing Elizabeth Foy ;
ill./art production Nancy Schoefl.   TX0004440922   1/9/1997



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, Inc.   Newtons toy box : teacher’s guide / author, Carolyn
Sumners.   TX0003830398   3/31/1994 Delta Education, Inc.   Observing an
aquarium : DSM II teacher’s guide.   TX0004440179   1/9/1997 Delta Education,
Inc.   Organisms.   TX0003606742   6/21/1993 Delta Education, Inc.   Organisms :
teacher’s guide : level 1 / Herbert D. Thier, Robert C. Knott.   TX0003363131  
6/3/1992 Delta Education, Inc.   Plant and animal life cycles : teacher’s guide
/ editing Kathy Z. Allen and Kathy Talmadge ; ill./art production Nancy P.
Schoefl.   TX0004440925   1/9/1997 Delta Education, Inc.   Plant and animal
populations : teacher’s guide / editing Diana J. Reno ; ill./art production
Nancy Schoefl.   TX0004440924   1/9/1997 Delta Education, Inc.   Pollution :
teacher’s guide.   TX0003845509   6/24/1994 Delta Education, Inc.   Pond life :
teacher’s guide.   TX0003933406   2/27/1994 Delta Education, Inc.   Populations.
  TX0003606741   6/21/1993 Delta Education, Inc.   Populations : teacher’s guide
: level 3 / Herbert D. Thier, Robert C. Knott.   TX0003363136   6/3/1992 Delta
Education, Inc.   Powders and crystals : teacher’s guide / editing Diana J. Reno
; ill./art production Nancy P. Schoefl.   TX0004440921   1/9/1997 Delta
Education, Inc.   Properties : teacher’s guide.   TX0004442793   1/9/1997 Delta
Education, Inc.   Relative position and motion : SCIS 3, teacher’s guide, level
4 / Herbert D. Thier, Robert C. Knott.   TX0003690483   9/30/1993 Delta
Education, Inc.   Rock origins : activity journal.   TX0004411206   11/1/1996
Delta Education, Inc.   Rocks and minerals : teacher’s guide : a Delta science
module / editing Editorial Services Plus, copyediting Jill Farinelli ;
design/production Ann V. Richardson ; ill./art production Nancy P. Schoefl ;
cover design Nancy P. Schoefl.   TX0003784217   3/31/1994



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, Inc.   Science in a Nutshell : flight! gliders to jets,
activity journal.   TX0004414313   11/1/1996 Delta Education, Inc.   Scientific
theories.   TX0003593417   6/21/1993 Delta Education, Inc.   Scientific
theories.   TX0003602057   6/21/1993 Delta Education, Inc.   SCIS 3 energy
sources.   TX0003577675   6/21/1993 Delta Education, Inc.   SCIS 3 relative
position and motion.   TX0003577674   6/21/1993 Delta Education, Inc.   Simple
machines : teacher’s guide / editing Editorial Services Plus ; ill./art
production Nancy P. Schoefl.   TX0004015686   2/27/1995 Delta Education, Inc.  
Sink or float : Delta project cards / William R. Brown, Edwin P. White.  
TX0000957852   8/11/1982 Delta Education, Inc.   Sink or float? : teacher’s
guide.   TX0004446585   1/9/1997 Delta Education, Inc.   Small things and
microscopes : teacher’s guide / author, Eileen Terrill ; contributors, Jeanne
Dietsch, William Kennedy and Bradford Taylor ; ill. Phyllis Pittet and Susan
Dunholter ; photography Paul McGuirk.   TX0003864322   6/24/1994 Delta
Education, Inc.   Soil science : DSM II teacher’s guide.   TX0004441525  
1/9/1997 Delta Education, Inc.   Solar energy : teacher’s guide.   TX0003845510
  6/24/1994 Delta Education, Inc.   Solar system : teacher’s guide / editing
Editorial Services Plus and D. Louis Finsand ; ill./art production Nancy
Schoefl.   TX0004446638   1/9/1997 Delta Education, Inc.   Sound : teacher’s
guide / editing Katy Z. Allen ; ill./art production Nancy Schoefl.  
TX0004440920   1/9/1997 Delta Education, Inc.   Sound vibrations : activity
guide.   TX0004406460   11/1/1996 Delta Education, Inc.   Sound vibrations :
activity guide.   TX0004406461   11/1/1996 Delta Education, Inc.   Sound
vibrations : activity guide.   TX0004406462   11/1/1996 Delta Education, Inc.  
States of matter : teacher’s guide / editing Katy Z. Allen ; ill./art production
Nancy Schoefl.   TX0004446636   1/9/1997



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, Inc.   Strings & musical instruments : Delta project cards /
William R. Brown, Edwin P. White.   TX0000957856   8/11/1982 Delta Education,
Inc.   Subsystems and variables.   TX0003606740   6/21/1993 Delta Education,
Inc.   Subsystems and variables : teacher’s guide : level 3 / Herbert D. Thier,
Robert C. Knott.   TX0003363135   6/3/1992 Delta Education, Inc.   Sunshine and
shadows : teacher’s guide / editing Katy Z. Allen ; ill./art production Nancy
Schoefl.   TX0004446642   1/9/1997 Delta Education, Inc.   Water cycle :
teacher’s guide / editing Kathy Z. Allen ; ill./art production Nancy Schoefl.  
TX0004446639   1/9/1997 Delta Education, Inc.   Weather forecasting : teacher’s
guide / editing Editorial Services Plus ; ill./art production Nancy Schoefl.  
TX0004446640   1/9/1997 Delta Education, Inc.   Weather instruments : teacher’s
guide.   TX0004440861   1/9/1997 Delta Education, Inc.   Weather watching :
teacher’s guide / editing Jill Farinelli ; ill./art production Nancy Schoefl.  
TX0004446641   1/9/1997 Delta Education, Inc.   Whistles : Delta project cards /
William R. Brown, Edwin P. White.   TX0000957854   8/11/1982 Delta Education,
Inc.   You and your body : teacher’s guide.   TX0003830395   3/31/1994 Delta
Education, LLC   About me.   TX0006236193   9/30/2005 Delta Education, LLC  
Addition & subtraction student activity guide : no. 550-3530.   TX0005751741  
5/8/2003 Delta Education, LLC   Addition & subtraction : teacher’s guide.  
TX0005752801   5/8/2003 Delta Education, LLC   Algebra : grades 3-4, student
activity guide.   TX0005698998   5/8/2003 Delta Education, LLC   Algebra :
grades 5-6, student activity guide.   TX0005698994   5/8/2003 Delta Education,
LLC   Algebra teacher’s guide : grades 3-4.   TX0005751730   5/8/2003 Delta
Education, LLC   Algebra teacher’s guide : grades 5-6.   TX0005751729   5/8/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Animal observatory : activity guide.   TX0005827574  
8/12/2003 Delta Education, LLC   Animal observatory : activity journal.  
TX0005827531   8/23/2003 Delta Education, LLC   Animals.   TX0006203855  
7/28/2005 Delta Education, LLC   Area and volume formulas teacher’s guide.  
TX0005854001   11/21/2003 Delta Education, LLC   Base Ten Fries : math
activities for Base Ten Fries.   TX0005866681   11/21/2003 Delta Education, LLC
  Body basics : activity journal.   TX0005827635   8/13/2003 Delta Education,
LLC   Breaking earth’s hold : activity guide.   TX0005827561   8/12/2003 Delta
Education, LLC   Breaking earth’s hold : activity journal.   TX0005827540  
8/12/2003 Delta Education, LLC   Bubble science : activity guide.   TX0005827624
  8/12/2003 Delta Education, LLC   Bubble science : activity journal.  
TX0005827633   8/12/2003 Delta Education, LLC   Butterflies and moths :
teacher’s guide.   TX0005914936   2/10/2004 Delta Education, LLC   Charge it!
static electricity : activity guide.   TX0005827625   8/12/2003 Delta Education,
LLC   Charge it! static electricity : activity journal.   TX0005827636  
8/12/2003 Delta Education, LLC   Clear View—graphing : grades 5-8, teacher’s
guide : overhead transparencies, activity masters.   TX0005876336   11/21/2003
Delta Education, LLC   Clear view of decimals : activities, masters, visuals,
applications.   TX0005876337   11/21/2003 Delta Education, LLC   Clear view of
fractions : activities, masters, visuals, applications.   TX0005866615  
11/21/2003 Delta Education, LLC   Clear view of percent : activities, masters,
visuals, applications.   TX0005876334   11/21/2003 Delta Education, LLC   Clear
view of personal checking : simulations, activities, masters, visuals.  
TX0005876338   11/21/2003 Delta Education, LLC   Clear view of tessellations :
activities, masters, visuals.   TX0005866614   11/21/2003 Delta Education, LLC  
Clear view ratio & proportion.   TX0005876330   11/21/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Clever levers : activity guide.   TX0005827580  
8/12/2003 Delta Education, LLC   Clever levers : activity journal.  
TX0005827583   8/12/2003 Delta Education, LLC   Color and light : teacher’s
guide.   TX0005920199   2/10/2004 Delta Education, LLC   Crystal creations :
activity guide.   TX0005827618   8/12/2003 Delta Education, LLC   Crystal
creations : activity journal.   TX0005827616   8/12/2003 Delta Education, LLC  
Data analysis and probability student activity guide / written by Eve Laubner
Thibodeau ; editor, Kathryn S. Daniel ; graphic artist, Janis Rattet ;
illustrator, Laurel Aiello.   TX0005748234   5/8/2003 Delta Education, LLC  
Data analysis and probablilty teacher’s guide : no. 450-3563.   TX0005751739  
5/8/2003 Delta Education, LLC   Decimal Dog : math activities for the Decimal
Dog.   TX0005866680   11/21/2003 Delta Education, LLC   Delta science module /
by Ana Costa.   TX0005808261   8/12/2003 Delta Education, LLC   Delta science
module : from seed to plant.   TX0005808265   8/12/2003 Delta Education, LLC  
Delta science module : plant and animla life cycles   TX0005808263   8/12/2003
Delta Education, LLC   Delta science module : properties.   TX0005808262  
8/12/2003 Delta Education, LLC   Delta science module : simple machines.  
TX0005808264   8/12/2003 Delta Education, LLC   Delta science module, third
edition : matter and change.   TX0006236223   9/30/2005 Delta Education, LLC  
Destination, moon : activity guide.   TX0005827581   8/12/2003 Delta Education,
LLC   Destination moon : activity journal.   TX0005827524   8/12/2003 Delta
Education, LLC   Detective lab : activity guide.   TX0005827634   8/12/2003
Delta Education, LLC   Detective lab : activity journal.   TX0005827638  
8/12/2003 Delta Education, LLC   Dinosaurs and fossils : teacher’s guide.  
TX0005920198   2/10/2004 Delta Education LLC   Discovery guide dinosaurs :
pre-K.   TX0005752836   5/8/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education LLC   Discovery guide : health and nutrition : pre-K.  
TX0005752843   5/8/2003 Delta Education LLC   Discovery guide : insects and
spiders : pre-K.   TX0005752839   5/8/2003 Delta Education LLC   Discovery guide
: oceans : pre-K.   TX0005752838   5/8/2003 Delta Education LLC   Discovery
guide : trees : pre-K.   TX0005752837   5/8/2003 Delta Education LLC   Discovery
guide : weather : pre-K.   TX0005752842   5/8/2003 Delta Education, LLC   Earth.
  TX0006226019   7/28/2005 Delta Education, LLC   Earth & sun : activity guide.
  TX0005827549   8/12/2003 Delta Education, LLC   Earth & sun : activity
journal.   TX0005827550   8/12/2003 Delta Education, LLC   Earth movements :
teacher’s guide.   TX0005914938   2/10/2004 Delta Education, LLC   Earth
processes.   TX0006203858   7/28/2005 Delta Education, LLC   Electrical
connections : activity guide.   TX0005827564   8/12/2003 Delta Education, LLC  
Electrical connections : activity journal.   TX0005827631   8/12/2003 Delta
Education, LLC   Electromagnetism : activity guide.   TX0005827575   8/12/2003
Delta Education, LLC   Electromagnetism : activity journal.   TX0005827614  
8/12/2003 Delta Education, LLC   Energy & motion : activity guide.  
TX0005827563   8/12/2003 Delta Education, LLC   Energy & motion : activity
journal.   TX0005827629   8/12/2003 Delta Education, LLC   Feast of fractions :
math activities for the Fraction Burger.   TX0005866682   11/21/2003 Delta
Education, LLC   Flight and rocketry : teacher’s guide.   TX0005914937  
2/10/2004 Delta Education, LLC   Flight! gliders to jets : activity guide.  
TX0005827578   8/12/2003 Delta Education, LLC   Flight! gliders to jets :
activity journal.   TX0005827615   8/12/2003 Delta Education, LLC   Flowering
plants : activity guide.   TX0005827528   8/12/2003 Delta Education, LLC  
Flowering plants : activity journal.   TX0005827559   8/12/2003 Delta Education,
LLC   Force and motion.   TX0005698992   5/8/2003 Delta Education, LLC   Fossil
formations : activity guide.   TX0005827639   8/12/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Fossil formations : activity journal.   TX0005827619  
8/12/2003 Delta Education, LLC   Fraction Burger : math activities for the
Fraction Burger.   TX0005866683   11/21/2003 Delta Education, LLC   Fraction
concepts : student activity guide.   TX0005698997   5/8/2003 Delta Education,
LLC   Fraction concepts teacher’s guide : no. 450-3366.   TX0005751738  
5/8/2003 Delta Education, LLC   Fractions and decimals student activity guide :
no. 550-3541.   TX0005751743   5/8/2003 Delta Education, LLC   Fractions and
decimals teacher’s guide : no. 450-3399.   TX0005751745   5/8/2003 Delta
Education, LLC   From seed to plant.   TX0005752831   5/8/2003 Delta Education,
LLC   Gases : activity journal.   TX0005827530   8/12/2003 Delta Education, LLC
  Gasses : activity guide.   TX0005827573   8/23/2003 Delta Education, LLC  
Gears at work : activity guide.   TX0005827626   8/12/2003 Delta Education, LLC
  Gears at work : activity journal.   TX0005827623   8/12/2003 Delta Education,
LLC   Geometry student activity guide : grades 3-4.   TX0005751725   5/8/2003
Delta Education, LLC   Geometry teacher’s guide : grades 3-4.   TX0005751726  
5/8/2003 Delta Education, LLC   Geometry teacher’s guide : grades 5-6.  
TX0005751734   5/8/2003 Delta Education, LLC   Graphing : grades 1-3, teacher’s
guide.   TX0005876335   11/21/2003 Delta Education, LLC   Hexagonoes addition
and subtraction : level 2, teacher guide.   TX0005867049   11/21/2003 Delta
Education, LLC   Hexagonoes base ten : teacher guide.   TX0005867050  
11/21/2003 Delta Education, LLC   Hexagonoes fractions with Delta’s Fraction
Burger : teacher guide.   TX0005867054   11/21/2003 Delta Education, LLC  
Hexagonoes money : teacher guide.   TX0005867052   11/21/2003 Delta Education,
LLC   Hexagonoes multiplication : level 1, teacher guide.   TX0005867055  
11/21/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Hexagonoes order of operations : teacher guide.  
TX0005867053   11/21/2003 Delta Education, LLC   Hexagonoes patterns : teacher
guide.   TX0005867057   11/21/2003 Delta Education, LLC   Hexagonoes percents :
level 1, teacher guide.   TX0005867048   11/21/2003 Delta Education, LLC  
Hexagonoes ratio & proportion : level 2, teacher guide.   TX0005867056  
11/21/2003 Delta Education, LLC   Hexagonoes scientific notation : teacher
guide.   TX0005867051   11/21/2003 Delta Education, LLC   How do we learn?  
TX0006203857   7/28/2005 Delta Education, LLC   Human machine : activity guide.
  TX0005827572   8/12/2003 Delta Education, LLC   Human machine : activity
journal.   TX0005827558   8/12/2003 Delta Education, LLC   Interaction and
systems : Delta Education SCIS 3+ : level 2 : teacher’s guide / Herbert D.
Thier, Robert C. Knott.   TX0005832399   11/21/2003 Delta Education, LLC  
Investigating water : teacher’s guide.   TX0005914935   2/10/2004 Delta
Education, LLC   Is it alive? : activity guide   TX0005827525   8/12/2003 Delta
Education, LLC   Is it alive? : activity journal.   TX0005827582   8/12/2003
Delta Education, LLC   Liquids : activity guide.   TX0005827584   8/12/2003
Delta Education, LLC   Liquids : activity journal.   TX0005827548   8/12/2003
Delta Education, LLC   Magnet magic : activity guide.   TX0005827576   8/12/2003
Delta Education, LLC   Magnet magic : activity journal.   TX0005827622  
8/13/2003 Delta Education, LLC   Magnets : teacher’s guide.   TX0005914934  
2/10/2004 Delta Education, LLC   Material objects : Delta Education SCIS 3+.  
TX0005867363   11/21/2003 Delta Education, LLC   Math tune-ups : addition and
subtraction : teacher’s guide : games specially created to practice and review
basic facts and skills.   TX0005748060   5/8/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Math tune-ups : fractions : teacher’s guide : games
specially created to practice and review basic facts and skills.   TX0005748061
  5/8/2008 Delta Education, LLC   Math Tune-Ups : multiplication and division :
teacher’s guide.   TX0005752847   5/8/2003 Delta Education, LLC   Measurement
student activity guide / Eve Laubner Thibodeau, Lisa Lachance, John Prescott,
and Mathew Bacon ; ill. by Coni Porter, Nancy Schoefl and Cheryl Wolf..  
TX0005748238   5/8/2003 Delta Education, LLC   Measurement student activity
guide / written and edited by Eve Laubner ; graphic artist, J. M. Rattet ;
illustrator, Nancy Schoefl.   TX0005748235   5/8/2003 Delta Education, LLC  
Measurement teacher’s guide : grades 1-3 : transparency teaching system.  
TX0005853992   11/21/2003 Delta Education, LLC   Measurment teacher’s guide :
grades 2-3.   TX0005751727   5/8/2003 Delta Education, LLC   Measurment
teacher’s guide : grades 4-5.   TX0005751728   5/8/2003 Delta Education, LLC  
Metric tools : student activity guide.   TX0005698993   5/8/2003 Delta
Education, LLC   Metric tools teacher’s guide : no. 450-3552.   TX0005751736  
5/8/2003 Delta Education, LLC   Microworlds : activity guide.   TX0005827586  
8/12/2003 Delta Education, LLC   Microworlds : activity journal.   TX0005827539
  8/12/2003 Delta Education, LLC   Money : student activity guide.  
TX0005698996   5/8/2003 Delta Education, LLC   Money teacher’s guide : no.
450-3377.   TX0005751744   5/8/2003 Delta Education, LLC   Multiplication and
division student activity guide : no. 550-3728.   TX0005751742   5/8/2003 Delta
Education, LLC   Multiplication and division teacher’s guide : no. 450-3530.  
TX0005751735   5/8/2003 Delta Education, LLC   Newton’s toy box.   TX0006203859
  7/28/2005



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Oceans alive! : activity guide.   TX0005827543  
8/12/2003 Delta Education, LLC   Oceans alive! : activity journal.  
TX0005827571   8/12/2003 Delta Education, LLC   Oceans in motion : activity
guide.   TX0005827551   8/12/2003 Delta Education, LLC   Oceans in motion :
activity journal.   TX0005827569   8/12/2003 Delta Education, LLC   One & only
you : activity guide.   TX0005827557   8/12/2003 Delta Education, LLC   One &
only you : activity journal.   TX0005827538   8/12/2003 Delta Education, LLC  
Organisms : Delta Education SCIS 3+.   TX0005867362   11/21/2003 Delta
Education, LLC   Our changing earth : activity guide.   TX0005827533   8/12/2003
Delta Education, LLC   Our changing earth : activity journal.   TX0005827545  
8/12/2003 Delta Education, LLC   Peek inside you : activity guide.  
TX0005827587   8/12/2003 Delta Education, LLC   Peek inside you : activity
journal.   TX0005827532   8/12/2003 Delta Education, LLC   Physical and chemical
changes : activity guide.   TX0005827585   8/12/2003 Delta Education, LLC  
Physical and chemical changes : activity journal.   TX0005827526   8/12/2003
Delta Education, LLC   Planets & stars : activity guide.   TX0005827522  
8/12/2003 Delta Education, LLC   Planets & stars : activity journal.  
TX0005827570   8/12/2003 Delta Education, LLC   Plants.   TX0006203856  
7/28/2005 Delta Education, LLC   Pollution : teacher’s guide.   TX0005805185  
2/10/2004 Delta Education, LLC   Ponds & streams : activity guide.  
TX0005827529   8/12/2003 Delta Education, LLC   Ponds & streams : activity
journal.   TX0005827560   8/12/2003 Delta Education, LLC   Populations : level 3
: Delta Education SCIS 3+ teacher’s guide / Robert C. Knott, Herbert D. Thier.  
TX0005876332   11/21/2003 Delta Education, LLC   Pre-algebra teacher’s guide :
grades 5 to 8 : transparency teaching system.   TX0005853991   11/21/2003 Delta
Education, LLC   Probability : student activity guide.   TX0005752846   5/8/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Probability teacher’s guide : no. 450-3421.  
TX0005751733   5/8/2003 Delta Education, LLC   Problem solving student activity
guide, grade 3-4 / written by Patti Vyzralek ; ill. by Nancy Schoefl.  
TX0005748233   5/8/2003 Delta Education, LLC   Problem solving teacher’s guide :
grades 3-4.   TX0005751732   5/8/2003 Delta Education, LLC   Problem solving
teacher’s guide : grades 5-6.   TX0005751731   5/8/2003 Delta Education, LLC  
Properties.   TX0005752832   5/8/2003 Delta Education, LLC   Pulley power :
activity guide.   TX0005827562   8/12/2003 Delta Education, LLC   Pulley power :
activity journal.   TX0005827547   8/12/2003 Delta Education, LLC   Ratio,
proportion, and percent student activity guide / editor, Eve Laubner Thibodeau ;
writer, Robert W. Smith ; graphic artist, J. M. Rattet ; illustrator, Nancy
Schoefl.   TX0005748237   5/8/2003 Delta Education, LLC   Ratio, proportion, and
percent student activity guide / editor, Eve Laubner Thibodeau ; writer, Robert
W. Smith ; graphic artist, J. M. Rattet ; illustrator, Nancy Schoefl.  
TX0005748236   5/8/2003 Delta Education, LLC   Ratio, proportion, and percent
teacher’s guide : no. 450-3541.   TX0005751740   5/8/2003 Delta Education, LLC  
Reasoning with patterns teacher’s guide : grades 1-3.   TX0005876333  
11/21/2003 Delta Education, LLC   Rock origins : activity guide.   TX0005827577
  8/12/2003 Delta Education, LLC   Rock origins : activity journal.  
TX0005827568   8/12/2003 Delta Education, LLC   Rocks and minerals.  
TX0005913101   2/10/2004 Delta Education, LLC   Rocks and minerals : teacher’s
guide.   TX0005920197   2/10/2004 Delta Education, LLC   Science in a nutshell :
weather wise activity guide.   TX0005806904   8/12/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Scientific theories : Delta Education SCIS 3+ : level 6 :
teacher’s guide / Herbert D. Thier, Robert C. Knott.   TX0005832400   11/21/2003
Delta Education, LLC   SCIS 3+ communites : student journal.   TX0005876161  
11/21/2003 Delta Education, LLC   SCIS 3+ ecosystems : student journal.  
TX0005876166   11/21/2003 Delta Education, LLC   SCIS 3+ energy sources :
student journal.   TX0005876165   11/21/2003 Delta Education, LLC   SCIS 3+
environments : student journal.   TX0005876168   11/21/2003 Delta Education, LLC
  SCIS 3+ interaction and systems : student journal.   TX0005876160   11/21/2003
Delta Education, LLC   SCIS 3+ life cycles : student journal.   TX0005876162  
11/21/2003 Delta Education, LLC   SCIS 3+ populations : student journal.  
TX0005876163   11/21/2003 Delta Education, LLC   SCIS 3+ relative position and
motion : student journal.   TX0005876164   11/21/2003 Delta Education, LLC  
SCIS 3+ scientific theories : student journal.   TX0005876159   11/21/2003 Delta
Education, LLC   SCIS 3+ subsystems and variables : student journal.  
TX0005876167   11/21/2003 Delta Education, LLC   Seed mysteries : activity
guide.   TX0005827627   8/12/2003 Delta Education, LLC   Seed mysteries :
activity journal.   TX0005827617   8/12/2003 Delta Education, LLC   Sky.  
TX0006236194   9/30/2005 Delta Education, LLC   Small wonders : activity guide.
  TX0005827556   8/12/2003 Delta Education, LLC   Small wonders : activity
journal.   TX0005827541   8/12/2003 Delta Education, LLC   Smell, taste, touch :
activity guide.   TX0005827567   8/12/2003 Delta Education, LLC   Smell, taste,
touch : activity journal.   TX0005827579   8/12/2003 Delta Education, LLC   Soil
science : teacher’s guide.   TX0005914933   2/10/2004 Delta Education, LLC  
Soil studies : activity guide.   TX0005827523   8/12/2003 Delta Education, LLC  
Soil studies : activity journal.   TX0005827542   8/12/2003 Delta Education, LLC
  Solids : activity guide.   TX0005827527   8/12/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Solids : activity journal.   TX0005827534   8/12/2003
Delta Education, LLC   Sorting.   TX0006203793   7/28/2005 Delta Education, LLC
  Sound vibrations : activity guide.   TX0005827632   8/12/2003 Delta Education,
LLC   Sound vibrations : activity journal.   TX0005827621   8/12/2003 Delta
Education LLC   Student activity guide.   TX0005752834   5/8/2003 Delta
Education, LLC   Subsystems and variables : Delta Education SCIS 3+ : level 3 :
teacher’s guide / Herbert D. Thier, Robert C. Knott.   TX0005832401   11/21/2003
Delta Education, LLC   Sunshine and shadows : teacher’s guide.   TX0005805188  
2/10/2004 Delta Education, LLC   Time : student activity guide.   TX0005698995  
5/8/2003 Delta Education, LLC   Time teacher’s guide : no. 450-3355.  
TX0005751737   5/8/2003 Delta Education, LLC   Vision & hearing : activity
guide.   TX0005827566   8/12/2003 Delta Education, LLC   Vision & hearing :
activity journal.   TX0005827637   8/12/2003 Delta Education, LLC   Water cycle
: activity guide.   TX0005827535   8/12/2003 Delta Education, LLC   Water cycle
: activity journal.   TX0005827536   8/12/2003 Delta Education, LLC   Water
cycle : teacher’s guide.   TX0005805186   2/10/2004 Delta Education, LLC   Water
physics : activity guide.   TX0005827537   8/12/2003 Delta Education, LLC  
Water physics : activity journal.   TX0005827620   8/12/2003 Delta Education,
LLC   Weather.   TX0006203792   7/28/2005 Delta Education, LLC   Weather
watching : teacher’s guide.   TX0005810349   8/12/2003 Delta Education, LLC  
Weather wise : activity journal.   TX0005827630   8/12/2003 Delta Education, LLC
  Wheels at work : activity guide.   TX0005827546   8/12/2003 Delta Education,
LLC   Wheels at work : activity journal.   TX0005827544   8/12/2003 Delta
Education, LLC   Where is it? is it moving?   TX0006236195   9/30/2005 Delta
Education, LLC   Work plane & simple : activity guide.   TX0005827565  
8/12/2003 Delta Education, LLC   Work plane & simple : activity journal.  
TX0005827628   8/12/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Educaion   Electromagnetism reader   TX0006403153   6/26/2006 Delta
Educaion   Plant and animal population reader   TX0006403154   6/26/2006 Delta
Educaion   Erosion reader   TX0006403155   6/26/2006 Delta Educaion   Plants
reader   TX0006403156   6/26/2006 Delta Educaion   Matter   TX0006403157  
6/26/2006 Delta Educaion   Sink or float? Reader   TX0006403158   6/26/2006
Delta Educaion   Earth, moon, and sun reader   TX0006403159   6/26/2006 Delta
Educaion   DNA : from genes to protein reader   TX0006403160   6/26/2006 Rand
McNally & Company   Subsystems and variables : (level 3), teacher’s guide  
TX0000277639   7/10/1979 Rand McNally & Company   Ecosystems : (level 6),
teacher’s guide   TX0000277640   7/10/1979 Rand McNally & Company   Communities
: level 5 : teacher’s guide   TX0000279334   7/10/1979 Rand McNally & Company  
Organisms : level 1 : teacher’s guide   TX0000279335   7/10/1979 Rand McNally &
Company   Scientific theories : level 6 : teacher’s guide   TX0000279336  
7/10/1979 Rand McNally & Company   Life cycles : level 2 :teacher’s guide  
TX0000279337   7/10/1979 Rand McNally & Company   Energy sources : level 5 :
teacher’s guide   TX0000285176   7/10/1979 Rand McNally & Company   Populations
: level 3 : teacher’s guide   TX0000285177   7/10/1979 Rand McNally & Company  
Interactions and systems : level 2 : teacher’s guide   TX0000285178   7/10/1979
Rand McNally & Company   Environments : level 4 : teacher’s guide   TX0000285179
  7/10/1979 Rand McNally & Company   Material objects : level 1 : teacher’s
guide   TX0000285180   7/10/1979 Rand McNally & Company   Relative position and
motion : level 4 : teacher’s guide   TX0000285181   7/10/1979 Rand McNally &
Company   Beginnings : kindergarten or preschool : teacher’s guide  
TX0000285182   7/10/1979



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Rand McNally & Company   Energy sources   TX0000334304   9/17/1979 Rand
McNally & Company   Scientific theories   TX0000334305   9/17/1979 Rand
McNally & Company   Materials objects   TX0000334306   9/17/1979 Rand McNally &
Company   Interaction and systems   TX0000334307   9/17/1979 Rand McNally &
Company   Subsystems and variables   TX0000334308   9/17/1979 Rand McNally &
Company   Relative position and motion   TX0000334309   9/17/1979 Rand McNally &
Company   Ecosystems   TX0000334310   9/17/1979 Rand McNally & Company  
Communities   TX0000334311   9/17/1979 Rand McNally & Company   Environments  
TX0000334312   9/17/1979 Rand McNally & Company   Populations   TX0000334313  
9/17/1979 Rand McNally & Company   Life cycles   TX0000334314   9/17/1979 Rand
McNally & Company   Organisms   TX0000336509   9/17/1979

EDUCATORS PUBLISHING SERVICE

 

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Serivice [sic], Inc.   Challenge in phonic skills, Chips, a
developmental phonics bingo game / Lenore Miller and Caroline Peck.  
TX0000500978   6/2/1980 Educators Publishing Service   Activity book for Explode
the code wall chart / Nancy M. Hall.   TX0005637555   10/24/2002 Educators
Publishing Service   Alphabet series : vol. 3.   TX0006402188   6/30/2006
Educators Publishing Service   Alphabet song and dance.   TX0006358160  
5/5/2006 Educators Publishing Service   Analogies 1 : 6 analogy and 6 vocabulary
quizzes / Arthur Liebman.   TX0002771943   3/5/1990 Educators Publishing Service
  Analogies : 2 / Arthur Liebman.   TX0002509439   2/14/1989



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Analogies 3 : problem-solving strategies,
exercises for analysis, vocabulary study / Arthur Liebman.   TX0002250942  
2/9/1988 Educators Publishing Service   Animals in disguise.   TX0006447433  
6/12/2006 Educators Publishing Service   Ant’s mitten.   TX0006358159   5/5/2006
Educators Publishing Service   Attack math : division 3.   TX0001867430  
7/15/1986 Educators Publishing Service   Attack math : division 3 : arithmetic
tasks to advance computational knowledge / Carol Greenes, George Immerzeel,
Linda Schulman, Rika Spungin.   TX0002069178   2/11/1986 Educators Publishing
Service   Attack math : multiplication book 2.   TX0001577746   5/21/1985
Educators Publishing Service   Attack math : subtraction book 2.   TX0001577743
  5/21/1985 Educators Publishing Service   Beginning paragraph meaning / Joanne
Carlisle.   TX0003989436   12/15/1994 Educators Publishing Service   Beginning
reading with sight words / written by Betty Kracht Johnson ; illustrated by
William M. Sheets 2nd   TX0005612967   9/9/2002 Educators Publishing Service  
Beginning sentence meaning / Joanne Carlisle.   TX0003989435   12/15/1994
Educators Publishing Service   Beginning sentence meaning / Joanne Carlisle.  
TX0002052658   4/27/1987 Educators Publishing Service   Beginning word meaning /
Joanne Carlisle.   TX0002052659   4/27/1987 Educators Publishing Service   Big
dreams / by Jackie Weisman ; illustrated by Wednesday Kirwan.   TX0006419315  
8/16/2006 Educators Publishing Service   Bug and I.   TX0006420022   8/16/2006
Educators Publishing Service, Inc.   Capitalization and punctuation : rules and
writing / Kim Anton, Maria Sweeney.   TX0005578774   6/26/2002 Educators
Publishing Service, a division of School Specialty, Inc.   Chief and the Mouse
et al.   TX0007038271   9/3/2009 Educators Publishing Service   Climb aboard! /
by Theresa Trinder ; illustrated by Randy Chewning.   TX0006419313   8/16/2006



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Composition starters.   TX0001501245   1/30/1985
Educators Publishing Service   Cursive writing skills / Diana Hanbury King.  
TX0002250989   2/9/1988 Educators Publishing Service   Cursive writing skills
for left and right-handed students.   TX0006186011   3/14/2005 Educators
Publishing Service   Duplicator masters for learning to use manuscript
handwriting / Beth H. Slingerland, Marty S. Aho.   TX0001577649   5/21/1985
Educators Publishing Service, Inc.   Dyslexia over the lifespan : a
fifty-five-year longitudinal study / Margaret B. Rawson.   TX0004050370  
4/18/1995 Educators Publishing Service   Dyslexia training program / Patricia
Bailey Beckham, Marietta Laing Biddle.   TX0002251474   2/9/1988 Educators
Publishing Service,   Dyslexia training program : schedule IIIB / Patricia
Bailey Beckham, Marietta Laing Biddle.   TX0002704371   12/11/1989 Educators
Publishing Service   Early reading comprehension in varied subject matter : book
D.   TX0001501246   1/30/1985 Educators Publishing Service   Egg.   TX0006402185
  6/30/2006 Educators Publishing Service   Einstein’s who, what, and where : bk.
3 / Carol Einstein.   TX0006083201   12/23/2004 Educators Publishing Service,
Inc.   Elements of clear thinking : critical reading / by William F. McCart.  
TX0004009354   1/26/1995 Educators Publishing Service, a division of School
Specialty, Inc.   EPS Online Test Generator.   TX0007019706   8/31/2009
Educators Publishing Service   Explode the code 2 1/2.   TX0001867184  
7/15/1986 Educators Publishing Service, Inc.   Explode the code : 3 / Nancy
Hall, Rena Price ; [text ill. by Laura Price and Alan Price].   TX0002707533  
10/30/1989 Educators Publishing Service, Inc.   Explode the code : 4 / Nancy
Hall, Rena Price ; [text ill. by Laura Price and Alan Price].   TX0002707532  
10/30/1989 Educators Publishing Service   Explode the code : [bk.] 3 / Nancy
Hall, Rena Price.   TX0005696363   2/24/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Explode the code book 6.   TX0001573686  
5/21/1985 Educators Publishing Service   Explode the code : book 8.  
TX0001501242   1/30/1985 Educators Publishing Service   Explode the code books 1
and 2 : teacher’s guide and key / Nancy M. Hall.   TX0006085243   12/23/2004
Educators Publishing Service   Explode the code, books 5 and 6 : teacher’s guide
and key / Nancy M. Hall.   TX0006083198   12/23/2004 Educators Publishing
Service   Explode the code books 7 and 8 : teacher’s guide and key / Nancy M.
Hall.   TX0006085244   12/23/2004 Educators Publishing Service   Explode the
code for English language learners.   TX0006211703   4/1/2005 Educators
Publishing Service   Explode the code : teacher’s guide for bks. 3 & 4.  
TX0006171190   3/4/2005 Educators Publishing Service   Explode the code :
teacher’s guide for books A, B, and C.   TX0006211705   4/1/2005 Educators
Publishing Service   Explore the code : placement tests for books A-C and 1-8.  
TX0006124499   3/4/2005 Educators Publishing Service   Fossil fun / by Elissa
Gershowitz ; illustrated by James Noel Smith.   TX0006419312   8/16/2006
Educators Publishing Service   Game plan : building language skills with games :
a sourcebook for teaching the sentence / by Joanna W. Kennedy.   TX0005915727  
2/17/2004 Educators Publishing Service   Game plan : building language skills
with games / by Joanna W. Kennedy.   TX0006018543   8/30/2004 Educators
Publishing Service, Inc.   Game plan : building language skills with games / by
Joanna W. Kennedy.   TX0005578778   5/17/2002 Educators Publishing Service  
Gifts for Cecil.   TX0006332452   5/5/2006 Educators Publishing Service   Glen’s
clubhouse.   TX0006409227   6/30/2006 Educators Publishing Service   Grizzlies.
  TX0006332458   5/5/2006 Educators Publishing Service   Gulmamadak the Great.  
TX0006447431   6/30/2006 Educators Publishing Service   Hop for soup.  
TX0006420021   8/16/2006 Educators Publishing Service   Hungry raccoons.  
TX0006358158   5/5/2006



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Hurdles : MTA reader 4 / written and illustrated
by Norma Jackson, Suzanne Brubaker, Joy Crouch.   TX0002725011   1/5/1990
Educators Publishing Service   Jump right into reading : a phonics-based reading
and comprehension program / Jane Ervin ; ill. by Tatjana Mai-Wyss   TX0005989440
  6/4/2004 Educators Publishing Service, Inc.   Just write : an elementary
writing sourcebook : bk. 2 / Alexandra S. Bigelow, Elsie S. Wilmerding.  
TX0005578779   5/17/2002 Educators Publishing Service   Just write : an
elementary writing sourcebook : bk. 2, teacher’s guide / Alexandra S. Bigelow,
Elsie S. Wilmerding.   TX0005659317   12/23/2002 Educators Publishing Service  
Just write : creativity and craft in writing : teacher’s guide / Alexandra S.
Bigelow, Elise S. Wilmerding.   TX0006083199   12/23/2004 Educators Publishing
Service   Keyboarding skills.   TX0006211638   4/1/2005 Educators Publishing
Service   Learning to listen : a program to improve classroom listening skills
in a variety of situations / by William F. McCart.   TX0002680281   10/20/1989
Educators Publishing Service   Letters have fun.   TX0006402186   6/30/2006
Educators Publishing Service   Level 7, blackline master.   TX0006420241  
8/16/2006 Educators Publishing Service   Level 7 workbook.   TX0006420242  
8/16/2006 Educators Publishing Service, a division of School Specialty, Inc.  
Literacy Leaders: 10-Minute Lessons for Phonological Awareness.   TX0007045512  
9/8/2009 Educators Publishing Service   Loch Ness monster : fact or fiction?  
TX0006332453   5/5/2006 Educators Publishing Service   Making connections : bk.
1.   TX0006491878   1/9/2007 Educators Publishing Service   Making connections :
bk. 2.   TX0006420244   8/16/2006 Educators Publishing Service   Making
connections : bk. 5.   TX0006420240   8/16/2006 Educators Publishing Service  
Making connections : bk. 6.   TX0006491877   1/9/2007 Educators Publishing
Service   Making connections : book 3.   TX0006421617   8/16/2006 Educators
Publishing Service   Making connections : book 4.   TX0006421616   8/16/2006



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Making connections : book 5.   TX0006421615  
8/16/2006 Educators Publishing Service   Max’s pigpen.   TX0006358157   5/5/2006
Educators Publishing Service, a division of School Specialty, Inc.   MCI Aqua
Library.   TX0007397294   5/23/2011 Educators Publishing Service, a division of
School Specialty, Inc.   MCI Comprehension Audio Recordings, Level Aqua.  
SR0000654688   4/21/2010 Educators Publishing Service, a division of School
Specialty, Inc.   MCI Comprehension Audio Recordings, Level Crimson.  
SR0000654689   4/21/2010 Educators Publishing Service, a division of School
Specialty, Inc.   MCI Comprehension Audio Recordings, Level Gold.   SR0000654690
  4/21/2010 Educators Publishing Service, a division of School Specialty, Inc.  
MCI Comprehension, Level Aqua.   TX0007170146   5/5/2010 Educators Publishing
Service, a division of School Specialty, Inc.   MCI Comprehension, Level
Crimson.   TX0007170159   5/5/2010 Educators Publishing Service, a division of
School Specialty, Inc.   MCI Comprehension, Level Gold.   TX0007192438  
5/5/2010 Educators Publishing Service, a division of School Specialty, Inc.  
MCI Comprehension Video Introductions, Level Aqua.   PA0001702201   4/21/2010
Educators Publishing Service, a division of School Specialty, Inc.   MCI
Comprehension Video Introductions, Level Crimson.   PA0001702204   4/21/2010
Educators Publishing Service, a division of School Specialty, Inc.   MCI
Comprehension Video Introductions, Level Gold.   PA0001702207   4/21/2010
Educators Publishing Service, a division of School Specialty, Inc.   MCI Crimson
Library.   TX0007397310   5/23/2011 Educators Publishing Service, a division of
School Specialty, Inc.   MCI Gold Library.   TX0007397326   5/23/2011 Educators
Publishing Service, a division of School Specialty, Inc.   MCI Pre- and
Post-Tests.   TX0007177727   5/5/2010 Educators Publishing Service, a division
of School Specialty, Inc.   MCI Program Implementation Guide.   TX0007177724  
5/5/2010 Educators Publishing Service, a division of School Specialty, Inc.  
MCI Word Study, Level Aqua.   TX0007192403   5/5/2010



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, a division of School Specialty, Inc.   MCI Word
Study, Level Crimson.   TX0007170119   5/5/2010 Educators Publishing Service, a
division of School Specialty, Inc.   MCI Word Study, Level Gold.   TX0007192429
  5/5/2010 Educators Publishing Service, a division of School Specialty, Inc.  
MCI Writing, Level Aqua.   TX0007192433   5/5/2010 Educators Publishing Service,
a division of School Specialty, Inc.   MCI Writing, Level Crimson.  
TX0007177723   5/5/2010 Educators Publishing Service, a division of School
Specialty, Inc.   MCI Writing, Level Gold.   TX0007192408   5/5/2010 Educators
Publishing Service   Megawords 1.   TX0001867425   7/15/1986 Educators
Publishing Service   Megawords : 4.   TX0001451006   11/5/1984 Educators
Publishing Service   Megawords 5 : multisyllabic words for reading, spelling,
and vocabulary / Kristin Johnson, Polly Bayrd.   TX0001501256   1/30/1985
Educators Publishing Service   Megawords 7.   TX0001867429   7/15/1986 Educators
Publishing Service   Megawords : assessment of decoding and encoding skills : a
criterion-referenced test : test manual / Kristin Johnson.   TX0005755639  
6/21/2003 Educators Publishing Service   More content words.   TX0006410178  
5/5/2006 Educators Publishing Service   Mountain biking adventure.  
TX0006447430   6/30/2006 Educators Publishing Service   MTA, multisensory
teaching approach / Margaret Taylor Smith.   TX0002256034   2/9/1988 Educators
Publishing Service   Multisensory teaching approach / by Margaret Taylor Smith.
  TX0002258364   2/9/1988 Educators Publishing Service   Multisensory teaching
approach program : 3[-5] / Margaret Taylor Smith.   TX0002622086   2/14/1989
Educators Publishing Service   Music shop bop.   TX0006402187   6/30/2006
Educators Publishing Service   My content words.   TX0006410177   5/5/2006
Educators Publishing Service   My special star.   TX0006332456   5/5/2006



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Paragraph book : bk. 1, Writing the how-to
paragraph : teacher’s guide. / Diane Tucker-LaFlount.   TX0005659316  
12/23/2002 Educators Publishing Service   Paragraph book : bk. 2 : writing the
paragraph that tells a story / Dianne Tucker-LaPlount.   TX0005782787  
6/21/2003 Educators Publishing Service   Paragraph book : bk. 3, writing expo
paragraphs : the paragraph that names things, the example paragraph, the
paragraph that tells why / Dianne Tucker-LaPlount.   TX0005915229   2/10/2004
Educators Publishing Service   Paragraph meaning 1 / Joanne Carlisle.  
TX0003989437   12/15/1994 Educators Publishing Service   Peeramid : examiner’s
manual.   TX0001604650   5/21/1985 Educators Publishing Service   Pen pals.  
TX0006332460   5/5/2006 Educators Publishing Service   Pennies.   TX0006332454  
5/5/2006 Educators Publishing Service   Phonics for thought : bk. A / Lorna C.
Reed with Louise S. O’Rourke ; illustrated by Edith D. Wile.   TX0002509438  
2/14/1989 Educators Publishing Service   Phonics Plus A : English language
learners differentiated instruction guide.   TX0006304351   1/6/2006 Educators
Publishing Service   Phonics plus A : learning differences differentiated
instruction guide / Renee A. Greenfield.   TX0006308053   1/6/2006 Educators
Publishing Service   Phonics Plus A : literature chart.   TX0006323706  
3/23/2006 Educators Publishing Service   Phonics plus A literature chart.  
TX0006355260   2/13/2006 Educators Publishing Service   Phonics plus A : reteach
and practice differentiated instruction guide.   TX0006373495   1/6/2006
Educators Publishing Service   Phonics Plus B : English language learners
differentiated instruction guide.   TX0006304353   1/6/2006 Educators Publishing
Service   Phonics Plus B : learning differences differentiated instruction
guide.   TX0006304350   1/6/2006 Educators Publishing Service   Phonics plus B :
reteach and practice : differentiated instruction guide / Beth G. Davis.  
TX0006308054   1/6/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Phonics plus C.   TX0006420243   8/16/2006
Educators Publishing Service   Phonics Plus C : English language learners
differentiated instruction guide.   TX0006304352   1/6/2006 Educators Publishing
Service   Phonics Plus C : learning differences differentiated instruction
guide.   TX0006299836   1/6/2006 Educators Publishing Service   Phonics plus
decodable readers : level C.   TX0006496458   1/9/2007 Educators Publishing
Service   Phonics Plus K.   TX0006299839   1/6/2006 Educators Publishing Service
  Phonics Plus K.   TX0006299840   1/6/2006 Educators Publishing Service  
Phonics plus picture glossary.   TX0006308264   1/6/2006 Educators Publishing
Service   Piano lessons.   TX0006332455   5/5/2006 Educators Publishing Service
  Pip and the snow cat.   TX0006358161   5/5/2006 Educators Publishing Service,
Inc.   Poetry in three dimensions : reading, writing, and critical thinking
through poetry : bk. 2 / by Carol Clark and Alison Draper.   TX0005578780  
5/17/2002 Educators Publishing Service   Pop and the bug.   TX0006358162  
5/5/2006 Educators Publishing Service   Quit it, Frank! / by John Porell ;
illustrated by Jamie Smith.   TX0006419314   8/16/2006 Educators Publishing
Service   Rainbows.   TX0006421027   8/16/2006 Educators Publishing Service, a
division of School Specialty, Inc.   Rainbows et al.   TX0007038240   9/3/2009
Educators Publishing Service   Rat on the mat.   TX0006409226   1/30/2006
Educators Publishing Service   Reading from scratch : teacher’s manual.  
TX0001867424   7/15/1986 Educators Publishing Service   Reading from scratch :
workbook 2.   TX0001867428   7/15/1986 Educators Publishing Service   Reading :
the right start : a practical guide for teaching reading readiness and reading /
Toni S. Guild.   TX0002250943   2/9/1988 Educators Publishing Service   Ready,
set, go picture-letter cards / Nancy Hall.   TX0003071667   5/17/1991 Educators
Publishing Service   Reasoning and reading : level 2 / Joanne Carlisle.  
TX0002251471   2/9/1988



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Reasoning and reading : level 2 / Joanne
Carlisle.   TX0002509457   2/14/1989 Educators Publishing Service   Reasoning
skills, paragraph meaning, sentence meaning, word meaning : lvl. 1.  
TX0001867423   7/15/1986 Educators Publishing Service   Recipe for reading /
Frances Bloom and Nina Traub.   TX0005601629   9/11/2002 Educators Publishing
Service   Recipe for reading : intervention strategies for struggling readers.  
TX0006173001   3/4/2005 Educators Publishing Service   Recipe for reading
sequence chart and sound cards.   TX0006242894   3/14/2005 Educators Publishing
Service   Recipe for reading : workbook, 1.   TX0006118865   3/4/2005 Educators
Publishing Service   Recipe for reading : workbook 2 / Connie Russo.  
TX0006213853   3/4/2005 Educators Publishing Service   Recipe for reading,
workbook 3 / by Connie Russo.   TX0006124475   3/4/2005 Educators Publishing
Service   Recipe for reading, workbook 4 / Connie Russo.   TX0006124479  
3/4/2005 Educators Publishing Service   Recipe for reading, workbook 5 / by
Connie Russo ; illustrated by Mary M. Geiger.   TX0006124448   3/4/2005
Educators Publishing Service   Recipe for reading, workbook 6 / by Connie Russo
; illustrated by Mary M. Geiger.   TX0006124474   3/4/2005 Educators Publishing
Service   Recipe for reading : workbook 7.   TX0006211637   4/1/2005 Educators
Publishing Service   Recipe for reading : workbook 8.   TX0006211706   4/1/2005
Educators Publishing Service, a division of School Specialty, Inc.   Rescue dogs
et al.   TX0007038300   9/3/2009 Educators Publishing Service   Right into
reading : a phonics-based reading and comprehension program : bk. 3.  
TX0006148033   12/23/2004 Educators Publishing Service   Right into reading : a
phonics-based reading and comprehension program : teacher’s key, bk. 3.  
TX0006211704   4/1/2005



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Roberto Clemente.   TX0006421026   8/16/2006
Educators Publishing Service   Search and sort : discovering patterns in sounds,
letters and words / Katherine Scraper.   TX0005612966   9/9/2002 Educators
Publishing Service   Senior precis practice pad : with examples taken from the
essay type examinations formerly issued by the C. C. C. B., M. I. T., and
Regents English examinations / by Paul W. Lehmann.   TX0002069179   2/11/1986
Educators Publishing Service   Shane.   TX0006332457   5/5/2006 Educators
Publishing Service   Skating day.   TX0006332451   5/5/2006 Educators Publishing
Service   Slingerland screening for identifying children with specific langage
disability : form A, B, C and teacher’s manual.   TX0006173289   3/4/2004
Educators Publishing Service, a division of School Specialty, Inc.   SOME WORDS
Are Often Confused Rebecca Sitton’s Vocabulary Mini-Course Series for Upper
Grade Wordsmiths.   TX0007080673   5/14/2009 Educators Publishing Service, a
division of School Specialty, Inc.   Some Words Have Greek Word Parts Rebecca
Sitton’s Vocabulary Mini-Course Series for Upper Grade Wordsmiths.  
TX0007080649   5/14/2009 Educators Publishing Service, a division of School
Specialty, Inc.   SOME WORDS Have Latin Word Parts Rebecca Sitton’s Vocabulary
Mini-Course Series for Upper Grade Wordsmiths.   TX0007080633   5/14/2009
Educators Publishing Service   Sound workbook : 1.   TX0001501243   1/30/1985
Educators Publishing Service   Specific dyslexia and other development problems
in children : a synopsis / Lucius Waites.   TX0002724883   1/5/1990 Educators
Publishing Service   Specific dyslexia and other developmental problems in
children : a synopsis / Lucius Waites.   TX0002778894   2/22/1990 Educators
Publishing Service, Inc.   Spellbound : phonic reading & spelling / Elsie T.
Rak.   TX0005093910   11/16/1999 Educators Publishing Service   Spelling
dictionary for beginning writers / by Gregory Hurray.   TX0002250994   2/9/1988
Educators Publishing Service, Inc.   Spellwell : book A / Nancy Hall.  
TX0004051343   10/26/1995



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   SPIRE decodable readers : set 1A.   TX0006496459
  1/9/2007 Educators Publishing Service   SPIRE decodable readers : set 2A.  
TX0006496409   1/9/2007 Educators Publishing Service, a division of School
Specialty, Inc.   SPIRE Decodable Readers Set 2B.   TX0007056957   9/3/2009
Educators Publishing Service   SPIRE decodable readers : set 3A.   TX0006496457
  1/9/2007 Educators Publishing Service, a division of School Specialty, Inc.  
SPIRE Decodable Readers Set 3B.   TX0007056302   9/3/2009 Educators Publishing
Service   SPIRE decodable readers : set 4A.   TX0006496411   1/9/2007 Educators
Publishing Service   SPIRE decodable readers : set 5A.   TX0006496412   1/9/2007
Educators Publishing Service   SPIRE decodable readers : set 6A.   TX0006496410
  1/9/2007 Educators Publishing Service   SPIRE initial placement assessment.  
TX0006491884   1/9/2007 Educators Publishing Service   SPIRE initial placement
assessment.   TX0006491885   1/9/2007 Educators Publishing Service   SPIRE—level
1 blackline master.   TX0006173140   3/4/2005 Educators Publishing Service  
SPIRE level 1 reader / Sheila Clark-Edmands.   TX0006124477   3/4/2005 Educators
Publishing Service   SPIRE—level 1 teacher’s guide.   TX0006173141   3/4/2005
Educators Publishing Service   SPIRE level 2 blackline master.   TX0006149875  
3/4/2005 Educators Publishing Service   SPIRE : level 2 teacher’s guide / Sheila
Clark-Edmands.   TX0006173291   3/4/2005 Educators Publishing Service   SPIRE :
level 2, workbook.   TX0006367773   3/4/2005 Educators Publishing Service  
SPIRE level 3 blackline master. / Sheila Clark-Edmands.   TX0006124478  
3/4/2005 Educators Publishing Service   SPIRE : level 3, reader.   TX0006118866
  3/4/2005 Educators Publishing Service   SPIRE : level 3 teacher’s guide /
Sheila Clark-Edmands.   TX0006173292   3/4/2005 Educators Publishing Service  
SPIRE : level 3, workbook.   TX0006118864   3/4/2005 Educators Publishing
Service   SPIRE : level 4 blackline master / Sheila Clark-Edmands.  
TX0006173290   3/4/2005 Educators Publishing Service   SPIRE : level 4 :
teacher’s guide.   TX0006118881   3/4/2005



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   SPIRE level 4 workbook / Sheila Clark-Edmands.  
TX0006124476   3/4/2005 Educators Publishing Service   SPIRE : level 5 blackline
master.   TX0006211690   4/1/2005 Educators Publishing Service   SPIRE : level 5
reader.   TX0006211693   4/1/2005 Educators Publishing Service   SPIRE : level 5
teacher’s guide.   TX0006211636   4/1/2005 Educators Publishing Service   SPIRE
: level 5 workbook.   TX0006211691   4/1/2005 Educators Publishing Service  
SPIRE : level 6 blackline master.   TX0006299838   1/6/2006 Educators Publishing
Service   SPIRE : level 6 reader.   TX0006299841   1/6/2006 Educators Publishing
Service   SPIRE : level 6 teacher’s guide.   TX0006299837   1/6/2006 Educators
Publishing Service   SPIRE : level 6 workbook.   TX0006299842   1/6/2006
Educators Publishing Service   SPIRE : level 7 reader.   TX0006493326   1/9/2007
Educators Publishing Service   SPIRE : level 7 teacher’s guide.   TX0006493317  
1/9/2007 Educators Publishing Service   SPIRE level 8 blackline master.  
TX0006491880   1/9/2007 Educators Publishing Service   SPIRE level 8 reader.  
TX0006491883   1/9/2007 Educators Publishing Service   SPIRE level 8 teacher’s
guide.   TX0006491879   1/9/2007 Educators Publishing Service   SPIRE level 8
word cards : SPIRE.   TX0006378753   6/30/2006 Educators Publishing Service  
SPIRE level 8 workbook.   TX0006491882   1/9/2007 Educators Publishing Service  
SPIRE phonogram cards levels 1-5.   TX0006421025   8/16/2006 Educators
Publishing Service   SPIRE : small letter cards : levels 1-5.   TX0006209169  
8/3/2005 Educators Publishing Service   Starting comprehension : stories to
advance reading & thinking / Ann L. Staman.   TX0002250531   2/9/1988 Educators
Publishing Service   Starting comprehension : stories to advance reading &
thinking / Ann L. Staman.   TX0002250532   2/9/1988 Educators Publishing Service
  Starting comprehension—stories to advance reading & thinking : starting
phonetically 4 / Ann L. Staman.   TX0002253169   2/9/1988



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Stepping stones : a path to critical thinking :
bk. 1 / Vera Schneider ; illustrated by Ruth Linstromberg.   TX0005788692  
4/9/2002 Educators Publishing Service   Stepping stones : a path to critical
thinking : bk. 3 / by Vera Schneider ; illustrated by Ruth Linstromberg.  
TX0005637567   10/24/2002 Educators Publishing Service   Stepping stones : a
path to critical thinking : bk. 3 : teacher’s guide / by Vera Schneider ; ill.
by Ruth Linstromberg.   TX0005696362   2/24/2003 Educators Publishing Service,
Inc.   Story of the U. S. A. : book 2, A Young nation solves its problems / by
Franklin Escher, Jr.   TX0000193865   8/31/1978 Educators Publishing Service  
Story of western civilization : bk. IV, the Renaissance / by Alan W. Riese.  
TX0003135672   6/26/1991 Educators Publishing Service   Success stories 2 : 60
phonetically structured stories / by Elizabeth H. Butcher, Nancy A. Simonetti.  
TX0002253171   2/9/1988 Educators Publishing Service   Success stories 2 :
teaching manual / by Elizabeth H. Butcher, Nancy A. Simonetti.   TX0002253170  
2/9/1988 Educators Publishing Service   Supplementary reading practice to
accompany MTA reading and spelling kit 6 / masters by wordcrafters Janna Adair,
Jill Davidson, Beverly Graham ... [et al.] ; teaching instructions Karen Saint
Amour.   TX0003159633   9/10/2001 Educators Publishing Service   Surveys of
problem-solving & educational skills : record form / developed under the
direction of Lynn J. Meltzer.   TX0002052660   4/27/1987 Educators Publishing
Service   Syllable plus : a game to teach syllable types : teacher’s guide and
answer key / Joan Mencke Stoner.   TX0001501982   1/30/1985 Educators Publishing
Service   Teacher’s guide for the paragraph : bk 3, writing expo paragraphs /
Dianne Tucker-LaPlount.   TX0006083200   12/23/2004 Educators Publishing
Service, Inc.   Teacher’s script to accompany Alphabetic phonics 2 : a basic
language curriculum for phonics, reading, writing, and spelling.   TX0000659557
  4/1/1981



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Ten essential vocabulary strategies, answer key
for books 1-5.   TX0006261167   3/4/2005 Educators Publishing Service   Ten
essential vocabulary strategies : bk. 1 : practice for success on standardized
tests / Lee Mountain.   TX0005914660   2/17/2004 Educators Publishing Service  
Ten essential vocabulary strategies : bk. 4 / Lee Mountain.   TX0006018744  
8/30/2004 Educators Publishing Service   Ten essential vocabulary strategies :
bk. 5.   TX0006261168   3/4/2005 Educators Publishing Service   Ten essential
vocabulary strategies : practice for success on standardized tests : bk. 2 / Lee
Mountain.   TX0005989439   6/4/2004 Educator’s Publishing Service   Test book
for Wordly wise 3000 : bk. 1.   TX0005612970   9/9/2002 Educators Publishing
Service   Test book for wordly wise 3000 : bk. 2.   TX0005637568   10/24/2002
Educators Publishing Service   Test book for Wordly wise 3000 : bk. 3.  
TX0005612971   9/9/2002 Educators Publishing Service   Test book for Wordly Wise
3000 : bk. 4.   TX0005560051   9/18/2002 Educators Publishing Service   Test
book for wordly wise 3000 : bk. 5.   TX0005637569   10/24/2002 Educators
Publishing Service   Test book for Wordly wise 3000 : bk. 6.   TX0005700461  
2/24/2003 Educators Publishing Service   Test book for Wordly Wise 3000 : bk. 7.
  TX0005744781   5/14/2003 Educators Publishing Service, Inc.   Test book for
wordly wise 3000 : bk. A.   TX0005578773   6/26/2002 Educators Publishing
Service   Test book for Wordly wise 3000 : book B.   TX0005612973   9/9/2002
Educators Publishing Service   Test book for Wordly wise 3000 : book C.  
TX0005612974   9/9/2002 Educators Publishing Service   Test book for Worldly
Wise 3000, book 8.   TX0005742334   6/21/2003 Educators Publishing Service  
Test book for Worldly wise book 9 / written by Cynthia and Drew Johnson.  
TX0005821902   10/24/2003 Educators Publishing Service   Test booklet for Wordly
wise 3000 : bk. 1 / written by Robin Raymer ; editor, Theresa Trinder, managing
editor, Sheila Neylon.   TX0005915230   2/10/2004



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Test booklet for Wordly wise 3000 : bk. 2 /
written by Lorraine Sintetos ; editor, Theresa Trinder, managing editor, Sheila
Neylon.   TX0005915231   2/10/2004 Educators Publishing Service   Test booklet
for Wordly wise 3000 : bk. 3 / written by Lorraine Sintetos ; editor, Stacy L.
Nichols, managing editor, Sheila Neylon.   TX0005915232   2/10/2004 Educators
Publishing Service   Test booklet for Wordly wise 3000 : bk. 4 / written by
Robin Raymer ; editor, Stacey L. Nichols, managing editor, Sheila Neylon.  
TX0005915227   2/10/2004 Educators Publishing Service   Test booklet for Wordly
wise 3000 : bk. 5 / written by Robin Raymer ; editor, Stacey L. Nichols,
managing editor, Sheila Neylon.   TX0005915228   2/10/2004 Educators Publishing
Service   Test booklet for Wordly wise 3000 : bk. 6 / written by Cynthia and
Drew Johnson ; editor, Jen Noon, managing editor, Sheila Neylon.   TX0005895723
  12/22/2003 Educators Publishing Service   Test booklet for Wordly wise 3000 :
bk. 7 / written by Cynthia and Drew Johnson ; editor, Jen Noon, managing editor,
Sheila Neylon.   TX0005895724   12/22/2003 Educators Publishing Service   Test
booklet for Wordly wise 3000 : bk. A.   TX0005895727   12/22/2003 Educators
Publishing Service   Test booklet for Wordly wise 3000 : bk. B.   TX0005895726  
12/22/2003 Educators Publishing Service   Test booklet for Wordly wise 3000 :
bk. C.   TX0005895725   12/22/2003 Educators Publishing Service   Test booklet
for Wordly Wise 3000 book 8 / written by Cynthia and Drew Johnson.  
TX0005887652   12/22/2003 Educators Publishing Service   Test booklet for Wordly
Wise 3000 book 9 / written by Cynthia and Drew Johnson.   TX0005887651  
12/22/2003 Educators Publishing Service   Uncle Paul’s cane.   TX0006332459  
5/5/2006 Educators Publishing Service   Vocabulary from classical roots : bk. 4.
  TX0006491881   1/9/2007 Educators Publishing Service   Vocabulary from
classical roots : bk. 6 : teacher’s guide and answer key.   TX0006420239  
8/16/2006



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Vocabulary from classical roots : C / Norma
Fifer, Nancy Flowers.   TX0002707174   12/13/1989 Educators Publishing Service  
Wallet in the woods.   TX0006447432   6/12/2006 Educators Publishing Service  
When hens shop.   TX0006358156   5/5/2006 Educators Publishing Service, Inc.  
Wilson expanded syntax program : teacher’s manual / Mary Sweig Wilson.  
TX0000252292   4/16/1979 Educators Publishing Service   Wordly wise 3000 : bk.
1, concept cards and picture cards.   TX0006505577   1/9/2007 Educators
Publishing Service, Inc.   Wordly wise 3000 : bk. 2 / Kenneth Hodkinson, Sandra
Adams.   TX0004504280   3/7/1997 Educators Publishing Service   Wordly Wise 3000
Book 1 and Teacher’s Resource Book.   TX0006829412   9/28/2007 Educators
Publishing Service, a division of School Specialty, Inc.   Wordly Wise 3000 Book
10 Audio Recordings.   SR0000645711   1/14/2010 Educators Publishing Service, a
division of School Specialty, Inc.   Wordly Wise 3000 Book 2 Audio Recordings.  
SR0000645710   1/14/2010 Educators Publishing Service, a division of School
Specialty, Inc.   Wordly Wise 3000 Book 3 Audio Recordings.   SR0000645716  
1/14/2010 Educators Publishing Service, a division of School Specialty, Inc.  
Wordly Wise 3000 Book 4 Audio Recordings.   SR0000645714   1/14/2010 Educators
Publishing Service, a division of School Specialty, Inc.   Wordly Wise 3000 Book
9 Audio Recordings.   SR0000645709   1/14/2010 Educators Publishing Service  
Wordly Wise 3000 Book K and Teacher’s Resource Book.   TX0006829336   9/28/2007
Educators Publishing Service   Wordly Wise 3000.com.   TX0007128213   8/31/2009
Educators Publishing Service   Wordly Wise 3000 Second Edition Book 10.  
TX0006829337   9/28/2007 Educators Publishing Service   Wordly Wise 3000 Second
Edition Book 10 Teacher’s Resource Book.   TX0006829505   9/28/2007 Educators
Publishing Service   Wordly Wise 3000 Second Edition Book 11.   TX0006829341  
9/28/2007



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Wordly Wise 3000 Second Edition Book 11 Teacher’s
Resource Book.   TX0006829491   9/28/2007 Educators Publishing Service   Wordly
Wise 3000 Second Edition Book 12.   TX0006829511   9/28/2007 Educators
Publishing Service   Wordly Wise 3000 Second Edition Book 12 Teacher’s Resource
Book.   TX0006829499   9/28/2007 Educators Publishing Service   Wordly Wise 3000
Second Edition Book 2.   TX0006829353   9/28/2007 Educators Publishing Service  
Wordly Wise 3000 Second Edition Book 2 Teacher’s Resource Book.   TX0006829492  
9/28/2007 Educators Publishing Service   Wordly Wise 3000 Second Edition Book 3.
  TX0006829327   9/28/2007 Educators Publishing Service   Wordly Wise 3000
Second Edition Book 4.   TX0006829352   9/28/2007 Educators Publishing Service  
Wordly Wise 3000 Second Edition Book 4 Teacher’s Resource Book.   TX0006829496  
9/28/2007 Educators Publishing Service   Wordly Wise 3000 Second Edition Book 5.
  TX0006829334   9/28/2007 Educators Publishing Service   Wordly Wise 3000
Second Edition Book 5 Teacher’s Resource Book.   TX0006829503   9/28/2007
Educators Publishing Service   Wordly Wise 3000 Second Edition Book 6.  
TX0006829333   9/28/2007 Educators Publishing Service   Wordly Wise 3000 Second
Edition Book 6 Teacher’s Resource Book.   TX0006829501   9/28/2007 Educators
Publishing Service   Wordly Wise 3000 Second Edition Book 7.   TX0006829331  
9/28/2007 Educators Publishing Service   Wordly Wise 3000 Second Edition Book 7
Teacher’s Resource Book.   TX0006829497   1/3/2007 Educators Publishing Service
  Wordly Wise 3000 Second Edition Book 8.   TX0006829328   9/28/2007 Educators
Publishing Service   Wordly Wise 3000 Second Edition Book 8 Teacher’s Resource
Book.   TX0006829512   9/28/2007



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Wordly Wise 3000 Second Edition Book 9.  
TX0006829355   9/28/2007 Educators Publishing Service   Wordly Wise 3000 Second
Edition Book 9 Teacher’s Resource Book.   TX0006829510   9/28/2007 Educators
Publishing Service   Wordly wise quickquiz.   TX0002767827   3/2/1990 Educators
Publishing Service   Wordly wise readers : series A.   TX0001504309   1/25/1985
Educators Publishing Service   Wordly wise reading with writing and
comprehension exercises : bk. 1[-2] / Kenneth Hodkinson.   TX0002526176  
3/15/1989 Educators Publishing Service   Words are wonderful, an interactive
approach to vocabulary : bk. 1 tests / Dorothy Grant Hennings ; lesson test
written by Mark Lyons.   TX0005713988   4/24/2003 Educators Publishing Service  
Words are wonderful : an interactive approach to vocabulary : bk. 2 / Dorothy
Grant Hennings ; ill. by John L. Garcia.   TX0005836551   10/24/2003 Educators
Publishing Service   Words are wonderful : an interactive approach to vocabulary
: bk. 3 / Dorothy Grant Hennings ; ill. by John L. Garcia.   TX0005989443  
6/4/2004 Educators Publishing Service   Words are wonderful : an interactive
approach to vocabulary : bk. 4 : teacher’s guide.   TX0006289616   8/3/2005
Educators Publishing Service   Words are wonderful : an interactive approach to
vocabulary : book 3 tests / Dorothy Grant Hennings.   TX0005989354   6/4/2004
Educators Publishing Service   Words are wonderful : an interactive approach to
vocabulary : book 4.   TX0006289618   8/3/2005 Educators Publishing Service  
Words are wonderful : an interactive approach to vocabulary tests for bk. 2 /
Dorothy Grant Hennings.   TX0005821879   10/24/2003 Educators Publishing Service
  Words are wonderful : an interactive approach to vocabulary tests for book 4.
  TX0006289617   8/3/2005 Educators Publishing Service   Words are wonderful :
bk. 1 : an interactive approach to vocabulary / Dorothy Grant Hennings.  
TX0006211214   3/20/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Words are wonderful : bk. 3 : an interactive
approach to vocabulary / Dorothy Grant Hennings ; ill. by John L. Garcia.  
TX0005914664   2/17/2004 Educators Publishing Service   Words are wonderful :
bk. A and tests for bk. A.   TX0006420245   8/16/2006 Educators Publishing
Service,   Worldly wise 3000 : bk. C / Kenneth Hodkinson & Sandra Adams.  
TX0005578776   5/17/2002 Educators Publishing Service   Worldly Wise 3000 Second
Edition Book 3 Teacher’s Resource Book.   TX0006829490   9/28/2007 Educators
Publishing Service   Worldly wise 3000 teacher’s guide for books 1-5.  
TX0005821878   10/24/2003 Educators Publishing Service   Worldly wise 3000
teacher’s guide for books 6-9.   TX0005821876   10/24/2003 Educators Publishing
Service   Worldly wise 3000 teacher’s guide for books A, B & C.   TX0005821877  
10/24/2003 Educators Publishing Service   Worldy Wise 3000 book K concept cards
and picture cards.   TX0006501087   1/9/2007 Educators Publishing Service  
Write about me / Elsie S. Wilmerding ; ill. by George Ulrich.   TX0005914669  
2/17/2004 Educators Publishing Service   Write about my world / Elsie S.
Wilmerding ; ill. by George Ulrich.   TX0005914661   2/17/2004 Educators
Publishing Service, Inc.   Writing skills : bk. 2 / Diana Hanbury King.  
TX0006083206   12/23/2004 Educators Publishing Service, Inc.   Writing skills :
bk. 3 / Diana Hanbury King.   TX0005578777   5/17/2002 Educators Publishing
Service   Writing skills : teacher’s handbook / Diana Hanbury King.  
TX0005989442   6/4/2004 Educators Publishing Service, a division of School
Specialty, Inc.   A Red Sash, et al.   TX0007035790   9/3/2009 Educators
Publishing Service, a division of School Specialty, Inc.   Handprints Audio
Recordings, Storybook Set A.   SR0000651606   3/25/2010 Educators Publishing
Service, a division of School Specialty, Inc.   Handprints Audio Recordings,
Storybook Set B.   SR0000651605   3/25/2010



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, a division of School Specialty, Inc.   Handprints
Audio Recordings, Storybook Set C.   SR0000651607   3/25/2010 Educators
Publishing Service, a division of School Specialty, Inc.   Handprints Audio
Recordings, Storybook Set D.   SR0000651608   3/25/2010 Educators Publishing
Service, a division of School Specialty, Inc.   Primary Phonics Comprehension
Workbook 6.   TX0007124841   1/11/2010 Educators Publishing Service, a division
of School Specialty, Inc.   Primary Phonics Intervention Guide Levels 1-6
Blackline Masters.   TX0007019620   8/31/2009 Educators Publishing Service, a
division of School Specialty, Inc.   Primary Phonics Set 6 Storybooks.  
TX0007124783   1/11/2010 Educators Publishing Service, a division of School
Specialty, Inc.   Sitton Kindergarten Literacy and Word Skills Practice Book.  
TX0007166870   3/25/2010 Educators Publishing Service, a division of School
Specialty, Inc.   Sitton Kindergarten Literacy and Word Skills Sourcebook for
Teachers.   TX0007166891   3/25/2010 Educators Publishing Service, a division of
School Specialty, Inc.   Storybooks 6.   SR0000647962   1/11/2010 Educators
Publishing Service, a division of School Specialty, Inc.   Wordly Wise 3000 Book
11 Audio Recordings.   SR0000648553   1/11/2010 Educators Publishing Service, a
division of School Specialty, Inc.   Wordly Wise 3000 Book 12.   SR0000648555  
1/11/2010 Educators Publishing Service, a division of School Specialty, Inc.  
Wordly Wise 3000 Book 5.   SR0000648554   1/11/2010 Educators Publishing
Service, a division of School Specialty, Inc.   Wordly Wise 3000 Book 6.  
SR0000649243   1/11/2010 Educators Publishing Service, a division of School
Specialty, Inc.   Wordly Wise 3000 Book 7.   SR0000648552   1/11/2010 Educators
Publishing Service, a division of School Specialty, Inc.   Wordly Wise 3000 Book
8.   SR0000648556   1/11/2010 Educators Publishing Service   30 roots to grow on
: a teacher’s guide for the development of vocabulary / Carol Murray and Jenny
Munro.   TX0002707275   12/13/1989 Educators Publishing Service, Inc.   Alphabet
series.   SR0000311249   4/9/2002



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Alphabet series / compiled by Frances Bloom
; illustrated by Mary Geiger ; stories by Frances Bloom, Deborah Coates, Mary
Geiger ... [et al.]   TX0005504305   4/9/2002 Educators Publishing Service, Inc.
  Alphabetic phonics : workbook 1.   TX0004446500   12/16/1996 Educators
Publishing Service, Inc.   Alphabetic phonics. Workbook 1. By Georgie Green.  
RE0000701592   4/10/1995 Educators Publishing Service, Inc.   Alphadeck guide :
21 letter-card games in alphabetizing, phonics, and spelling skills / by Karen
Barriere.   TX0001005848   10/15/1982 Educators Publishing Service, Inc.  
America becomes a giant / by Franklin Escher, Jr.   TX0003444588   12/17/1992
Educators Publishing Service   Analogies : 1 / Arthur Liebman.   TX0002759193  
2/23/1990 Educators Publishing Service   Analogies 2 / Arthur Liebman.  
TX0002707212   12/13/1989 Educator’s Publishing Service, Inc.   Analogies 3 : 8
vocabulary and 4 analogy quizzes / Arthur Liebman.   TX0002250609   2/9/1988
Educators Publishing Service, Inc.   Association method drop drill flip book :
nonsense syllable practice based on selected Northampton symbols / contributors,
Daphne Cornett, Maureen K. Martin.   TX0005504384   4/9/2002 Educators
Publishing Service, Inc.   Attack math : addition 1 / Carole Greenes, George
Immerzeel, Linda Schulman, Rika Spungin.   TX0001440549   11/5/1984 Educators
Publishing Service   Attack math : addition 2 / Carole Greenes, George
Immerzeel, Linda Schulman, Rika Spungin.   TX0001510858   1/30/1985 Educators
Publishing Service   Attack math : arithmetic tasks to advance computational
knowledge / Carole Greenes, George Immerzeel, Linda Schulman, Rika Spungin.  
TX0001681559   10/25/1985 Educators Publishing Service   Attack math :
arithmetic tasks to advance computational knowledge / Carole Greenes, George
Immerzeel, Linda Schulman, Rika Spungin.   TX0001681562   10/25/1985



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Attack math : arithmetic tasks to advance
computational knowledge / Carole Greenes, George Immerzeel, Linda Schulman, Rika
Spungin.   TX0001681563   10/25/1985 Educators Publishing Service   Attack math
: arithmetic tasks to advance computational knowledge : division, [book] 2 /
Carole Greenes, George Immerzeel, Linda Schulman, Rika Spungin.   TX0001588498  
5/21/1985 Educators Publishing Service   Attack math : division 1 / Carole
Greenes, George Immerzeel, Linda Schulman, Rika Spungin.   TX0001510860  
1/30/1985 Educators Publishing Service   Attack math : multiplication 1 / Carole
Greenes, George Immerzeel, Linda Schulman, Rika Spungin.   TX0001510859  
1/30/1985 Educators Publishing Service, Inc.   Attack math : subtraction 1 /
Carole Greenes, George Immerzeel, Linda Schulman, Rika Spungin.   TX0001440550  
11/5/1984 Educators Publishing Serivice [sic]   Beginning paragraph meaning /
Joanne Carlisle.   TX0002055602   4/27/1987 Educators Publishing Service, Inc.  
Beginning reasoning & reading / Joanne Carlisle.   TX0005563746   6/17/2002
Educators Publishing Service   Beginning reasoning skills / Joanne Carlisle.  
TX0002072302   4/27/1987 Educators Publishing Service, Inc.   Beyond the code :
book 2 / Nancy M. Hall ; illustrated by Hugh Price.   TX0005418389   4/13/2001
Educators Publishing Service, Inc.   Beyond the code : comprehension and
reasoning skills : bk. 3 / Nancy M. Hall ; illustrated by Hugh Pirce and Alan
Price.   TX0005342658   8/2/2001 Educators Publishing Service, Inc.   Bird watch
/ by Frances Bloom and Mary M. Geiger ; illustrated by Mary M. Geiger.  
TX0005989450   6/21/2004 Educators Publishing Service, Inc.   Bookwise : a
literature guide [by] Barbara Moross, Sonia Landes, Molly Flender, The Phantom
Tollbooth. / written by Norton Juster ; illustrated by Jules Feiffer.  
TX0005091729   11/16/1999



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Building language skills : readiness for
reading : book A / Lida Helson and Ahna Fiske.   TX0000168802   12/26/1978
Educators Publishing Service, Inc.   Building language skills : teacher’s guide
/ by Lida Helson and Ahna Fiske.   TX0000223233   3/16/1979 Educators Publishing
Service, Inc.   Building mathematical thinking : bk. 3 : skinny concepts /
Marsha Stanton.   TX0005505221   4/9/2002 Educators Publishing Service, Inc.  
Building mathematical thinking : skinny concepts : bk. 1 / Marsha Stanton.  
TX0005453838   9/4/2001 Educators Publishing Service, Inc.   Building
mathematical thinking : skinny concepts, bk. 2 / Marsha Stanton.   TX0005204105
  7/27/2000 Educators Publishing Service, Inc.   Charlotte’s web : a literature
guide / Sonia Landes, 1925-, and Molly Flender, 1935-.   TX0005093770  
11/16/1999 Educators Publishing Service, Inc.   Clancy races / by Frances Bloom
and Mary M. Geiger ; illustrated by Mary M. Geiger.   TX0005994319   6/21/2004
Educators Publishing Service, Inc.   Classroom strategies to aid the disabled
learner : with glossary / Jean Abbott.   TX0000206533   3/16/1979 Educators
Publishing Service, Inc.   Code cards : key word picture and letter cards for
explode the code 1 to 3 1/2 / Nancy Hall, Dawn Towle.   TX0004030257   4/18/1995
Educators Publishing Service, Inc.   Colt for Jenny / by Frances Bloom and Mary
M. Geiger ; illustrated by Mary M. Geiger.   TX0005989448   6/21/2004 Educators
Publishing Service, Inc.   Composition 1 / Sara Hickman.   TX0001104556  
1/13/1983 Educators Publishing Service, Inc.   Composition : book 3.  
TX0001315807   4/4/1984 Educators Publishing Service, Inc.   Composition : book
II / Sara Hickman.   TX0000223235   3/19/1979 Educators Publishing Service, Inc.
  Composition : book III / Sara Hickman.   TX0000223236   3/19/1979 Educators
Publishing Service, Inc.   Computation basics : book 1 / by Janet A. Alford and
Lynda R. Solms.   TX0000584747   11/24/1980 Educators Publishing Service, Inc.  
Computation basics : book 5 / by Janet A. Alford and Lynda R. Solms.  
TX0001220396   10/6/1983



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Daily phonics lessons : folding mini
workbooks / Lori Bloom, Norma Childs, Judith Erickson, Linda Gray.  
TX0005476786   4/9/2002 Educators Publishing Service, Inc.   Daily supplement :
activities for cross-curriculum review, grade 3 / Rob Frieske, Par Healy,
Deborah Howe ... [et al.]   TX0005504336   4/9/2002 Educators Publishing
Service, Inc.   Daily supplement : activities for cross-curriculum review, grade
4 / Rob Frieske, Par Healy, Deborah Howe ... [et al.]   TX0005504338   4/9/2002
Educators Publishing Service, Inc.   Daily supplement : activities for
cross-curriculum review, grade 5 / Rob Frieske, Pat Healy, Deborah Howe, Jan
Oberg, Judy Pavlicek, Pat Rainholt, Mike Smith.   TX0005612972   9/9/2002
Educators Publishing Service   Developmental variation and learning disorders /
Melvin D. Levine ; with an appendix by Betty N. Gordon and Martha S. Reed.  
TX0002249366   2/9/1988 Educators Publishing Service   Dyslexia training program
/ Patricia Bailey Beckham, Marietta Laing Biddle.   TX0002250528   2/9/1988
Educators Publishing Service, Inc.   Dyslexia training program—progress
measurements, schedules I, II, and III : student’s book / Mary Baertch Rumsey.  
TX0003321738   5/20/1992 Educators Publishing Service   Dyslexia training
program : the alphabet, spelling exercises, and review of schedule III /
Patricia Bailey Beckham, Marietta Laing Biddle.   TX0002712008   12/11/1989
Educators Publishing Service, Inc.   Early reading comprehension in varied
subject matter : bk. A / Jane Ervin.   TX0005563743   6/17/2002 Educators
Publishing Service, Inc.   Early reading comprehension in varied subject matter
: bk. B / Jane Ervin.   TX0005563776   6/17/2002 Educators Publishing Service,
Inc.   Early reading comprehension in varied subject matter : bk. D / Jane Ervin
; illustrated by Anne Lord.   TX0005585784   6/17/2002 Educators Publishing
Service, Inc.   Early reading comprehension in varied subject matter : book A /
by Jane Ervin.   TX0000929727   5/13/1982



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Early reading comprehension in varied
subject matter : book B[-C] : literature, the arts, social studies, science,
general topics, logical thinking, mathematics / by Jane Ervin ; [illustrated by
George Phillips]   TX0001004405   10/28/1982 Educators Publishing Service  
Elements of clear thinking : accurate communication / by William F. McCart.  
TX0001503606   1/25/1985 Educators Publishing Service, Inc.   Elements of clear
thinking : critical reading.   TX0001453984   11/5/1984 Educators Publishing
Service, Inc.   Elements of clear thinking : sound reasoning / by William F.
McCart.   TX0001172898   8/8/1983 Educators Publishing Service, Inc.   Ella / by
Frances Bloom and Mary M. Geiger ; illustrated by Mary M. Geiger.   TX0005995356
  6/21/2004 Educators Publishing Service, Inc.   Energy horizons : book 1,
Energy sources / by Christina G. Miller and Louise A. Berry ; [illustrated by
Melinda Vinton].   TX0001063640   1/12/1983 Educators Publishing Service, Inc.  
Energy horizons : book 2, electrical energy / by Christine G. Miller and Louise
A. Berry ; [illustrated by Anne Lord]   TX0001375285   7/6/1984 Educators
Publishing Service, Inc.   Energy horizons : teacher’s guide / by Christina G.
Miller and Louise A. Berry.   TX0001220397   10/6/1983 Educators Publishing
Service, Inc.   English elements : bk. 1 / Arthur Liebman.   TX0004493516  
3/7/1997 Educators Publishing Service, Inc.   English elements : bk. 1, quizzes
/ Arthur Leibman.   TX0004650123   10/17/1997 Educators Publishing Service, Inc.
  English elements : bk. 2 / Arthur Liebman.   TX0005158382   3/9/2000 Educators
Publishing Service   Experimenting with numbers : a guide for preschool,
kindergarten, and first grade teachers / Margaret Stern ; illustrated by John
Roberts.   TX0002277916   2/9/1988 Educators Publishing Service, Inc.   Explode
the code : 1 1/2 / Nancy Hall, Rena Price.   TX0001364683   6/25/1984 Educators
Publishing Service, Inc.   Explode the code 1 / Nancy Hall, Rena Price.  
TX0003551080   5/11/1993



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Explode the code 1 / Nancy Hall, Rena Price
; [text ill. by Alan Price and Laura Price].   TX0001374905   7/6/1984 Educators
Publishing Service, Inc.   Explode the code : 2.   TX0001454067   11/5/1984
Educators Publishing Service, Inc.   Explode the code 2 1/2 / Nancy Hall, Rena
Price.   TX0003918334   10/20/1994 Educators Publishing Service, Inc.   Explode
the code : 2 / Nancy Hall, Rena Price ; text ill. by Laura Price and Alan Price.
  TX0003918305   10/20/1994 Educators Publishing Service, Inc.   Explode the
code : 2 / Nancy Hall, Rena Price ; text ill. by Laura Price and Alan Price.  
TX0002718356   10/30/1989 Educators Publishing Service, Inc.   Explode the code
: 3.   TX0001454068   11/5/1984 Educators Publishing Service, Inc.   Explode the
code 3 1/2 / Nancy Hall, Rena Price.   TX0005585782   6/17/2002 Educators
Publishing Service, Inc.   Explode the code 3 1/2 / Nancy Hall, Rena Price.  
TX0003585124   8/2/1993 Educators Publishing Service, Inc.   Explode the code 3
1/2 / Nancy Hall, Rena Price ; [text ill. by Andrew Mockler]   TX0000835245  
12/7/1981 Educators Publishing Service, Inc.   Explode the code 3 / Nancy Hall,
Rena Price.   TX0003918332   10/20/1994 Educators Publishing Service, Inc.  
Explode the code : 4 1/2 / Nancy Hall, Rena Price ; [text ill. by Andrew
Mockler].   TX0003345488   6/18/1992 Educators Publishing Service   Explode the
code : 4 1/2 / Nancy Hall, Rena Price ; [text ill. by Andrew Mockler]  
TX0001009218   11/4/1982 Educators Publishing Service, Inc.   Explode the code :
4 1/2 / Nancy M. Hall, Rena Price.   TX0005563777   6/17/2002 Educators
Publishing Service, Inc.   Explode the code 4 / Nancy Hall, Rena Price.  
TX0003918333   10/20/1994 Educators Publishing Service   Explode the code : 4 /
Nancy Hall, Rena Price.   TX0001503573   1/25/1985 Educators Publishing Service,
Inc.   Explode the code : 4 / Nancy M. Hall, Rena Price.   TX0005563775  
6/17/2002



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Explode the code : 5 1/2 / Nancy M. Hall.  
TX0005563779   6/17/2002 Educators Publishing Service, Inc.   Explode the code :
5 / Nancy Hall, Rena Price.   TX0005565755   6/17/2002 Educators Publishing
Service   Explode the code : 5 / Nancy Hall, Rena Price ; [ill. by Laura Price
and Alan Price]   TX0001503531   1/25/1985 Educators Publishing Service, Inc.  
Explode the code 6 / Nancy Hall, Rena Price.   TX0003918331   10/20/1994
Educators Publishing Service, Inc.   Explode the code : 6 / Nancy M. Hall, Rena
Price.   TX0005563778   6/17/2002 Educators Publishing Service, Inc.   Explode
the code : 7 / Nancy Hall, Rena Price.   TX0005565754   6/17/2002 Educators
Publishing Service, Inc.   Explode the code, 8 / Nancy Hall, Rena Price.  
TX0005599906   6/17/2002 Educators Publishing Service, Inc.   Explode the code :
[book] 5 / Nancy Hall, Rena Price ; [text ill. by Laura Price and Alan Price].  
TX0000196155   8/31/1978 Educators Publishing Service, Inc.   Explode the code :
[book] 6 / Nancy Hall, Rena Price.   TX0000196154   8/31/1978 Educators
Publishing Service, Inc.   Explode the code : [book] 7 / Nancy Hall, Rena Price
; [text ill. by Alan Price, Laura Price, Andrew Mockler, and Meg Rosoff].  
TX0000441345   3/11/1980 Educators Publishing Service, Inc.   Explode the code :
[book] 8 / Nancy Hall, Rena Price.   TX0001364682   6/25/1984 Educators
Publishing Service, Inc.   Fisher-Landau early childhood screening (FLECS)  
TX0004242753   3/15/1996 Educators Publishing Service, Inc.   Fractions 1[-3] /
Dawny Gershkowitz.   TX0001681567   10/25/1985 Educators Publishing Service,
Inc.   Fractions 4 : multiplication and division / Dawny Gershkowitz.  
TX0003069071   5/17/1991 Educators Publishing Service, Inc.   From the mixed-up
files of Mrs. Basil E. Frankweiler, written and illustrated by E. L. Konigsburg
/ Christine Doyle Francis.   TX0005358475   4/13/2001 Educators Publishing
Service, Inc.   Get Dad lost / by Frances Bloom and Mary M. Geiger ; illustrated
by Mary M. Geiger.   TX0005995357   6/21/2004



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Gillingham manual : remedial training for
students with specific disability in reading, spelling, and penmanship / Anna
Gillingham, Bessie W. Stillman.   TX0005370833   4/13/2001 Educators Publishing
Service, Inc.   Guide for teaching poetry in three dimensions : reading, writing
and critical thinking through poetry : bk. 1 / by Carol Clark and Alison Draper.
  TX0005505903   4/9/2002 Educators Publishing Service, Inc.   Hatchet [by] Gary
Paulsen / Jon C. Stott.   TX0005358477   4/13/2001 Educators Publishing Service,
Inc.   Helping kids write : a practical guide for teaching children to express
themselves on paper : for grades 5-8 / by Sarah Bayne.   TX0000460212  
4/10/1980 Educators Publishing Service, Inc.   Improving composition through a
sentence study of grammar and usage : teaching guide and answer key / by Carol
Compton.   TX0000137800   10/30/1978 Educators Publishing Service, Inc.   It’s
elementary! : 230 math word problems : bk. A / M. J. Owen.   TX0005430358  
8/2/2001 Educators Publishing Service, Inc.   It’s elementary! 275 math word
problems : bk. 1 / M. J. Owen.   TX0005158383   3/9/2000 Educators Publishing
Service, Inc.   It’s elementary! : 275 math word problems : bk. 2 / M. J. Owen.
  TX0005370823   4/13/2001 Educators Publishing Service, Inc.   It’s elementary!
: 275 math word problems : bk. 3 / M. J. Owen.   TX0005370822   4/13/2001
Educators Publishing Service, Inc.   It’s elementary! : reasoning, estimating,
and rounding : a companion to It’s elementary! 275 math word problems / M. J.
Owen.   TX0005370831   4/13/2001 Educators Publishing Service, Inc.   Josh, the
collector / by Frances Bloom and Mary M. Geiger ; illustrated by Mary M. Geiger.
  TX0005994320   6/21/2004 Educators Publishing Service, Inc.   Junior English
review exercises. Bk. 1. By Earl F. Wood.   RE0000555486   12/6/1991



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Junior English review exercises. Bk. 1:
teacher’s guide. Text: Earl F. Wood, -1960.   RE0000662207   1/10/1994 Educators
Publishing Service, Inc.   Junior English review exercises. Bk. 2: teacher’s
guide. Text: Earl F. Wood, -1960.   RE0000662206   1/10/1994 Educators
Publishing Service, Inc.   Junior English review exercises : book 1 / by Earl F.
Wood.   TX0000151565   10/30/1978 Educators Publishing Service, Inc.   Junior
English review exercises : book II / by Earl F. Wood.   TX0001446524   11/5/1984
Educators Publishing Service, Inc.   Junior English review exercises : book II /
by Earl F. Wood.   TX0000366871   11/19/1979 Educators Publishing Service, Inc.
  Junior vocabulary builder. By Austin Melvin Works.   RE0000060027   12/5/1979
Educators Publishing Service, Inc.   Just write : an elementary writing
sourcebook : bk. 1 / Elsie S. Wilmerding, Alexandra S. Bigelow ; ill. by George
Ulrich.   TX0005509227   4/9/2002 Educators Publishing Service, Inc.   Just
write : creativity and craft in writing : bk. 3 / Elsie S. Wilmerding, Alexandra
S. Bigelow ; ill. by George Ulrich.   TX0006005940   8/10/2004 Educators
Publishing Service, Inc.   Justin’s house / by Frances Bloom and Mary M. Geiger
; illustrated by Mary M. Geiger.   TX0005989446   6/21/2004 Educators Publishing
Service, Inc.   Key word clues : the riddle deck / by Beverly Graham.  
TX0003849249   9/9/1994 Educators Publishing Service, Inc.   Keyboarding skills
: all grades / Diana Hanbury King.   TX0002072304   4/27/1987 Educators
Publishing Service, Inc.   Kids and critters / written by Barbara Sokolski ;
illustrated by Jeannie Donovan.   TX0003673261   12/3/1993 Educators Publishing
Service, Inc.   King Hank / by Frances Bloom and Mary M. Geiger ; illustrated by
Mary M. Geiger.   TX0005995353   6/21/2004 Educators Publishing Service  
Language activities to accompany A Multi-sensory approach to language arts : bk.
2 / Eldra O’Neal, Beverly Wolf.   TX0002052647   4/27/1987



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Language activities to accompany A Multi-sensory
approach to language arts, book 2 : teaching manual / Eldra O’Neal, Beverly
Wolf.   TX0002052994   5/1/1987 Educators Publishing Service, Inc.   Language
tool kit / by Paula D. Rome and Jean S. Osman.   TX0000752150   8/6/1981
Educators Publishing Service, Inc.   Learning grammar through writing / by
Sandra M. Bell, James I. Wheeler.   TX0001374904   7/6/1984 Educators Publishing
Service, Inc.   Learning to listen.   SR0000310561   4/13/2001 Educators
Publishing Service, Inc.   Legends and other tales / written by Tanya Hayes Lee
; illustrated by Jeannie Donovan.   TX0003673257   12/3/1993 Educators
Publishing Service, Inc.   Literacy program : Texas Scottish Rite Hospital,
Dallas, Texas : student book 3-4, lessons 61-160 / Joan Keagy, Ann Sanders.  
TX0003346422   6/16/1992 Educators Publishing Service, Inc.   Literature guide
to Bridge to Terabithia, written by Katherine Paterson, illustrated by Donna
Diamond / by Sonia Landes and Molly Flender.   TX0005148642   11/16/1999
Educators Publishing Service, Inc.   Looking into math : bk. 3 / Susan Gardner
and Silvia Acosta.   TX0005872761   6/17/2002 Educators Publishing Service, Inc.
  Looking into math / Cathy Feldman and Barbara Peckham.   TX0005563780  
6/17/2002 Educators Publishing Service, Inc.   Looking into math : Ridgewood,
New Jersey public schools : bk. 2 / Cathy Feldman and Barbara Peckham.  
TX0005565757   6/17/2002 Educators Publishing Service, Inc.   Lunch on a raft /
by Frances Bloom and Mary M. Geiger ; illustrated by Mary M. Geiger.  
TX0005995354   6/21/2004 Educators Publishing Service, Inc.   Mandy / by Frances
Bloom and Mary M. Geiger ; illustrated by Mary M. Geiger.   TX0005995352  
6/21/2004 Educators Publishing Service, Inc.   Manual de ensenanza del lenguaje
/ by Paula D. Rome and Jean S. Osman.   TX0003526550   12/17/1992 Educators
Publishing Service, Inc.   Math & writing : fourteen language arts lessons for
students who like math.   TX0001315809   4/4/1984



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Math and writing 2 : paragraphing skills for
students who like math / Robert A. Pauker.   TX0002250533   2/9/1988 Educators
Publishing Service, Inc.   Math investigations : bk. 1 : Ridgewood, New Jersey,
Public Schools / Cathy Feldman and Barbara Peckham.   TX0004749016   4/10/1998
Educators Publishing Service, Inc.   Math investigations Ridgewood, New Jersey
public schools : bk. 2 / Cathy Feldman and Barbara Peckham.   TX0004771868  
4/10/1998 Educators Publishing Service, Inc.   Megawords 1 : multisyllabic words
for reading, spelling, and vocabulary / Kristin Johnson, Polly Bayrd.  
TX0001063639   1/12/1983 Educators Publishing Service, Inc.   Megawords 2 :
multisyllabic words for reading, spelling, and vocabulary / Kristin Johnson,
Polly Bayrd.   TX0001172899   8/8/1983 Educators Publishing Service, Inc.  
Megawords : 3 : multisyllabic words for reading, spelling, and vocabulary /
Kristin Johnson, Polly Bayrd.   TX0001364686   6/25/1984 Educators Publishing
Service, Inc.   Megawords 4.   TX0003853927   12/8/1994 Educators Publishing
Service   Megawords 6 : multisyllabic words for reading, spelling, and
vocabulary / Kristin Johnson, Polly Bayrd.   TX0001588499   5/21/1985 Educators
Publishing Service   Megawords 8 : multisyllabic words for reading, spelling,
and vocabulary / Kristin Johnson, Polly Bayrd.   TX0002250530   2/9/1988
Educators Publishing Service, Inc.   Modern America / by Franklin Escher, Jr.  
TX0003551906   5/11/1993 Educators Publishing Service, Inc.   Modern America /
by Franklin Escher, Jr.   TX0000873198   2/23/1982 Educators Publishing Service,
Inc.   Moon zoo / by Frances Bloom and Mary M. Geiger ; illustrated by Mary M.
Geiger.   TX0005995351   6/21/2004 Educators Publishing Service, Inc.   More
reading comprehensive in varied subject matter / Jane Ervin.   TX0005370824  
4/13/2001 Educators Publishing Service, Inc.   More reading comprehensive in
varied subject matter : level 2 / Jane Ervin.   TX0005370825   4/13/2001



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   More reading comprehensive in varied
subject matter : level 3 / Jane Ervin.   TX0005370827   4/13/2001 Educators
Publishing Service, Inc.   More reading comprehensive in varied subject matter :
level 4 / Jane Ervin.   TX0005370826   4/13/2001 Educators Publishing Service,
Inc.   MTA, multisensory teaching approach : 4.   TX0003551957   5/11/1993
Educators Publishing Service, Inc.   MTA : Multisensory teaching approach :
reading and spelling : 6 / Margaret Taylor Smith.   TX0002931492   9/7/1990
Educators Publishing Service, Inc.   MTA program introduction / Margaret Taylor
Smith.   TX0002987791   1/14/1991 Educators Publishing Service, Inc.  
Multi-sensory approach to language arts for specific language disability
children : bk. 1 : a guide for primary teachers / Beth H. Slingerland.  
TX0004675765   10/17/1997 Educators Publsihing [sic] Service   Multisensory
teaching approach : alphabet and dictionary skills guide / by Edith A. Hogan and
Margaret Taylor Smith.   TX0002250529   2/9/1988 Educators Publishing Service,
Inc.   Multisensory teaching approach : kit 7.   TX0003574976   5/11/1993
Educators Publishing Service, Inc.   Multisensory teaching approach / Margaret
Taylor Smith.   TX0002638355   2/14/1989 Educators Publishing Service, Inc.  
Mystery of the missing marble / written by Tanya Auger ; illustrated by Andrew
Kuan.   TX0005285009   1/18/2001 Educators Publishing Service, Inc.   Number the
stars [by] Lois Lowry / Joel D. Chaston.   TX0005358476   4/13/2001 Educators
Publishing Service, Inc.   Pediatric examination of educational readiness at
middle childhood : Peeramid 2 : examiner’s manual / developed under the
direction of Melvin D. Levine.   TX0004191215   1/18/1996 Educators Publishing
Service, Inc.   Peeramid 2, examiner’s manual / Melvin D. Levine.   TX0004491668
  3/5/1997 Educators Publishing Service, Inc.   PEEX 2 (pediatric early
elementary examination) / developed under the direction of Melvin D. Levine.  
TX0004170509   12/13/1995



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   PEEX 2—pediatric early elementary
examination : examiner’s manual / developed under the direction of Melvin D.
Levine, further developed by Melvin D. Levine and Adrian D. Sandler.  
TX0004760199   4/10/1998 Educators Publishing Service, Inc.   PEEX II : the
pediatric early elementary examination : examiner’s guidelines.   TX0003280801  
3/20/1992 Educators Publishing Service, Inc.   Phil the flea / by Frances Bloom
and Mary M. Geiger ; illustrated by Mary M. Geiger.   TX0005989453   6/21/2004
Educators Publishing Service, Inc.   Phonetic primers / by Carolyn Smith ;
[illustrated by Suzanne Sugar].   TX0000379636   12/6/1979 Educators Publishing
Service, Inc.   Phonics drill cards update deck.   TX0004817023   4/10/1998
Educators Publishing Service, Inc.   Phonics drill cards with pictures for
reading and spelling.   TX0004766616   4/10/1998 Educators Publishing Service,
Inc.   Phonogram, suffix, and prefix strips for classroom use.   TX0003685823  
12/3/1993 Educators Publishing Service, Inc.   Plain talk about KIDS, Kids
inclined toward difficulty in school / Alice P. Thomas, editor.   TX0004193513  
1/18/1996 Educators Publishing Service, Inc.   Poetry in six dimensions :
teacher’s guide / Carol Clark and Norma Fifer.   TX0005204036   3/9/2000
Educators Publishing Service, Inc.   Poetry in six dimentions ; 20th century
voices / Carol Clark and Norma Fifer.   TX0005174978   3/9/2000 Educators
Publishing Service, Inc.   Poetry in three dimensions : reading, writing, and
critical thinking through poetry : bk. 1 / Carol Clark and Alison Draper.  
TX0005430359   8/2/2001 Educators Publishing Service, Inc.   Pragmatic approach
to the evaluation of children’s performances on pre-reading screening procedures
to identify first grade academic needs / Beth H. Slingerland.   TX0000379635  
12/6/1979 Educators Publishing Service, Inc.   Pre-reading screening procedures
and Slingerland screening tests for identifying children with specific language
disability : technical manual / by Susanne P. Fulmer.   TX0000575574  
10/27/1980



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Primary analogies : bk. 2, critical and
creative thinking / Gae Brunner, Jean Schoenlank, Marianne Williams, Terri Wiss.
  TX0004663192   11/10/1997 Educators Publishing Service, Inc.   Primary
analogies : critical and creative thinking.   TX0004771869   4/10/1998 Educators
Publishing Service, Inc.   Primary analogies : critical and creative thinking :
bk. 1 / Gae Brunner, Jean Schoenlank, Marianne Williams, Terri Wiss.  
TX0004446499   12/16/1996 Educators Publishing Service, Inc.   Primary
analogies—critical and creative thinking : bk. 2 : teacher’s guide and answer
key.   TX0004760200   4/10/1998 Educators Publishing Service, Inc.   Reading
comprehension : book 8 : in varied subject matter / by Jane Ervin.  
TX0000537203   8/18/1980 Educators Publishing Service, Inc.   Reading
comprehension in varied subject matter : bk. 1 / by Jane Ervin.   TX0004772040  
4/10/1998 Educators Publishing Service, Inc.   Reading comprehension in varied
subject matter : bk. 1 / Jane Ervin.   TX0005563742   6/17/2002 Educators
Publishing Service, Inc.   Reading comprehension in varied subject matter : bk.
1 / Jane Ervin.   TX0004660250   10/31/1997 Educators Publishing Service, Inc.  
Reading comprehension in varied subject matter : bk. 2 / by Jane Ervin.  
TX0003952637   12/8/1994 Educators Publishing Service, Inc.   Reading
comprehension in varied subject matter : bk. 2 / Jane Ervin.   TX0005563738  
6/17/2002 Educators Publishing Service, Inc.   Reading comprehension in varied
subject matter : bk. 2 : social studies, literature, mathematics et al. / Jane
Ervin.   TX0004752261   4/10/1998 Educators Publishing Service, Inc.   Reading
comprehension in varied subject matter : bk. 3 / by Jane Ervin.   TX0004760201  
4/10/1998 Educators Publishing Service, Inc.   Reading comprehension in varied
subject matter : bk. 4 : social studies, literature, mathematics et al. / Jane
Ervin.   TX0004752262   4/10/1998 Educators Publishing Service, Inc.   Reading
comprehension in varied subject matter : bk. 9 / by Jane Ervin.   TX0003952635  
12/8/1994



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Reading comprehension in varied subject
matter : book 1 / Jane Ervin.   TX0001503659   1/25/1985 Educators Publishing
Service, Inc.   Reading comprehension in varied subject matter : book 1 / Jane
Ervin.   TX0000486511   6/2/1980 Educators Publishing Service, Inc.   Reading
comprehension in varied subject matter : book 10 : literature, combined
subjects, social studies, science, the arts, philosophy, logic and language,
mathematics / by Jane Ervin.   TX0001004406   10/28/1982 Educators Publishing
Service, Inc.   Reading comprehension in varied subject matter : book 4 / Jane
Ervin.   TX0000486512   6/2/1980 Educators Publishing Service, Inc.   Reading
comprehension in varied subject matter : book 5 / Jane Ervin.   TX0000486514  
6/2/1980 Educators Publishing Service, Inc.   Reading comprehension in varied
subject matter : book 6 / by Jane Ervin.   TX0000738155   7/20/1981 Educators
Publishing Service, Inc.   Reading comprehension in varied subject matter : book
6 / Jane Ervin.   TX0004474444   1/2/1997 Educators Publishing Service, Inc.  
Reading comprehension in varied subject matter : book 7 / by Jane Ervin.  
TX0000738153   7/20/1981 Educators Publishing Service, Inc.   Reading
comprehension in varied subject matter : book 9 / by Jane Ervin.   TX0000826211
  12/7/1981 Educators Publishing Service, Inc.   Reading comprehension in varied
subject matter : book[s] 2 [& 3] / Jane Ervin.   TX0000486513   6/2/1980
Educators Publishing Service, Inc.   Reading for content : bk. 2 / Carol
Einstein.   TX0004446347   1/2/1997 Educators Publishing Service, Inc.   Reading
from scratch/R F S phonics.   TX0001449034   11/5/1984 Educators Publishing
Service, Inc.   Reading from scratch/RfS : RfS/workbook 1 / Dorothy
VanDenHonert.   TX0001440547   11/5/1984 Educators Publishing Service, Inc.  
Reading from scratch/RfS : workbook 1.   TX0004084426   8/11/1995 Educators
Publishing Service   Reading from scratch : word lists and sentences for
dictation / Dorothy VanDenHonert.   TX0001503572   1/25/1985 Educators
Publishing Service, Inc.   Reasoning & reading : level 2 / Joanne Carlisle.  
TX0005563744   6/17/2002



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Reasoning and reading : level 1 / by Joanne
Carlisle.   TX0001040488   1/12/1983 Educators Publishing Service, Inc.  
Reasoning and reading : level 1 / Joanne Carlisle.   TX0005585781   6/17/2002
Educators Publishing Service, Inc.   Reasoning and reading : level 1 : teacher’s
guide and answer key / by Joanne Carlisle.   TX0001172897   8/8/1983 Educators
Publishing Service, Inc.   Reasoning and reading : level 2 / by Joanne Carlisle.
  TX0001315796   4/4/1984 Educators Publishing Service, Inc.   Recipe for
reading : bk. 4-6 / Connie Russo, Shirli Kohn.   TX0003453668   12/30/1992
Educators Publishing Service, Inc.   Recipe for reading workbook 2 / Connie
Russo, Shirli Kohn.   TX0005495737   4/13/2001 Educators Publishing Service  
Recipe for reading : workbook 3 / Connie Russo, Shirli Kohn.   TX0003071671  
5/17/1991 Educators Publishing Service, Inc.   Recipe for reading : workbook 7 /
Connie Russo, Shirli Kohn.   TX0003458075   12/30/1992 Educators Publishing
Service   Recipe for reading workbooks : 1 / Connie Russo, Shirli Kohn.  
TX0002817251   5/3/1990 Educators Publishing Service, Inc.   Return to Aztlan :
a history of the Mexican American experience / by Alan Riese and Beverley W.
Rodgers.   TX0000366872   11/19/1979 Educators Publishing Service, Inc.  
Ridgewood analogies : bk. 2 : answer key.   TX0004129993   11/30/1995 Educators
Publishing Service, Inc.   Ridgewood analogies : bk. 2 / by George Libonate,
Jr., with Gae Brunner, Deborah Burde, Marianne Williams, Terri Wiss.  
TX0004048746   5/30/1995 Educators Publishing Service, Inc.   Ridgewood
analogies : critical and creative thinking across the curriculum : bk. 1 /
George Libonate, Jr., with Geraldine Brunner, Deborah Burde, Marianne Williams,
Theresa Wiss.   TX0003873693   8/19/1994



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Ridgewood analogies : critical and creative
thinking across the curriculum : bk. 3 / George Libonate, Jr. with Gae Brunner,
Deborah Burde, Marianne Williams, Terri Wiss.   TX0004303545   5/22/1996
Educators Publishing Service, Inc.   Ridgewood analogies : critical and creative
thinking across the curriculum : bk. 3 / George Libonate, Jr. with Gae Brunner,
Deborah Burde, Marianne Williams, Terri Wiss.   TX0004504568   3/7/1997
Educators Publishing Service, Inc.   Ridgewood analogies : critical and creative
thinking across the curriculum : bk. 4 / Gae Brunner, Jean Schoenlank, Marianne
Williams, Terri Wiss.   TX0005370829   4/13/2001 Educators Publishing Service,
Inc.   Ridgewood analogies : critical and creative thinking across the
curriculum : bk. 5 / Gae Brunner, Jean Schoenlank, Marianne Williams, Terri
Wiss.   TX0005370830   4/13/2001 Educators Publishing Service, Inc.   Ridgewood
grammar : the language connection : bk. 1 / Nancy Bison and Terri Wiss.  
TX0005370819   4/13/2000 Educators Publishing Service, Inc.   Ridgewood grammar
: the language connection : bk. 2 / Nancy Bison and Terri Wiss.   TX0005370815  
4/13/2001 Educators Publishing Service, Inc.   Ridgewood grammar : the language
connection : bk. 3 / Nancy Bison and Terri Wiss.   TX0005510275   4/9/2002
Educators Publishing Service, Inc.   Right into reading : bk. 1 : a
phonics-based reading comprehension program / Jane Ervin.   TX0005348540  
2/9/2001 Educators Publishing Service, Inc.   Right into reading : bk. 1 : a
phonics-based reading comprehension program : teacher’s key / Jane Ervin.  
TX0005348541   2/9/2001 Educators Publishing Service, Inc.   Rights of parents
and responsibilities of schools / compiled by James G. Meade.   TX0000223234  
3/16/1979 Educators Publishing Service   Rules of the game : 2 / Mary Page,
Peter Guthrie, Sloan Sable.   TX0002707208   12/13/1989



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Rules of the game, 3 / Mary Page, Peter
Guthrie, Sloan Sable.   TX0003979276   2/23/1995 Educator’s Publishing Service,
Inc.   Rules of the game : bk. 3, taacher’s key / Mary Page, Peter Guthrie,
Sloan Sable.   TX0003069072   5/17/1991 Educators Publishing Service   Rules of
the game : grammar through discovery : 1 / Mary Page, Peter Guthrie, Sloan
Sable.   TX0002709084   12/13/1989 Educators Publishing Service   Rules of the
game : grammar through discovery : 2 : teacher’s key / Mary Page, Peter Guthrie,
Sloan Sable.   TX0002759191   2/23/1990 Educators Publishing Service, Inc.  
Sarah, plain and tall / by Patricia MacLachlan.   TX0005086472   11/16/1999
Educators Publishing Service, Inc.   Senior English review exercises / by Earl
F. Wood.   TX0000538125   8/19/1980 Educators Publishing Service, Inc.   Senior
English review exercises. By Earl F. Wood.   RE0000555487   12/6/1991 Educators
Publishing Service, Inc.   Senior English review exercises; teacher’s guide.
Text: Earl F. Wood, -1960.   RE0000662205   1/10/1994 Educators Publishing
Service, Inc.   Sentence power : an approach to beginning reading / by Francee
R. Sugar, Jeanette Jefferson Jansky, Martin J. Hoffman, Joan Layton, Catherine
Lipkin ; edited by Virginia V. James Hlavsa.   TX0004084033   8/11/1995
Educators Publishing Service, Inc.   Sequential seasonal activities : book 2 /
Eldra O’Neal, Bev Wolf.   TX0001009217   11/4/1982 Educators Publishing Service,
Inc.   Situation learning : schedule I.   TX0001444214   11/5/1984 Educators
Publishing Service, Inc.   Skinny concepts : teacher’s journal, bk. 2 / Marsha
Stanton.   TX0005200138   7/27/2000 Educators Publishing Service   Slingerland
approach : an effective strategy for teaching spelling / Nancy Cushen White.  
TX0002707214   12/13/1989 Educators Publishing Service, Inc.   Snake for Jake /
by Frances Bloom and Mary M. Geiger ; illustrated by Mary M. Geiger.  
TX0005989452   6/21/2004



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   So many bridges / by Frances Bloom and Mary
M. Geiger ; illustrated by Mary M. Geiger.   TX0005994318   6/21/2004 Educators
Publishing Service, Inc.   Solving language difficulties : remedial routines /
Amey Steere, Caroline Z. Peck, Linda Kahn.   TX0001364687   6/25/1984 Educators
Publishing Service, Inc.   Solving language difficulties, remedial routines :
answer key / Amey Steere, Caroline Z. Peck, Linda Kahn.   TX0004775832  
4/10/1998 Educators Publishing Service, Inc.   Solving language
difficulties—remedial routines. By Amey Steere, Caroline Z. Peck & Linda Kahn.  
RE0000649394   1/10/1994 Educators Publishing Service, Inc.   Spell of words :
teacher’s manual / by Elsie T. Rak.   TX0000513996   7/14/1980 Educators
Publishing Service, Inc.   Spellbinding 1, workbook of spelling exercises ;
Spellbinding 2, workbook of spelling exercises / by Elsie T. Rak.   TX0000151566
  5/23/1978 Educators Publishing Service, Inc.   Spelling dictionary for writers
: a resource for independent writing: bk. 2 / by Gregory Hurray.   TX0005584921
  5/17/2002 Educators Publishing Service, Inc.   Spelling practice guide : 1-2.
  TX0003369705   8/6/1992 Educators Publishing Service, Inc.   Spellwell : bk. A
/ Nancy Hall.   TX0005563745   6/17/2002 Educators Publishing Service, Inc.  
Spellwell : bk. Aa / Nancy Hall.   TX0005563741   6/17/2002 Educators Publishing
Service, Inc.   Spellwell : bk. AA / Nancy Hall.   TX0004191219   1/18/1996
Educators Publishing Service, Inc.   Spellwell : bk. B / Nancy Hall.  
TX0005563763   6/17/2002 Educators Publishing Service, Inc.   Spellwell : bk. B
/ Nancy Hall.   TX0004049471   1/9/1995 Educators Publishing Service, Inc.  
Spellwell : bk. BB / Nancy Hall.   TX0005585780   6/17/2002 Educators Publishing
Service, Inc.   Spellwell : bk. Bb / Nancy Hall.   TX0003974732   1/9/1995
Educators Publishing Service, Inc.   Spellwell : bk. C, CC : teacher’s guide and
answer key / Nancy M. Hall.   TX0004761367   4/10/1998 Educators Publishing
Service, Inc.   Spellwell : bk. C / Nancy Hall.   TX0005563737   6/17/2002
Educators Publishing Service, Inc.   Spellwell : bk. C / Nancy Hall.  
TX0005276407   9/29/2000



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Spellwell : bk. Cc / Nancy Hall.  
TX0005563740   6/17/2002 Educators Publishing Service, Inc.   Spellwell : bk. Cc
/ Nancy M. Hall.   TX0004756099   4/10/1998 Educators Publishing Service, Inc.  
Spellwell : bk. D[-DD] / Nancy Hall.   TX0005370820   4/13/2001 Educators
Publishing Service, Inc.   Spellwell : bks. B Bb : teacher’s guide and answer
key / Nancy Hall.   TX0004048747   5/30/1995 Educators Publishing Service, Inc.
  Spotless house / by Frances Bloom and Mary M. Geiger ; illustrated by Mary M.
Geiger.   TX0005995355   6/21/2004 Educators Publishing Service   Starting
over—a literacy program : a combined teaching manual and student textbook for
reading, writing, spelling, vocabulary, and handwriting / Joan Knight.  
TX0002057007   4/27/1987 Educators Publishing Service, Inc.   Stewart English
program : bk. 1, principles plus .... : teacher’s guide / Donald S. Stewart.  
TX0004649165   10/17/1997 Educators Publishing Service, Inc.   Stewart English
program : bk. 2, Grammar plus ... / Donald S. Stewart.   TX0004504195   3/7/1997
Educators Publishing Service, Inc.   Stewart English program : bk. 3, Writing
plus ... / Donald S. Stewart.   TX0004455737   1/2/1997 Educators Publishing
Service, Inc.   Stories, skills & drills in phonetic reading, comprehension, and
pattern spelling : book 1 / Mary Chrismas Writer.   TX0001063642   1/12/1983
Educators Publishing Service, Inc.   Stories, skills & drills : teacher’s
resource manual, book 1 / Mary Chrismas Writer.   TX0001001519   10/15/1982
Educators Publishing Service, Inc.   Story notebook, a writer’s workshop
organizer : bk. 1 / Karen Smith ; ill. by Julia Smith.   TX0005358479  
4/13/2001 Educators Publishing Service, Inc.   Story notebook, a writer’s
workshop organizer : teacher’s guide / Karen Smith ; ill. by Julia Smith.  
TX0005358480   4/13/2001 Educators Publishing Service   Story of the U. S. A.,
book 1, Explorers and settlers / by Franklin Escher, Jr.   TX0001503602  
1/25/1985



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Story of the U. S. A. : book 2, A Young
nation solves its problems / by Franklin Escher, Jr.   TX0001440548   11/5/1994
Educators Publishing Service, Inc.   Story of the U. S. A. : book 3, America
becomes a giant / by Franklin Escher, Jr.   TX0001364684   6/25/1984 Educators
Publishing Service, Inc.   Story of the U. S. A. : book 3, America becomes a
giant / by Franklin Escher, Jr.   TX0000168803   12/26/1978 Educators Publishing
Service, Inc.   Story of the USA : bk. 1, explorers and settlers : teacher’s
guide / Franklin Escher, Jr.   TX0003369702   8/6/1992 Educators Publishing
Service, Inc.   Story of the USA : bk. 2, A young nation solves its problems /
by Franklin Escher, Jr.   TX0003724004   3/21/1994 Educators Publishing Service,
Inc.   Story of the USA : bk. 2, A young nation solves its problems : teacher’s
guide and answer key / by Franklin Escher, Jr.   TX0004026845   1/26/1995
Educators Publishing Service, Inc.   Story of western civilization : bk. 2,
Greece and Rome build great civilizations / Alan W. Riese and Herbert J.
LaSalle.   TX0003993141   1/23/1995 Educators Publishing Service, Inc.   Story
of western civilization : the Middle Ages : bk. 3 / by Alan W. Riese and Herbert
J. LaSalle.   TX0005370817   4/13/2001 Educators Publishing Service, Inc.  
Structural arithmethic III : teacher’s guide and answer key / Margaret Stern,
Toni S. Gould.   TX0003369701   8/6/1992 Educators Publishing Service  
Structural arithmetic II / Margaret Stern, Toni S. Gould.   TX0002707213  
12/13/1989 Educators Publishing Service   Structural arithmetic : II : teacher’s
guide and answer key / Margaret Stern, Toni S. Gould.   TX0002763549   2/22/1990
Educators Publishing Service, Inc.   Success stories 1 / by Elizabeth H.
Butcher, Nancy A. Simonetti.   TX0000826209   12/7/1981 Educators Publishing
Service, Inc.   Success stories : teacher’s manual.   TX0001315808   4/4/1984
Educators Publishing Service, Inc.   Sugar scoring system for the Bender-Gestalt
/ Francee R. Sugar.   TX0004752052   4/10/1998



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Surveys of problem-solving & educational
skills / developed under the direction of Lynn J. Meltzer.   TX0002052648  
4/27/1987 Educators Publishing Service, Inc.   Teacher’s manual, Spellbound :
phonic, reading & spelling / Elsie T. Rak.   TX0000738152   7/20/1981 Educators
Publishing Service, Inc.   Teacher’s manual to accompany Slingerland
college-level screening for the identification of language learning strengths
and weaknesses / Carol Murray.   TX0003121844   7/18/1991 Educators Publishing
Service, Inc.   Teacher’s manual to accompany the Slingerland high school level
screening for the identification of language learning strengths and weaknesses /
Carol Murray and Patricia Beis.   TX0003557278   5/11/1993 Educators Publishing
Service, Inc.   Teaching and assessing phonics : why, what, when, how : a guide
for teachers / Jeanne S. Chall, Helen M. Popp.   TX0004757457   4/10/1998
Educators Publishing Service, Inc.   Teaching and learning at home : a
curriculum resource / Dorothy Burrows Johnson.   TX0004050333   4/18/1995
Educators Publishing Service, Inc.   Teaching language-deficient children :
theory and application of the association method for multisensory teaching / N.
Etoile DuBard, Maureen K. Martin.   TX0004028515   3/31/1995 Educators
Publishing Service, Inc.   Ten essential vocabulary strategies : bk. 3 / Lee
Mountain.   TX0006011205   8/10/2004 Educators Publishing Service Inc.   Test
booklet for vocabulary from classical roots : E : teacher’s guide and answer
key.   TX0006227600   3/14/2005 Educators Publishing Service, Inc.   Tests to
accompany Word attack manual / Josephine Rudd.   TX0003100467   6/28/1991
Educators Publishing Service, Inc.   Texas Scottish Rite Hospital literacy
program / Joan Keagy and Ann Sanders.   TX0003208941   12/9/1991 Educators
Publishing Service, Inc.   Text book for vocabulary from classical roots D.  
TX0006186031   3/14/2005



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Text book for vocabulary from classical
roots E.   TX0006186029   3/14/2005 Educators Publishing Service, Inc.   Text
booklet for vocabulary from classical roots D.   TX0006186028   3/14/2005
Educators Publishing Service, Inc.   Text booklet for vocabulary from classical
roots E.   TX0006186030   3/14/2005 Educators Publishing Service, Inc.  
Thinking about Mac and Tab : primary phonics comprehension : workbook 1.  
TX0005383654   4/13/2001 Educators Publishing Service, Inc.   Thinking about Mac
and Tab : teacher’s guide and answer key / Karen L. Smith.   TX0005358478  
4/13/2001 Educators Publishing Service, Inc.   Thinking about Mac and Tab. /
text by Karen L. Smith ; ill. by Anslie G. Philpot.   TX0005358474   4/13/2001
Educators Publishing Service, Inc.   Thinking about Mac and Tab / text by Karen
L. Smith ; ill. by Anslie G. Philpot.   TX0005358484   4/13/2001 Educators
Publishing Service, Inc.   Thinking about Mac and Tab. / text by Karen L. Smith
; ill. by Anslie G. Philpot.   TX0005358487   4/13/2001 Educators Publishing
Service, Inc.   Up in the clouds / by Frances Bloom and Mary M. Geiger ;
illustrated by Mary M. Geiger.   TX0005989449   6/21/2004 Educators Publishing
Service, Inc.   VAK tasks for vocabulary and spelling / by C. Wilson Anderson,
Jr.   TX0003704764   12/27/1993 Educators Publishing Service, Inc.   VAK tasks
for vocabulary and spelling / by C. Wilson Anderson, Jr.   TX0000738154  
7/20/1981 Educators Publishing Service, Inc.   VAK tasks for vocabulary and
spelling : [visual, auditory, kinesthetic] : teacher’s manual and answer key /
by C. Wilson Anderson.   TX0000928731   5/13/1982 Educators Publishing Service,
Inc.   Vocabulary builder. Bk. 1. By Austin M. Works.   RE0000555488   12/6/1991
Educators Publishing Service, Inc.   Vocabulary builder : bk. 2 / Austin M.
Works.   TX0003895703   9/29/1994 Educators Publishing Service, Inc.  
Vocabulary builder. Bk. 3. By Austin M. Works, author of renewable matter:
Educators Publishing Service, Inc.   RE0000594107   3/23/1992



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Vocabulary builder. Bk. 4. By Austin M.
Works, author of renewable matter: Educators Publishing Service, Inc.  
RE0000594105   3/23/1992 Educators Publishing Service, Inc.   Vocabulary builder
: bk. 5 / by Austin M. Works.   TX0003895601   9/29/1994 Educators Publishing
Service, Inc.   Vocabulary builder. Bk. 5. By Austin M. Works, author of
renewable matter: Educators Publishing Service, Inc.   RE0000594106   3/23/1992
Educators Publishing Service, Inc.   Vocabulary builder : bk. 5 : teacher’s key
/ Austin M. Works.   TX0004129949   11/30/1995 Educators Publishing Service,
Inc.   Vocabulary builder : bk. 6 / by Austin M. Works.   TX0003895598  
9/29/1994 Educators Publishing Service, Inc.   Vocabulary builder. Bk. 6. By
Austin M. Works, author of renewable matter: Educators Publishing Service, Inc.
  RE0000594108   3/23/1992 Educators Publishing Service, Inc.   Vocabulary
builder : bk. 7.   TX0003945782   11/21/1994 Educators Publishing Service, Inc.
  Vocabulary builder. Bk. 7. By Austin M. Works, author of renewable matter:
Educators Publishing Service, Inc.   RE0000594109   3/23/1992 Educators
Publishing Service, Inc.   Vocabulary builder : book 1.   TX0001449264  
6/25/1984 Educators Publishing Service, Inc.   Vocabulary builder : book 2.  
TX0001375224   7/6/1984 Educators Publishing Service, Inc.   Vocabulary builder
: book 4.   TX0001375223   7/6/1984 Educators Publishing Service, Inc.  
Vocabulary builder ; book five [& six] / by Austin M. Works.   TX0000321073  
8/8/1979 Educators Publishing Service   Vocabulary builder : book five / by
Austin M. Works.   TX0001503599   1/25/1985 Educators Publishing Service, Inc.  
Vocabulary builder : book four / by Austin M. Works.   TX0000406363   2/11/1980
Educators Publishing Service, Inc.   Vocabulary builder ; book one [& three] /
by Austin M. Works.   TX0000321072   8/8/1979 Educators Publishing Service, Inc.
  Vocabulary builder : book seven / by Austin M. Works.   TX0000406364  
2/11/1980



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Vocabulary builder : book six / by Austin
M. Works.   TX0001440544   11/5/1984 Educators Publishing Service, Inc.  
Vocabulary builder : book three / by Austin M. Works.   TX0001364681   6/25/1984
Educators Publishing Service, Inc.   Vocabulary builder : book two / by Austin
M. Works.   TX0000410503   2/11/1980 Educators Publishing Service, Inc.  
Vocabulary from classical roots : B : teacher’s guide and answer key / Norma
Fifer, Nancy Flowers.   TX0003091507   6/26/1991 Educators Publishing Service,
Inc.   Vocabulary from classical roots, B : tests / Norma Fifer, Stephen
Weislogel.   TX0005085641   11/16/1999 Educators Publishing Service, Inc.  
Vocabulary from Classical roots : bk. A : teacher’s guide and answer key / Norma
Fifer, Nancy Flowers.   TX0006180054   3/14/2005 Educators Publishing Service,
Inc.   Vocabulary from classical roots : bk. A : tests / Norma Fifer, Stephen
Weislogel.   TX0005093772   11/16/1999 Educators Publishing Service, Inc.  
Vocabulary from Classical roots : bk. B : teacher’s guide and answer key / Norma
Fifer, Nancy Flowers.   TX0006180052   3/14/2005 Educators Publishing Service,
Inc.   Vocabulary from Classical roots : bk. C : teacher’s guide and answer key
/ Norma Fifer, Nancy Flowers.   TX0006180055   3/14/2005 Educators Publishing
Service, Inc.   Vocabulary from classical roots : bk. C : tests / Norma Fifer,
Stephen Weislogel.   TX0005093768   11/16/1999 Educators Publishing Service,
Inc.   Vocabulary from Classical roots : bk. D : teacher’s guide and answer key
/ Norma Fifer, Nancy Flowers.   TX0006180053   3/14/2005 Educators Publishing
Service, Inc.   Vocabulary from classical roots : bk. D : tests / Norma Fifer,
Stephen Weislogel.   TX0005093771   11/16/1999 Educators Publishing Service,
Inc.   Vocabulary from classical roots, book A answer key.   TX0006166577  
3/14/2005 Educators Publishing Service, Inc.   Vocabulary from classical roots,
book C answer key.   TX0006166576   3/14/2005 Educators Publishing Service, Inc.
  Vocabulary from classical roots, book E answer key.   TX0006166578   3/4/2005



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Vocabulary from classical roots : C :
teacher’s guide and answer key / Norma Fifer, Nancy Flowers.   TX0002759192  
2/23/1990 Educators Publishing Service, Inc.   Vocabulary from classical roots,
D / Norma Fifer, Nancy Flowers.   TX0003979275   1/23/1995 Educators Publishing
Service, Inc.   Vocabulary from classical roots : E / Norma Fifer, Nancy
Flowers.   TX0003872481   6/23/1994 Educators Publishing Service, Inc.  
Vocabulary from classical roots : E : teacher’s guide and answer key / Norma
Fifer, Nancy Flowers.   TX0004048753   5/30/1995 Educators Publishing Service,
Inc.   Vocabulary from classical roots E : tests / Norma Fifer, Stephen
Weislogel.   TX0005089410   11/16/1999 Educators Publishing Service, Inc.  
Vocabulary from classical roots / Norma Fifer, Nancy Flowers.   TX0005563739  
6/17/2002 Educators Publishing Service, Inc.   Vocabulary from classical roots /
Norma Fifer, Nancy Flowers.   TX0003407946   9/18/1992 Educators Publishing
Service, Inc.   Wally Walrus / by Frances Bloom and Mary M. Geiger ; illustrated
by Mary M. Geiger.   TX0005989447   6/21/2004 Educators Publishing Service, Inc.
  Well-told tales : distinguished children’s books with activities for reading
and language development / Carolyn Henderson.   TX0003558440   5/25/1993
Educators Publishing Service, Inc.   Winston grammar program : basic level :
student’s workbook / Paul R. Erwin.   TX0003282007   3/30/1992 Educators
Publishing Service, Inc.   Witty word play / by Frances Bloom and Mary M. Geiger
; illustrated by Mary M. Geiger.   TX0005989451   6/21/2004 Educators Publishing
Service, Inc.   Word elements : how they work together / by Alan W. Riese and
Herbert J. LaSalle.   TX0004084032   8/11/1995 Educators Publishing Service,
Inc.   Word elements—how they work together / by Alan W. Riese and Herbert J.
LaSalle.   TX0000929560   5/13/1982 Educators Publishing Service, Inc.   Word
elements : how they work together : teacher’s manual / by Alan W. Riese and
Herbert J. LaSalle.   TX0001037216   1/12/1983



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Wordly wise 3000 : bk. 1 / Kenneth
Hodkinson, Sandra Adams.   TX0004504193   3/7/1997 Educators Publishing Service,
Inc.   Wordly wise 3000 : bk. 3 / Kenneth Hodkinson, Sandra Adams.  
TX0004236757   3/15/1996 Educators Publishing Service, Inc.   Wordly wise 3000 :
bk. 3 / Kenneth Hodkinson, Sandra Adams.   TX0004504194   3/7/1997 Educators
Publishing Service, Inc.   Wordly wise 3000 : bk. 4 / Kenneth Hodkinson, Sandra
Adams.   TX0004217315   3/15/1996 Educators Publishing Service, Inc.   Wordly
wise 3000 : bk. 4 / Kenneth Hodkinson, Sandra Adams.   TX0004493517   3/7/1997
Educators Publishing Service, Inc.   Wordly wise 3000 : bk. 7 / Kenneth
Hodkinson, Sandra Adams.   TX0005364311   4/13/2001 Educators Publishing
Service, Inc.   Wordly wise 3000 : bk. 8 / Kenneth Hodkinson, Sandra Adams.  
TX0005364312   4/13/2001 Educators Publishing Service, Inc.   Wordly wise 3000 :
bk. 9 / Kenneth Hodkinson, Sandra Adams.   TX0005370821   4/13/2001 Educators
Publishing Service, Inc.   Wordly wise 3000 : bk. A / by Kenneth Hodkinson and
Sandra Adams.   TX0005370832   4/13/2001 Educators Publishing Service, Inc.  
Wordly wise 3000 : vocabulary workbooks for grades 4-12, sample lessons for
grades 4-8 / Kenneth Hodkinson, Sandra Adams.   TX0004772045   4/10/1998
Educators Publishing Service, Inc.   Wordly wise. Bk. 1-2. By Kenneth Hodkinson
and Joseph Ornato.   RE0000701594   4/10/1995 Educators Publishing Service, Inc.
  Wordly wise : bk. 1 / Kenneth Hodkinson & Joseph G. Ornato.   TX0003952634  
12/8/1994 Educators Publishing Service, Inc.   Wordly wise : book 1 [& 2] :
teacher’s key / by Kenneth Hodkinson & Joseph G. Ornato.   TX0000321074  
8/2/1979 Educators Publishing Service, Inc.   Wordly wise : book 1, [4 & 6] /
Kenneth Hodkinson & Joseph G. Ornato.   TX0001210393   10/6/1983 Educators
Publishing Service, Inc.   Wordly wise : book 2.   TX0001315805   4/4/1984
Educators Publishing Service, Inc.   Wordly wise : book 3.   TX0001315806  
4/4/1984



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Wordly wise : book 5 / Kenneth Hodkinson &
Joseph G. Ornato.   TX0001232317   9/2/1983 Educators Publishing Service  
Wordly wise : book 8 / Kenneth Hodkinson.   TX0001457946   9/2/1983 Educators
Publishing Service, Inc.   Wordly wise : book 8 / Kenneth Hodkinson.  
TX0000250249   4/16/1979 Educators Publishing Service, Inc.   Wordly wise : book
9.   TX0001481826   9/2/1983 Educators Publishing Service, Inc.   Wordly wise :
book 9 / Kenneth Hodkinson.   TX0000379638   12/6/1979 Educators Publishing
Service, Inc.   Wordly wise : book A[-C] : answer key / Kenneth Hodkinson.  
TX0000859475   2/23/1982 Educators Publishing Service, Inc.   Wordly wise : book
A[-C] / Kenneth Hodkinson.   TX0000813520   9/9/1981 Educators Publishing
Service, Inc.   Wordly wise books / [book [1-7] Kenneth Hodkinson & [book 1-4]
Joseph G. Ornato.   TX0000168804   12/26/1978 Educators Publishing Service  
Wordly wise readers : series A, book 1 [-6] / Kenneth Hodkinson ; [ill. and
cover design by Dana Franzen]   TX0001531206   1/25/1985 Educators Publishing
Service   Wordly wise readers : workbook A / Kenneth Hodkinson ; [ill. and cover
design by Dana Franzen].   TX0001503601   1/25/1985 Educators Publishing Service
  Wordly wise reading : bk. 1-2, with writing and comprehension exercises /
Kenneth Hodkinson.   TX0002707215   12/13/1989 Educators Publishing Service,
Inc.   Wordly wise teacher’s key : bk. 5 / Kenneth Hodkinson.   TX0004446503  
12/16/1996 Educators Publishing Service, Inc.   Wordly wise : teacher’s key,
book 3 / Kenneth Hodkinson & Joseph G. Ornato.   TX0000250248   4/16/1979
Educators Publishing Service, Inc.   Wordly wise : teacher’s key, book 4 /
Kenneth Hodkinson & Joseph G. Ornato.   TX0000250247   4/16/1979 Educators
Publishing Service, Inc.   Wordly wise : teacher’s key, book 5 / Kenneth
Hodkinson.   TX0000250246   4/16/1979



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Wordly wise : teacher’s key, book 6 /
Kenneth Hodkinson.   TX0000231865   4/16/1979 Educators Publishing Service, Inc.
  Wordly wise : teacher’s key, book 7 / Kenneth Hodkinson.   TX0000231864  
4/16/1979 Educators Publishing Service, Inc.   Wordly wise : teacher’s key, book
8 / Kenneth Hodkinson.   TX0000231863   4/16/1979 Educators Publishing Service,
Inc.   Words I use when I write : teacher’s guide / by Alana Trisler and Patrice
Howe Cardiel.   TX0006271527   11/22/2005 Educators Publishing Service, Inc.  
Workbook of resource words for phonetic reading : bk. 3 / by C. Wilson Anderson.
  TX0002077959   4/27/1987 Educators Publishing Service, Inc.   Workbook of
resource words for phonetic reading : book 1[-2] / by C. Wilson Anderson.  
TX0000584746   11/24/1980 Educators Publishing Service, Inc.   Worldly wise 3000
: bk. 1, Kenneth Hodkinson, Sandra Adams.   TX0004303546   5/22/1996 Educators
Publishing Service, Inc.   Worldly wise 3000 : bk. 2 / Kenneth Hodkinson, Sandra
Adams.   TX0004565025   4/10/1998 Educators Publishing Service, Inc.   Worldly
wise 3000 / by Kenneth Hodkinson and Sandra Adams ; text ill. by Anne Lord ;
cover art by Carol Maglitta.   TX0005445918   9/24/2001 Educators Publishing
Service, Inc.   Worldly wise : bk. 9 / Kenneth Hodkinson.   TX0003100430  
7/1/1991 Educators Publishing Service, Inc.   Write about me, write about my
world : teacher’s guide / by Elsie S. Wilmerding.   TX0006008035   8/10/2004
Educators Publishing Service   Writing skills 1-2 / Diana Hanbury King.  
TX0002707274   12/13/1989 Educators Publishing Service, Inc.   Writing skills 2
/ Diana Hanbury King.   TX0004084040   8/11/1995 Educators Publishing Service,
Inc.   Writing skills : bk. 1 / Diana Hanbury King.   TX0006011206   8/10/2004
Educators Publishing Service, Inc.   Writing skills for the adolescent / Diana
Hanbury King.   TX0001681558   10/25/1985 Educators Publishing Service, Inc.  
Writing with a point / Ann Harper, Jeanne B. Stephens.   TX0003979277  
1/23/1995



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Writing with a point / Ann Harper, Jeanne B.
Stephens.   TX0002072303   4/27/1987 Educators Publishing Service, Inc.  
Written basic English for dyslexic students : transition to the classroom /
Marietta Laing Biddle.   TX0004748814   4/10/1998 Educators Publishing Services,
Inc.   Attack math teacher’s resource book / Carole Greenes, Linda Schulman,
Rika Spungin, George Immerzeel.   TX0005358305   4/13/2001 Educators Publishing
Services, Inc.   Beyond the code : bk. 1 / Nancy M. Hall.   TX0005358310  
4/13/2001 Educators Publishing Services, Inc.   Beyond the code : comprehension
and reasoning skills : bk. 4 / Nancy M. Hall ; illustrated by Hugh Price an Alan
Price.   TX0005504580   4/9/2002 Educators Publishing Services, Inc.   Bookwise
: a literature guide, roll of thunder, hear my cry / Anita Moss.   TX0005358318
  4/13/2001 Educators Publishing Services, Inc.   Bookwise : a literature guide,
stone fox / Edith Baxter.   TX0005358317   4/13/2001 Educators Publishing
Services, Inc.   Bookwise : a literature guide, the witch of Blackbird Pond /
Molly Flender & Sonia Landes.   TX0005358311   4/13/2001 Educators Publishing
Services, Inc.   Bookwise : a literature guide, tuck everlasting / Molly Flender
& Sonia Landes.   TX0005358314   4/13/2001 Educators Publishing Services, Inc.  
Dyslexia training program : schedule 1 student’s book / Patricia Bailey Beckham,
Marietta Laing Biddle.   TX0005358315   4/13/2001 Educators Publishing Services,
Inc.   Multi-sensory approach to language arts, book 2 : teaching manual  
TX0005358308   4/13/2001 Educators Publishing Services, Inc.   Stepping stones :
a path to critical thinking : bk. 2 / Vera Schneider ; illustrated by Ruth
Linstromberg.   TX0005504581   4/9/2002 Educators Publishing Services, Inc.  
Story notebook : a writer’s workshop organizer, bk. 2 / Karen L. Smith.  
TX0005358316   4/13/2001 Educators Publishing Services, Inc.   Thinking about
Mac and Tab : primary phonics comprehension workbook 5 / by Karen L. Smith.  
TX0005358307   4/13/2001



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Services, Inc.   Voculary builder : bk. 1 / Austin M.
Works.   TX0003895590   9/29/1994 Educators Publishing Services, Inc.   Voculary
builder : bk. 3 / Austin M. Works.   TX0003895591   9/29/1994 Educators
Publishing Services, Inc.   Voculary builder : bk. 4 / Austin M. Works.  
TX0003895589   9/29/1994 Educators Publishing Service, a division of School
Specialty, Inc.   Primary Phonics Intervention Guide Levels 1-6.   TX0007039394
  8/31/2009 Educators Publishing Service, a division of School Specialty, Inc.  
Primary Phonics Teacher’s Guide 1-2-3.   TX0007039363   8/31/2009 Educators
Publishing Service, a division of School Specialty, Inc.   Primary Phonics
Teacher’s Guide 4-5-6.   TX0007039405   8/31/2009 Educators Publishng Services,
Inc.   Explode the code 5   TX0003700928   12/17/1993 Educators Publishing
Service   Screening Tests for identifying Children with Specific Language
Disability: Teacher’s Manual   A135391   1970 Educators Publishing Service  
Screening Tests for identifying Children with Specific Language Disability (Form
A)   A146679   1970 Educators Publishing Service   Screening Tests for
identifying Children with Specific Language Disability (Form A, B, C)   A146681
  1970 Educators Publishing Service   Screening Tests for identifying Children
with Specific Language Disability (Form B and C)   A176670   1970 Educators
Publishing Service   Screening Tests for identifying Children with Specific
Language Disability: Teacher’s Manual   A208864   1971 Educators Publishing
Service   A First Course in Phonic Reading Teacher’s Manual   A221464   1971
Educators Publishing Service   Second English Review   A288862   1971 Educators
Publishing Service   A Second Course in Phonic Reading Book 1 and Teacher’s
Manual   A301523   1971 Educators Publishing Service   A First Course in Phonic
Reading   A301524   1971 Educators Publishing Service   A First Course in Phonic
Reading   A390375   1972



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   First English Review   A 390378   1972 Educators
Publishing Service   First English Review   A576535   1962 Educators Publishing
Service   Word Attack Manual and Test Booklet   A576558   1962 Educators
Publishing Service   Junior English review Exercises Book II   A576560   1960
Educators Publishing Service   Second English Review   A592196   1962 Educators
Publishing Service   College Entrance Review in English Aptitude, Supplement  
A593201   1947 Educators Publishing Service   College Entrance Review in English
Aptitude   A600551   1962 Educators Publishing Service   Composition Book 2  
A624005   1963 Educators Publishing Service   Composition Book 1   A624007  
1963 Educators Publishing Service   A First Course in Remedial Reading (Student
Workbook and TM)   A631830   1963 Educators Publishing Service   Junior English
Review Exercises Book I   A656806   1963 Educators Publishing Service   College
Entrance Review in English Aptitude   A669316   1975 Educators Publishing
Service   Basic Language Principles with Language Background   A680788   1964
Educators Publishing Service   First English Review   A718331   1964 Educators
Publishing Service   Second English Review   A718332   1964 Educators Publishing
Service   A Second Course in Phonetic Reading Book 1   A722585   1964 Educators
Publishing Service   A Second Course in Phonetic Reading   A722586   1964
Educators Publishing Service   A First Course in Phonic Reading and Teacher’s
Manual   A788984   1965 Educators Publishing Service   A Childs Spelling System:
The Rules   A792458   1965 Educators Publishing Service   Structures and
Techniques: Remedial Language Training   A79987   1969



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Screening Tests for Identifying Children with
Specific Language Disability (Form A, B, and C, and Teacher’s Manual)   A 811863
  1966 Educators Publishing Service   Junior English Review   A823303   1965
Educators Publishing Service   Mac   A847404   1966 Educators Publishing Service
  Ted   A847409   1966 Educators Publishing Service   The Wig   A847410   1966
Educators Publishing Service   Teacher’s guide Senior English Review Exercises  
A866656   1966 Educators Publishing Service   Solving Language Difficulties  
A875 259   1966 Educators Publishing Service   Screening Tests for Identifying
Children with Specific Language Disability: Teacher’s Manual   A896 250   1967
Educators Publishing Service   Preparing the Research Paper   A935 498   1967
Educators Publishing Service   Alphabetic Phonics: Structures and Procedures,
Coding and Terminology, Formulas for Diving Words into Syllables, Formulas for
Spelling Words   A935500   1967 Educators Publishing Service   Alphabetic
Phonics Workbook1   A935502   1927 Educators Publishing Service   Alphabetic
Phonics Alphabet Cards   A942771   1967 Educators Publishing Service   Wordly
Wise Book 1 and 2   A950553   1967 Ann Staman   Handprints : an early reading
program : book C   TX0005320058   11/7/2000 Barbara W. Maker and Sons, Inc.,
revisions: Educators Publishing Service, Inc., employer for hire   More primary
phonics storybooks : bk 1-10   TX0004523410   1/2/1997 Barbara W. Maker and
Sons, Inc., rev materials: Educators Publishing Service, Inc., employer for hire
  Primary Phonics Set 4   TX0004756906   4/10/1998 Educators Publishing Service,
Inc.   Vocabulary from classical roots : bk. 5   TX0006320456   1/6/2006
Educators Publishing Service, Inc.   Vocabulary from classical roots : bk. 5 :
teacher’s guide and answer key   TX0006320457   1/6/2006



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Vocabulary from classical roots : bk. 6  
TX0006320458   1/6/2006 Educators Publishing Service, Inc.   Phonics plus C :
reteach and practice differentiated instruction guide   TX0006320459   1/6/2006
Education Publishing Service   SPIRE level 6 word cards   TX0006409208  
6/30/2006 Educators Publishing Service   Phonics plus K   TX0006320455  
1/6/2006 Ann Staman   Handprints teacher’s guide for book A   TX0005144929  
2/14/2000 Ann Staman   Handprints, book A   TX0005144930   2/14/2000 Ann Staman
  Handprints storybook B   TX0005155890   2/14/2000 Ann Staman   Handprints :
bk. B: an early reading program   TX0005169444   3/14/2000 Ann Staman  
Handprints : storybooks C, set 1   TX0005266984   4/20/2000 Ann Staman  
Handprints : an early reading program : teacher’s guide for book C  
TX0005253117   12/26/2000 Ann Staman   Handprints : an early reading program :
teacher’s guide for storybooks B   TX0005266879   4/20/2000 Ann Staman  
Handprints : an early reading program : teacher’s guide for book B  
TX0005266880   4/20/2000 Ann Staman   Handprints : an early reading program, set
2   TX0005375592   4/13/2001 Ann Staman   Handprints: an early reading program,
storybooks D, set 1   TX0005613024   9/9/2002 Ann Staman   Handprints : an early
reading program, teacher’s guide for storybooks C, set .   TX0005309367  
11/7/2000 Ann Staman   Handprints : an early reading program :bk. D.  
TX0005504579   4/9/2002 Ann Staman   Handprints : an early reading program :
storybooks B, set 2   TX0006123207   3/4/2005 Ann Staman   Handprints:
Storybooks A, Set 3   TX0006829408   9/28/2007 Ann Staman   Handprints:
Storybooks B, Sets 3   TX0006829409   9/28/2007 Educators Publishing Service  
Reading Comprehension in Varied Subject Matter, Book 2-3   A129104   1970



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Reading Comprehension in Varied Subject Matter,
Book 1   A 1355387   1969 Educators Publishing Service   Solving Language
Difficulties: Remedial Routines   A208863   1971 Educators Publishing Service  
Reading Comprehension in Varied Subject Matter, Book 3   A288864   1971
Educators Publishing Service   Reading Comprehension in Varied Subject Matter,
Book 4   A288866   1971 Educators Publishing Service   Spellbound Phonic Reading
and Spelling; Teacher’s Manual   A384392   1972 Educators Publishing Service  
Language Tool Kit   A384397   1972 Educators Publishing Service   Reading
Comprehension in Varied Subject Matter, Book 3   A390376   1971 Educators
Publishing Service   Reading Comprehension in Varied Subject Matter, Book 5-6  
A392763   1971 Educators Publishing Service   Reading Comprehension in Varied
Subject Matter, Book 1-2   A392765   1971 Educators Publishing Service  
Spellbound Phonic Reading and Spelling   A400057   1972 Educators Publishing
Service   Recipe for Reading   A401201   1972 Educators Publishing Service  
Recipe for Reading   A509655   1973 Educators Publishing Service   Reading
Comprehension in Varied Subject Matter, Book 8   A516405   1973 Educators
Publishing Service   Language Tool Kit; Manual   A669319   1975 Educators
Publishing Service   Reading Comprehension in Varied Subject Matter, Book 9-10  
A669321   1975 Educators Publishing Service   Reading Comprehension in Varied
Subject Matter, Book 1   A763989   1975 Educators Publishing Service   Solving
Language Difficulties, Remedial Routines   A875259   1994



--------------------------------------------------------------------------------

FREY SCIENTIFIC

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Frey Scientific Company   Frey Scientific Company : [catalog] : high school and
college science materials.   TX0000446751   4/4/1980 Frey Scientific Company  
Frey Scientific Company : [catalog] : high school and college science materials.
  TX0000228899   4/16/1979 Frey Scientific Company   Leaves of North America.  
TX0002020336   1/16/1987 Frey Scientific Company   Optical illusion.  
TXu000476194   4/8/1991 Frey Scientific Company   Periodic table and atomic
data.   TX0001410039   7/30/1984 Frey Scientific Company   Periodic table and
atomic data : with illustrated text of nuclear terms.   TX0000685984   5/11/1981
Frey Scientific Company   Profile map showing oceanic features.   TX0003146858  
4/18/1991 Frey Scientific Company, Inc.   Animal tissues : structure of skin,
bone, muscle, and nerve.   TX0000770919   8/31/1981 Frey Scientific Company,
Inc.   Bacteria and virus : structure of bacteria and virus.   TX0000770922  
8/31/1981 Frey Scientific Company, Inc.   DNA—the basis of life : structure and
nature of hereditary material.   TX0000770921   8/31/1981 Frey Scientific
Company, Inc.   Ecology : carbon and nitrogen cycles.   TX0000770923   8/31/1981
Frey Scientific Company, Inc.   Evolution : four elements of modern synthetic
theory.   TX0000770913   8/31/1981 Frey Scientific Company, Inc.   Frey biology
charts : origin, composition, and evolution of living matter : [no.] 1.  
TX0000770912   8/31/1981 Frey Scientific Company, Inc.   Frey Scientific Company
: [catalog] : high school and college science materials.  

TX0001555051

TX0001552319

TX0001555048

 

4/5/1985

4/5/1985

4/5/1985

Frey Scientific Company, Inc.   Frey Scientific Company : [catalog] : high
school and college science materials.  

TX0001289581

TX0001289583

 

2/24/1984

2/24/1984



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Frey Scientific Company, Inc.   Frey Scientific Company : [catalog] : high
school and college science materials.  

TX0001089635

TX0001089718

 

3/25/1983

3/25/1983

Frey Scientific Company, Inc.   Frey Scientific Company : [catalog] : high
school and college science materials.  

TX0000947371

TX0000926359

 

3/18/1982

3/18/1982

Frey Scientific Company, Inc.   Frey Scientific Company : [catalog] : high
school and college science materials.   TX0000651650 TX0000657272  

3/16/81

3/3/81

Frey Scientific Company   Frey Scientific Company elementary science : catalog
no. 384.   TX0001473941   3/22/1984 Frey Scientific Company, Inc.   Generalized
cell : structure of a typical cell.   TX0000770914   8/31/1981 Frey Scientific
Company, Inc.   Meiosis : sexual reproduction of cells.   TX0000770916  
8/31/1981 Frey Scientific Company, Inc.   Mitosis : asexual reproduction of
cells.   TX0000770915   8/31/1981 Frey Scientific Company, Inc.   Monohybrid
cross : Mendel’s classic pea plant cross.   TX0000770920   8/31/1981 Frey
Scientific Company, Inc.   Photosynthesis : cyclic and noncyclic light reaction
and carbon fixation.   TX0000770917   8/31/1981 Frey Scientific Company, Inc.  
Plant tissues : structure of leaf, stem, and root.   TX0000770918   8/31/1981

HAMMOND & STEPHENS

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Hammond & Stephens Company   Hammond & Stephens Company—Agriculture award :
Agriculture award.   VA0000171217   11/5/1984 Hammond & Stephens Company  
Hammond & Stephens Company—Art award : Art award.   VA0000171239   11/5/1984
Hammond & Stephens Company   Hammond & Stephens Company—Athletic award :
Athletic award.   VA0000171232   11/5/1984 Hammond & Stephens Company   Hammond
& Stephens Company—Attendance award : Attendance award.   VA0000171225  
11/5/1984



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Hammond & Stephens Company   Hammond & Stephens Company—Band award : Band award.
  VA0000171233   11/5/1984 Hammond & Stephens Company   Hammond & Stephens
Company—Business award : Business award.   VA0000171224   11/5/1984 Hammond &
Stephens Company   Hammond & Stephens Company—Cheerleading award : Cheerleading
award.   VA0000171226   11/5/1984 Hammond & Stephens Company   Hammond &
Stephens Company—Choir award : Choir award.   VA0000171218   11/5/1984 Hammond &
Stephens Company   Hammond & Stephens Company—Citizenship award : Citizenship
award.   VA0000171240   11/5/1984 Hammond & Stephens Company   Hammond &
Stephens Company—Computer award : Computer award.   VA0000171241   11/5/1984
Hammond & Stephens Company   Hammond & Stephens Company—Dance award : Dance
award.   VA0000171242   11/5/1984 Hammond & Stephens Company   Hammond &
Stephens Company—Debate award : Debate award.   VA0000171219   11/5/1984
Hammond & Stephens Company   Hammond & Stephens Company—Drama award : Drama
award.   VA0000171237   11/5/1984 Hammond & Stephens Company   Hammond &
Stephens Company—Driver education award : Driver education award.   VA0000171236
  11/5/1984 Hammond & Stephens Company   Hammond & Stephens Company—Foreign
language award : Foreign language award.   VA0000171235   11/5/1984 Hammond &
Stephens Company   Hammond & Stephens Company—Gymnastics award : Gymnastics
award.   VA0000171234   11/5/1984 Hammond & Stephens Company   Hammond &
Stephens Company—Handwriting award : Handwriting award.   VA0000171238  
11/5/1984 Hammond & Stephens Company   Hammond & Stephens Company—Health award :
Health award.   VA0000171243   11/5/1984 Hammond & Stephens Company   Hammond &
Stephens Company—Home economics award : Home economics award.   VA0000171244  
11/5/1984



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Hammond & Stephens Company   Hammond & Stephens Company—Honor award : Honor
award.   VA0000171245   11/5/1984 Hammond & Stephens Company   Hammond &
Stephens Company—Honor roll award : Honor roll award.   VA0000171220   11/5/1984
Hammond & Stephens Company   Hammond & Stephens Company—Honor Society award :
Honor Society award.   VA0000171221   11/5/1984 Hammond & Stephens Company  
Hammond & Stephens Company—Industrial arts award : Industrial arts award.  
VA0000171246   11/5/1984 Hammond & Stephens Company   Hammond & Stephens
Company—Journalism award : Journalism award.   VA0000171247   11/5/1984
Hammond & Stephens Company   Hammond & Stephens Company—Language arts award :
Language arts award.   VA0000171248   11/5/1984 Hammond & Stephens Company  
Hammond & Stephens Company—Mathematics award : Mathematics award.   VA0000171249
  11/5/1984 Hammond & Stephens Company   Hammond & Stephens Company—Outstanding
achievement award : Outstanding achievement award.   VA0000171222   11/5/1984
Hammond & Stephens Company   Hammond & Stephens Company—Physical education award
: Physical education award.   VA0000171250   11/5/1984 Hammond & Stephens
Company   Hammond & Stephens Company—Principal award : Principal award.  
VA0000171223   11/5/1984 Hammond & Stephens Company   Hammond & Stephens
Company—Reading award : Reading award.   VA0000171251   11/5/1984 Hammond &
Stephens Company   Hammond & Stephens Company—Safety award : Safety award.  
VA0000171227   11/5/1984 Hammond & Stephens Company   Hammond & Stephens
Company—Science award : Science award.   VA0000171228   11/5/1984 Hammond &
Stephens Company   Hammond & Stephens Company—Social studies award : Social
studies award.   VA0000171229   11/5/1984



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Hammond & Stephens Company   Hammond & Stephens Company—Spelling award :
Spelling award.   VA0000171230   11/5/1984 Hammond & Stephens Company   Hammond
& Stephens Company—Student Council award : Student Council award.   VA0000171231
  11/5/1984 Hammond & Stephens Company   S.C.O.B.I. program for lesson planning
: Lesson planning.   TX0001544708   3/15/1985

NEO/SCI

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Neosci Corporation   IntelPlay QX3 computer microscope, school edition :
curriculum guide.   TX0005663722   10/25/2002

PREMIER AGENDAS, INC.

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Premier Agendas, Inc.   Discover book log.   TX0005691112   2/26/2003 Premier
Agendas, Inc.   2003 family in focus calendar.   TX0005691113   2/26/2003
Premier Agendas, Inc.   94/95.   TX0004485973   8/29/1996 Premier Agendas, Inc.
  Academic 2001/2002 : student planner.   TX0005579875   6/21/2002 Premier
Agendas, Inc.   Agenda 1994/1995.   TX0004485971   8/29/1996 Premier Agendas,
Inc.   Agenda program manual for educators to help maximize school
effectiveness.   TX0004962448   4/12/1999 Premier Agendas, Inc.   American High
School student handbook 2001-2002.   TX0005579851   6/21/2002 Premier Agendas,
Inc.   American middle school student handbook, 2001-2002.   TX0005575743  
6/21/2002 Premier Agendas, Inc.   Building character.   TX0005578425   6/21/2002
Premier Agendas, Inc.   Building Good Character.   TX0007232365   9/24/2008



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Premier Agendas, Inc.   Catholic Resource Supplement- Elementary.   TX0007232569
  10/7/2008 Premier Agendas, Inc.   Catholic Resource Supplement- Middle and
High School.   TX0007219036   9/24/2008 Premier Agendas, Inc.   Central High
School school agenda ‘93-94.   TX0004346836   8/29/1996 Premier Agendas, Inc.  
Conflict resolution.   TX0005706279   2/26/2003 Premier Agendas, Inc.   D.
Russell Parks Junior High School : student handbook ‘90-‘91 : sample : Premier
middle school reminder ‘90-‘91.   TX0004485975   8/29/1996 Premier Agendas, Inc.
  Destination—character / material written by Ann C. Dotson & Karen D. Wisont.  
TX0005579855   6/21/2002 Betty Ford Center, Premier Agendas, Inc.   Drug and
Alcohol Prevention.   TX0007232377   9/24/2008 Premier Agendas, Inc.  
Elementary Study Skills and Test Preparation.   TX0007232280   9/24/2008 Premier
Agendas, Inc.   Enter the Premier circle of success and develop a community of
learners : Premier school agenda.   TX0004485974   8/29/1996 Premier Agendas,
Inc.   Eudora Senior High School : Premier School Agendas ‘92-93.   TX0004360229
  8/29/1996 Premier Agendas, Inc.   Fiesta Lincoln-Mercury auto agenda ‘96.  
TX0004482039   8/29/1996 Premier Agendas, Inc.   Financial Planning.  
TX0007232283   9/24/2008 Premier Agendas, Inc.   Franklin collegiate events
planner/agenda.   TX0005123385   1/11/2000 Premier Agendas, Inc.   Franklin
compass agenda : 1998/99.   TX0004962461   4/12/1999 Premier Agendas, Inc.  
George Washington Carver Magnet School : student handbook 93-94.   TX0004485972
  8/29/1996 Premier Agendas, Inc.   Health and Wellness.   TX0007146365  
9/30/2008 Premier Agendas, Inc.   If I plan to learn, I must learn to plan.  
TX0004797072   6/12/1998 Premier Agendas, Inc.   Journeying in our faith.  
TX0005837200   6/21/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Premier Agendas, Inc.   Kaimuki High School student handbook 2001-2002.  
TX0005811847   6/21/2003 Premier Agendas, Inc.   Lincoln Elementary School
student handbook, 2002-2003.   TX0005575742   6/21/2002 Premier Agendas, Inc.  
Loda Grade School student handbook, 2001-2002.   TX0005575747   6/21/2002
Premier Agendas, Inc.   Making Character Count.   TX0007144213   9/30/2008
Premier Agendas, Inc.   My journal.   TX0004791781   6/12/1998 Premier Agendas,
Inc.   My journal.   TX0004346838   8/29/1996 Premier Agendas, Inc.   Online
Safety.   TX0007146220   9/30/2008 Premier Agendas, Inc.   Personal planning &
study resource guide.   TX0004341561   7/15/1996 Premier Agendas, Inc.   Plan
for success 2002-2003 planner.   TX0005579866   6/21/2002 Premier Agendas, Inc.,
The College Board   Premier Agenda for CollegeEd—Freshman Edition 2008-2009.  
TX0007215645   10/24/2008 The College Board, Premier Agendas Inc.   Premier
Agenda for CollegeEd—Middle School Edition 2008-2009.   TX0007224294   11/3/2008
The College Board, Premier Agendas Inc.,   Premier Agenda for CollegeEd—Senior
Edition 2008-2009.   TX0007201590   10/16/2008 The College Board, Premier
Agendas Inc.   Premier Agenda for CollegeEd Sophomore Edition 2008-2009.  
TX0007161603   10/16/2008 Premier Agendas, Inc.   Premier auto agenda.  
TX0004482038   8/29/1996 Premier Agendas, Inc.   Premier Bilingual
Spanish-English Agenda Middle Level Edition 2008-2009.   TX0007190057  
9/12/2008 Premier Agendas, Inc.   Premier binder reminder, 1994-1995.  
TX0004346839   8/29/1996 Premier Agendas, Inc.   Premier binder reminder ‘90-91.
  TX0003745173   6/17/1994 Premier Agendas, Inc.   Premier binder reminder
91/92.   TX0003745067   4/26/1994 Premier Agendas, Inc.   Premier Character
Development Agenda Elementary Edition 2008-2009.   TX0007233192   10/6/2008



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Premier Agendas, Inc.   Premier Character Development Agenda—Primary Edition
2008-2009.   TX0007234888   10/7/2008 Premier Agendas, Inc.   Premier compass
agenda, 2000-2001.   TX0005241010   7/5/2000 Premier Agendas, Inc   Premier
compass agenda : PCA : millennium : agenda 1999-2000.   TX0005126817   1/11/2000
Premier Agendas, Inc.   Premier Compass Planner 2008-2009.   TX0007161589  
10/10/2008 Premier Agendas, Inc.   Premier discover agenda.   TX0005579838  
6/21/2002 Premier Agendas, Inc.   Premier discover agenda, 2002-03.  
TX0005575744   6/21/2002 Premier Agendas, Inc.   Premier discover agenda,
2002-03.   TX0005575746   6/21/2002 Premier Agendas, Inc.   Premier discover
agenda, 2002-03.   TX0005914302   2/13/2004 Premier Agendas, Inc.   Premier
Early Learning Agenda.   TX0007187707   9/30/2008 Premier Agendas, Inc.  
Premier elementary agenda 1996-1997.   TX0004346837   8/29/1996 Premier Agendas,
Inc.   Premier elementary agenda, 1998-1999.   TX0004960012   4/12/1999 Premier
Agendas, Inc.   Premier elementary agenda, 2000-2001.   TX0005241011   7/5/2000
Premier Agendas, Inc.   Premier elementary agenda, 2001-2002.   TX0005420297  
7/27/2001 Premier Agendas, Inc.   Premier Elementary Agenda : class act :
1997-1998.   TX0004791748   6/12/1998 Premier Agendas, Inc.   Premier elementary
level agenda.   TX0005125329   1/11/2000 Premier Agendas, Inc.   Premier Faith
and Life Agenda Elementary Edition 2008-2009.   TX0007252989   10/7/2008 Premier
Agendas, Inc.   Premier Faith and Life Agenda High School Edition, 2008-2009.  
TX0007135172   10/10/2008 Premier Agendas, Inc.   Premier Faith and Life Agenda
Middle Level Edition 2008-2009.   TX0007207637   10/2/2008 Premier Agendas, Inc.
  Premier Foundations Agenda—Elementary Edition 2008-2009.   TX0007189233  
9/30/2008 Premier Agendas, Inc.   Premier Foundations Agenda—High School
Edition, 2008-2009.   TX0007224016   10/7/2008



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Premier Agendas, Inc.   Premier Foundations Agenda Middle School 2008-2009.  
TX0007189266   9/30/2008 Premier Agendas, Inc.   Premier Foundations
Agenda—Primary Edition 2008-2009.   TX0007219308   10/24/2008 Premier Agendas,
Inc.   Premier Health and Wellness Agenda—Elementary Edition 2008-2009.  
TX0007221680   11/28/2008 Premier Agendas, Inc.   Premier Kaplan Test Prep
Agenda 2008-2009.   TX0007261150   11/24/2008 Premier Agendas, Inc.   Premier
Legacy Educator Planner 2008-2009.   TX0007189189   9/30/2008 Premier Agendas,
Inc.   Premier middle level agenda.   TX0005125327   1/11/2000 Premier Agendas,
Inc.   Premier middle level agenda, 1998-1999.   TX0004960011   4/12/1999
Premier Agendas, Inc.   Premier middle level agenda, 2000-2001.   TX0005241013  
7/5/2000 Premier Agendas, Inc.   Premier middle level agenda, 2001-2002.  
TX0005420295   7/27/2001 Premier Agendas, Inc.   Premier middle level plan-it,
2001-2002.   TX0005420296   7/27/2001 Premier Agendas, Inc.   Premier middle
level plan-it, 2002-2003.   TX0005900935   6/21/2002 Premier Agendas, Inc.  
Premier middle school reminder ‘91-92.   TX0003745175   6/17/1994 Premier
Agendas, Inc.   Premier Plan-It.   TX0005575745   6/21/2002 Premier Agendas,
Inc.   Premier Plan-it 1996.   TX0004360227   8/29/1996 Premier Agendas, Inc.  
Premier plan-it : agenda 2001-2002.   TX0005420316   7/27/2001 Premier Agendas,
Inc.   Premier primary agenda, 2000-2001.   TX0005241014   7/5/2000 Premier
Agendas, Inc.   Premier primary journal.   TX0005125328   1/11/2000 Premier
Agendas, Inc.   Premier primary journal, 1998-1999.   TX0004960010   4/12/1999
Premier Agendas, Inc.   Premier primary journal, 2001-2002.   TX0005420294  
7/27/2001 Premier Agendas, Inc.   Premier school agenda 1995/96.   TX0004485977
  8/29/1996 Premier Agendas, Inc.   Premier school agenda 1995/96.  
TX0004486867   8/29/1996



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Premier Agendas, Inc.   Premier School Agenda, 1996/97.   TX0004360228  
8/29/1996 Premier Agendas, Inc.   Premier school agenda 1996/97.   TX0004485978
  8/29/1996 Premier Agendas, Inc.   Premier School Agenda, 1998-1999.  
TX0004962462   4/12/1999 Premier Agendas, Inc.   Premier school agenda,
2000-2001.   TX0005240771   7/5/2000 Premier Agendas, Inc.   Premier school
agenda 88/89.   TX0003745064   4/26/1994 Premier Agendas, Inc.   Premier school
agenda 89/90.   TX0003745065   4/26/1994 Premier Agendas, Inc.   Premier school
agenda 90/91.   TX0003745066   4/26/1994 Premier Agendas, Inc.   Premier school
agenda 92/93.   TX0003745068   4/26/1994 Premier Agendas, Inc.   Premier school
agenda 93/94.   TX0003745069   4/26/1994 Premier Agendas, Inc.   Premier school
agendas.   TX0005123384   1/11/2000 Premier Agendas, Inc.   Premier School
Agendas.   TX0004791749   6/12/1998 Premier Agendas, Inc.   Premier School
Agendas.   TX0004797071   6/12/1998 Premier Agendas, Inc.   Premier School
Agendas 1996-1997.   TX0004485976   8/29/1996 Premier Agendas Inc.   Premier
Spanish/English Bilingual Agenda Elementary Edition 2008-2009.   TX0007189331  
9/30/2008 Premier Agendas Inc.   Premier Spanish/English Bilingual Agenda
Primary Edition 2008-2009.   TX0007189306   9/30/2008 Premier Agendas Inc.  
Premier TimeTracker Agenda—Elementary Edition 2008-2009.   TX0007173009  
10/31/2008 Premier Agendas Inc.   Premier TimeTracker Agenda High School Edition
2008-2009.   TX0007156686   10/8/2008 Premier Agendas Inc.   Premier TimeTracker
Agenda- Middle Level Edition 2008-2009.   TX0007207395   10/9/2008 Premier
Agendas Inc.   Premier TimeTracker Agenda Primary Edition 2008-2009.  
TX0007189874   9/30/2008 Premier Agendas, Inc.   Premiere compass : agenda
2001-2002.   TX0005420318   7/27/2001 Premier Agendas, Inc.   Premiere discover
agenda.   TX0005580041   6/21/2002 Premier Agendas, Inc.   Premiere school
agenda 2001-2002.   TX0005420317   7/27/2001



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Premier Agendas, Inc.   School agenda 85/86.   TX0003745061   4/26/1994 Premier
Agendas, Inc.   School agenda 86/87.   TX0003745062   4/26/1994 Premier Agendas,
Inc.   School Smart Agenda—Middle Level Edition 2008-2009.   TX0007149089  
10/9/2008 Premier Agendas, Inc.   School Smart Agenda Primary Edition 2008—2009.
  TX0007189829   9/12/2008 Premier Agendas Inc.   Stand Up ... Against Bullying!
  TX0007146378   9/30/2008 Premier Agendas Inc.   Stand Up! Speak Out!  
TX0007144224   9/30/2008 Premier Agendas, Inc.   Student handbook and student
planning calendar 1992-1993.   TX0003745174   6/17/1994 Premier Agendas, Inc.  
Student handbook study guide and assignment calendar, 1987-88.   TX0003745063  
4/26/1994 Premier Agendas Inc.   Study Skills and Test Preparation.  
TX0007139359   10/31/2008 Premier Agendas, Inc.   Summit survival guide.  
TX0005704343   2/26/2003 Premier Agendas, Inc.   Taft Junior High School student
handbook assignment organizer.   TX0003745176   6/17/1994 Premier Agendas Inc.  
Take Action...Against Bullying!   TX0007159107   10/10/2008 Premier Agendas,
Inc.   Tate High School : student handbook 91-92.   TX0004482036   8/29/1996
Premier Agendas, Inc.   Utah Association of Secondary School Principals.  
TX0004094588   9/27/1995 Premier Agendas, Inc.   What is character? / Anne C.
Dotson and Karen D. Wisont, 1963-.   TX0005241012   7/5/2000 Premier Agendas,
Inc.   Premier Smart Pack.   TX0005567371   2/26/2003 Premier School Agendas,
Inc.   Compass for Campus : facilitator guide.   TX0005122076   1/11/2000
Premier School Agendas, Ltd.   Premier elementary reminder 1989-90.  
TX0004334250   7/15/1996 Premier School Agendas, Ltd   Premier elementary
reminder ‘90-91.   TX0004334249   7/15/1996 Premier School Agendas, Ltd  
Premier elementary reminder ‘91-92.   TX0004334248   7/15/1996 Premier School
Agendas, Ltd.   Saltar’s point, Steilacoom, Premier School Agenda ‘92-93.  
TX0004471116   7/15/1996



--------------------------------------------------------------------------------

SAX ARTS & CRAFTS

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Sax Arts and Crafts   Sax Arts and Crafts   TX0000015409   2/13/1978

SCHOOL SPECIALTY, INC.

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

School Specialty, Inc.   Making Connections Audio Recordings Book 1.  
SR0000675433   5/23/2011 School Specialty, Inc.   Making Connections Audio
Recordings Book 2.   SR0000675442   5/23/2011 School Specialty, Inc.   Making
Connections Audio Recordings Book 3.   SR0000675443   5/23/2011 School
Specialty, Inc.   Making Connections Audio Recordings Book 4.   SR0000675444  
5/23/2011 School Specialty, Inc.   Making Connections Audio Recordings Book 5.  
SR0000675445   5/23/2011 School Specialty, Inc.   Making Connections Audio
Recordings Book 6.   SR0000675441   5/23/2011 School Specialty, Inc.   MCI
Progress-Monitoring Assessments: Maze Tests for Comprehension, Level Aqua.  
TX0007262706   8/12/2010 School Specialty, Inc.   MCI Progress-Monitoring
Assessments: Maze Tests for Comprehension, Level Crimson.   TX0007262688  
8/12/2010 School Specialty, Inc.   MCI Progress-Monitoring Assessments: Maze
Tests for Comprehension, Level Gold.   TX0007262704   8/12/2010 School
Specialty, Inc., Transfer: By written agreement   Megawords 1, 2nd edition.  
TX0007246501   8/16/2010 School Specialty, Inc., Transfer: By written agreement
  Megawords 2, 2nd edition.   TX0007246491   8/16/2010



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

School Specialty, Inc., Transfer: By written agreement   Megawords 3, 2nd
edition.   TX0007293223   8/16/2010 School Specialty, Inc., Transfer: By written
agreement   Megawords 4, 2nd edition.   TX0007246289   8/16/2010 School
Specialty, Inc., Transfer: By written agreement   Megawords 5, 2nd edition.  
TX0007246486   8/16/2010 School Specialty, Inc., Transfer: By written agreement
  Megawords 6, 2nd edition.   TX0007246051   8/16/2010 School Specialty, Inc.,
Transfer: By written agreement   Megawords 7, 2nd edition.   TX0007293320  
8/16/2010 School Specialty, Inc., Transfer: By written agreement   Megawords 8,
2nd edition.   TX0007293235   8/16/2010 School Specialty, Inc., Transfer: By
written agreement   Megawords Test Manual, 2nd edition.   TX0007293326  
8/16/2010 School Specialty, Inc.   North Dakota: its place in region & 2 other
titles.   V3418D016   6/23/1998 School Specialty, Inc.   North Dakota: its place
in the region & 1 other title.   V3406D464   10/31/1997 School Specialty Supply,
Inc.   Ad Astra : Kansas capitol dome sculpture 1992.   VA0000486477   11/4/1991
School Specialty Supply, Inc.   AD Astra; poster.   V3078P214   2/13/1995
ClassroomDirect.com, LLC   ClassroomDirect.com Web Site   TX0006125383  
4/14/2005 School Specialty, Inc.   S.P.I.R.E. Teacher’s Guide Level 1    
Pending School Specialty, Inc.   S.P.I.R.E. Teacher’s Guide Level 4     Pending
School Specialty, Inc.   S.P.I.R.E. Teacher’s Guide Level 5     Pending School
Specialty, Inc.   S.P.I.R.E. Teacher’s Guide Level 6     Pending School
Specialty, Inc.   S.P.I.R.E. Teacher’s Guide Level 8     Pending School
Specialty, Inc.   S.P.I.R.E. Blackline Masters for Instruction and Assessment
Level 1     Pending School Specialty, Inc.   S.P.I.R.E. Blackline Masters for
Instruction and Assessment Level 5   TX0007545764   4/23/2012



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

School Specialty, Inc.   S.P.I.R.E. Blackline Masters for Instruction and
Assessment Level 6     Pending School Specialty, Inc.   S.P.I.R.E. Blackline
Masters for Instruction and Assessment Level 8   TX0007545773   4/23/2012 School
Specialty, Inc.   S.P.I.R.E. Workbook Level 1     Pending School Specialty, Inc.
  S.P.I.R.E. Workbook Level 2     Pending School Specialty, Inc.   S.P.I.R.E.
Workbook Level 3     Pending School Specialty, Inc.   S.P.I.R.E. Workbook Level
4   TX0007545781   4/23/2012 School Specialty, Inc.   S.P.I.R.E. Workbook Level
5   TX0007545782   4/23/2012 School Specialty, Inc.   S.P.I.R.E. Workbook Level
6   TX0007545750   4/23/2012 School Specialty, Inc.   S.P.I.R.E. Workbook Level
8   TX0007545779   4/23/2012 School Specialty, Inc.   S.P.I.R.E. Reader Level 1
    Pending School Specialty, Inc.   S.P.I.R.E. Reader Level 2     Pending
School Specialty, Inc.   S.P.I.R.E. Reader Level 3     Pending School Specialty,
Inc.   S.P.I.R.E. Reader Level 4     Pending School Specialty, Inc.   S.P.I.R.E.
Reader Level 5     Pending School Specialty, Inc.   S.P.I.R.E. Reader Level 6  
  Pending School Specialty, Inc.   S.P.I.R.E. Reader Level 7     Pending School
Specialty, Inc.   S.P.I.R.E. Reader Level 8     Pending School Specialty, Inc.  
S.P.I.R.E. Initial Placement Assessment     Pending School Specialty, Inc.  
S.P.I.R.E. Teacher’s Guide Level 2   TX0007561190   6/13/2012 School Specialty,
Inc.   S.P.I.R.E. Teacher’s Guide Level 3   TX0007561196   6/13/2012 School
Specialty, Inc.   S.P.I.R.E. Teacher’s Guide Level 7   TX0007561202   6/13/2012
School Specialty, Inc.   S.P.I.R.E. Blackline Masters for Instruction and
Assessment Level 2   TX0007561188   6/13/2012 School Specialty, Inc.  
S.P.I.R.E. Blackline Masters for Instruction and Assessment Level 3  
TX0007561189   6/13/2012



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

School Specialty, Inc.   S.P.I.R.E. Blackline Masters for Instruction and
Assessment Level 4   TX0007561187   6/13/2012 School Specialty, Inc.  
S.P.I.R.E. Workbook Level 7   TX0007561206   6/13/2012 School Specialty, Inc.  
S.P.I.R.E. Blackline Masters for Instruction and Assessment Level 7     Pending
School Specialty, Inc.   Content-Area Vocabulary Builder   TX0007561276  
5/23/2011

SPEECH BIN

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Speech Bin, Inc.   Lilac : Lessons for inclusive language activities in the
classroom / Gail Raymond & Aileen C. Lau-Dickinson.   TX0004450525   1/23/1997
Speech Bin, Inc.   Living skills for the brain-injured child & adolescent /
Julie M. Buxton and Kelly B. Godfrey.   TX0005027304   8/9/1999 Speech Bin, Inc.
  Plaid : Practical lessons for apraxia with illustrated drills / Brenda Dell
Lark Whisonant ; Robert Whisonant, illustrator.   TX0004450530   1/23/1997
Speech Bin, Inc.   RAD : Remediation of articulation disorders : a pragmatic
approach / Jan Bieniosek.   TX0004450526   1/23/1997 Speech Bin, Inc.   Sound
connections : emerging rules for the young child : a phonological awareness,
development, and remediation program / Jane C. Webb and Barbara Duckett.  
TX0004450529   1/23/1997 the Speech Bin   Sounds plus s + r : Sounds plus
sibilants.   TX0001895398   8/6/1986 the Speech Bin   Speech beans.  
TX0001879656   8/7/1986 Speech Bin, Inc.   Stuttering : helping the disfluent
preschool child / Julie A. Blonigen.   TX0004292208   5/22/1996



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Speech Bin, Inc.   Tips for teaching infants & toddlers : early intervention
program / Carol Weil, Ellen D’Amato, Dorothy Benson, Fern Cagan.   TX0004730295
  4/7/1998 Speech Bin, Inc.   TRAP : Testing & remediating auditory processing /
Lynn V. Baron Berk.   TX0004693615   12/11/1997 Speech Bin, Inc.   Warmups &
workouts : exercises for learning “r” / Jane Folk ; Sara Folk, illustrator.  
TX0004292198   5/22/1996 the Speech Bin   Who gets on jets?   TX0001884107  
8/7/1986 Speech Bin, Inc.   Workbook for memory skills / Beth M. Kennedy.  
TX0004450527   1/23/1997 Speech Bin, Inc.   Workbook for verbal expression /
Beth M. Kennedy.   TX0004292196   5/22/1996 Speech Bin, Inc.   Artic-pic : a
show ‘n’ tell book about [r] ; Artic-pic : a show ‘n’ tell book about [s] /
Denise Grigas.   TX0005027145   8/9/1999 Speech Bin, Inc.   Blonigen fluency
program / Julie A. Blonigen.   TX0005375899   1/4/2001 Speech Bin, Inc.  
Breakfast club : enhancing the communication ability of Alzheimer’s patients.  
PA0000865729   7/10/1997 Speech Bin, Inc.   Breakfast club : program training
guide / Mary Jo Santo Pietro & Faerella Boczko.   TX0004562853   7/10/1997
Speech Bin, Inc.   COMFI scale : communication outcome measure of functional
independence / Mary Jo Santo Pietro & Faerella Boczko.   TX0004562852  
7/10/1997 Speech Bin, Inc.   Effective conversations—techniques for talking
together / Darlene Lengel.   TX0004294307   5/20/1996 Speech Bin, Inc.  
Effective listening / Darlene Lengel.   TX0005027144   8/9/1999 Speech Bin, Inc.
  I can say R.   TX0005539440   5/21/2002 Speech Bin, Inc.   I can say S.  
TX0005539439   5/21/2002



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Speech Bin, Inc.   Is the child really stuttering? : Questions & answers about
preschool disfluency / Julie A. Blonigen.   TX0005377337   1/4/2001 Speech Bin,
Inc.   MCLA : Measure of cognitive-linguistic abilities / Wendy J. Ellmo, Jill
M. Graser, Elizabeth A. Krchnavek, Deborah B. Calabrese, Kimberly Hauck.  
TX0004314064   5/20/1996 Speech Bin, Inc.   Paths : phonological awareness
training and help for students / Jane Webb.   TX0005375900   1/4/2001 the Speech
Bin, Inc.   Sound advice.   TX0002233302   9/14/1987 Speech-Bin, Inc.   Speech &
language & voice & more / Julie A. Blonigen.   TX0005377149   1/4/2001
Speech-Bin, Inc.   Speechcrafts / Marcia French Gilmore ; Muriel French,
illustrator.   TX0004298536   5/21/1996 Speech Bin, Inc.   Stepping up to
fluency / Janice Pechter Ellis.   TX0005027146   8/9/1999 Speech Bin, Inc.  
Take a chance / Gary J. Cooper.   TX0003740044   2/1/1994 Speech Bin, Inc.  
What is auditory processing? / Susan Bell.   TX0003721616   2/1/1994 Speech Bin,
Inc.   What is dementia? / Mary Jo Santo Pietro.   TX0005027090   8/9/1999

SPORTIME

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Select Service & Supply d.b.a Sportime International   Bean bag bears.  
VAu000425885   3/5/1998 Select Service & Supply d.b.a Sportime International  
Bean bag bunnies.   VA0000884346   10/21/1997 Select Service & Supply d.b.a
Sportime International   Bean bag frogs.   VA0000875777   10/6/1997 Select
Service & Supply d.b.a Sportime International   Bean bag gorillas.  
VA0000875779   10/6/1997



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Select Service & Supply d.b.a Sportime International   Bean bag hippo.  
VA0000875780   10/6/1997 Select Service & Supply d.b.a Sportime International  
Bean bag pig.   VA0000875778   10/6/1997 Select Service & Supply d.b.a Sportime
International   Bean bag triceratops.   VAu000425884   3/5/1998 Select Service &
Supply d.b.a Sportime International   Bean bag turtles.   VA0000908300  
10/24/1997 Select Service & Supply d.b.a Sportime International   Bean bag
tyrannosaurus.   VAu000425886   3/5/1998 Sportime, LLC   Hands-On basketball.  
VA0000932992   6/12/1998



--------------------------------------------------------------------------------

SCHEDULE 3

to

GUARANTY AND SECURITY AGREEMENT (WELLS)

Intellectual Property Licenses

Agreement, dated September 21, 1995, between The Regents of the University of
California and School Specialty, Inc. (as successor to Delta Education, LLC, as
successor to Delta Education, Inc., as successor to Encyclopedia Britannica
Educational Corporation); as amended April 17,
1996, December 3,1999, February 7, 2000, July 31, 2001, May 14, 2003, March 6,
2007 and January 1, 2008.



--------------------------------------------------------------------------------

SCHEDULE 4

to

GUARANTY AND SECURITY AGREEMENT (WELLS)

Patents

 

Title

  

Country

  

App. No.

  

Filing Date

  

Pat. No.

  

Issue Date

  

Status

  

Bus. Unit / Owner

BIN AND BAY SHELVING AND STORAGE UNIT    United States          D437,706   
02/20/01    Granted    Childcraft Education Corp DUAL SURFACE BALL    United
States    29/151,190    10/22/01    D478367    08/12/03    Granted    School
Specialty, Inc. ART TABLE    United States    10/068,439    02/05/02    6694893
   02/24/04    Granted    Childcraft Education Corp COAT RACK AND STORAGE UNIT
   United States          D436,263    01/16/01    Granted    Childcraft
Education Corp ROLLING BIN    United States          D423,171    04/18/00   
Granted    Childcraft Education Corp ART TABLE    United States         
D423,254    04/25/00    Granted    Childcraft Education Corp ROOM DIVIDER   
United States          D423,825    05/02/00    Granted    Childcraft Education
Corp HANDLES IN A PAIR OF SWINGING DOORS    United States          D429,097   
08/08/00    Granted    Childcraft Education Corp TOY REFRIGERATOR HAVING AN
ACTIVITY SURFACE    United States    09/479,004    01/07/00    6171173   
01/09/01    Granted    Childcraft Education Corp METHOD OF TEACHING READING (ii)
   United States    11/511,473    08/29/06          Published    School
Specialty, Inc. CORNER MOULDING AND IMPROVED CORNER CONSTRUCTION    United
States    09/263,751    03/05/99    6352382    03/05/02    Granted    Childcraft
Education Corp CHAIR    United States          D470,320    02/18/03    Granted
   Childcraft Education Corp



--------------------------------------------------------------------------------

Title

  

Country

  

App. No.

  

Filing Date

  

Pat. No.

  

Issue Date

  

Status

  

Bus. Unit / Owner

CHAIR    United States          D471,730    03/18/03    Granted    Childcraft
Education Corp METHOD OF TEACHING READING    United States    09/726,550   
12/01/00    6544039    04/08/03    Granted    School Specialty, Inc. METHOD OF
TEACHING READING    Canada       12/01/00    2327241    06/10/08    Granted   
School Specialty, Inc. EDUCATIONAL GAME    United States    29/241,872   
11/01/05    D538,856    03/20/07    Granted    School Specialty, Inc. TRAINING
DEVICE    United States    29/240,540    10/14/05    D537,119    02/20/07   
Granted    Sportime, LLC TRAINING DEVICE    United States    11/365,973   
03/01/06    7618358    11/17/09    Granted    Sportime, LLC CORNER MOULDING AND
IMPROVED CORNER CONSTRUCTION    United States    09/263,751    03/05/99   
6176637    01/23/01    Granted    Childcraft Education Corp



--------------------------------------------------------------------------------

SCHEDULE 5

to

GUARANTY AND SECURITY AGREEMENT (WELLS)

Pledged Companies

 

Name of Grantor

  

Name of Pledged Company

  

Number of
Shares/Units
Owned

  

Class of
Interests

   Percentage
of Class
Owned     Percentage
of Class
Pledged    

Certificate
Nos.

School Specialty, Inc.    Classroom Direct.com, LLC    1    N/A      100 %     
100 %    1 School Specialty, Inc.    Childcraft Education Corp.    1,000   
Common      100 %      100 %    2 Childcraft Education Corp.    Bird-in-Hand
Woodworks, Inc.    5    common      100 %      100 %    2 School Specialty, Inc.
   Frey Scientific, Inc.    100    Common      100 %      100 %    1 School
Specialty, Inc.    Sportime, LLC    100%    N/A      100 %      100 %    005
School Specialty, Inc.    Sax Arts & Crafts, Inc.    100    Common      100 %   
  100 %    1 School Specialty, Inc.    Premier Agendas, Inc.    11,200    Common
     100 %      100 %    52 School Specialty, Inc.    Select Agendas, Corp.   
1000    Common      100 %      65 %    1 School Specialty, Inc.    Califone
Internationl, Inc.    100    Common      100 %      100 %    1 School Specialty,
Inc.    Delta Education, LLC    100    N/A      100 %      100 %    1 School
Specialty, Inc.    Premier School Agendas, Ltd.    100    Unlimited common
shares      100 %      65 %    003 School Specialty, Inc.    Carson-Dellosa
Publishing, LLC    3500    Units      35 %      100 %    5



--------------------------------------------------------------------------------

SCHEDULE 6

to

GUARANTY AND SECURITY AGREEMENT (WELLS)

Trademarks

United States Trademarks

 

Mark

  

Bus. Unit / Owner

  

Status

  

Reg. No.

  

App. No.

  

Reg. Date

  

Filing Date

1ST & Design    Premier Agendas, Inc.    Registered    1753883       23-Feb-1993
   610    Califone International, Inc.    Registered    4091042    85/354,375   
24-Jan-2012    23-Jun-2011 ABC    Childcraft Education Corp    Registered   
3264692    78/922,715    17-Jul-2007    05-Jul-2006 ABC    School Specialty,
Inc.    Pending       85/739,308       26-Sep-2012 ABC    School Specialty, Inc.
   Pending       85/744,810       03-Oct-2012 ABC    School Specialty, Inc.   
Pending       85/752,878       12-Oct-2012 ABC    School Specialty, Inc.   
Pending       85/758,695       19-Oct-2012 ABC    School Specialty, Inc.   
Pending       85/764,916       26-Oct-2012 ABC SCHOOL SUPPLY    Childcraft
Education Corp    Registered    2298368       07-Dec-1999    ABC WHERE EDUCATION
MEETS IMAGINATION and Design    Childcraft Education Corp    Registered   
2338224       04-Apr-2000    ABILITATIONS    Sportime, LLC    Registered   
1741976    74/265,815    22-Dec-1992    15-Apr-1992 ACADEMY OF MATH    School
Specialty, Inc.    Registered    2757555    78/107,494    26-Aug-2003   
07-Feb-2002 ACADEMY OF READING       Registered    2713411    76/433,433   
06-May-2003    23-Jul-2002 AGENDA MATE    Premier Agendas, Inc.    Registered   
2161267       02-Jun-1998    AUTOSKILL    School Specialty, Inc.    Pending   
   85/440,105       05-Oct-2011 AUTOSKILL    School Specialty, Inc.   
Registered    2501650    76/018,479    30-Oct-2001    05-Apr-2000



--------------------------------------------------------------------------------

Mark

  

Bus. Unit / Owner

  

Status

  

Reg. No.

  

App. No.

  

Reg. Date

  

Filing Date

AV2    Califone International, Inc.    Registered    4,222,827    85/351,692   
09-Oct-2012    21-Jun-2011 B THE SPEECH BIN & Design    Sportime, LLC   
Registered    1542482       06-Jun-1989    BASE TEN FRIES    Delta Education,
LLC    Registered    2343563       18-Apr-2000    BECAUSE CHILDREN LEARN BY
DOING    Delta Education, LLC    Registered    1907146       25-Jul-1995   
BECKLEY CARDY & Design    School Specialty, Inc.    Registered    3444300   
77/262,873    10-Jun-2008    23-Aug-2007 BIRD-IN-HAND    Childcraft Education
Corp    Registered    3954275    85/115,820    03-May-2011    25-Aug-2010
BIRD-IN-HAND and Design    Childcraft Education Corp    Registered    3954276   
85/115,823    03-May-2011    25-Aug-2010 BRODHEAD GARRETT    School Specialty,
Inc.    Registered    2393549    75/843,310    10-Oct-2000    08-Nov-1999
CALIFONE    Califone International, Inc.    Registered    4137682    85/254,328
   08-May-2012    01-Mar-2011 CALIFONE    Califone International, Inc.   
Registered    2130349       20-Jan-1998    CALIFONE    Califone International,
Inc.    Registered    1186512       19-Jan-1982    CALIFONE & Design    Califone
International, Inc.    Registered    582612       24-Nov-1953    CATCH BALL and
Design    Sportime, LLC    Registered    1836922    74/278,480    17-May-1994   
26-May-1992 CATT    School Specialty, Inc.    Pending       85/600,067      
17-Apr-2012 CELL-U-LAR RUBBER TECHNOLOGY (Stylized)    Sportime, LLC   
Registered    2986067    78/134,349    16-Aug-2005    10-Jun-2002 CHILDCRAFT   
Childcraft Education Corp    Registered    712499    72/091,591    14-Mar-1961
   25-Feb-1960 CHILDCRAFT    Childcraft Education Corp    Registered    2006367
   75/026,995    08-Oct-1996    04-Dec-1995 CHIME TIME    Sportime, LLC   
Registered    1737386    74/265,816    01-Dec-1992    15-Apr-1992 CLAIMS TO FAME
   School Specialty, Inc.    Registered    2434267       06-Mar-2001   
CLASSROOM DIRECT    Classroom Direct.com LLC    Registered    2795089      
16-Dec-2003    CLASSROOM SELECT    School Specialty, Inc.    Registered   
3162946    75/811,427    24-Oct-2006    28-Sep-1999 CLASSROOM SELECT & Design   
School Specialty, Inc.    Registered    3350057    78/846,980    04-Dec-2007   
27-Mar-2006



--------------------------------------------------------------------------------

Mark

  

Bus. Unit / Owner

  

Status

  

Reg. No.

  

App. No.

  

Reg. Date

  

Filing Date

CLASSROOM SELECT (stacked)    School Specialty, Inc.    Registered    4091699   
85/033,268    24-Jan-2012    07-May-2010 CLASSROOMDIRECT.COM    Classroom
Direct.com LLC    Registered    3685902    77/686,524    22-Sep-2009   
09-Mar-2009 CVB CONTENT—AREA VOCABULARY BUILDER    School Specialty, Inc.   
Published       85/053,659       03-Jun-2010 CVB CONTENT—AREA VOCABULARY BUILDER
   School Specialty, Inc.    Registered    4140407    85/976,429    08-May-2012
   13-Feb-2012 DECIMAL DOG    Delta Education, LLC    Registered    2368405   
   18-Jul-2000    DECIMAL DOG    Delta Education, LLC    Registered    2837853
      04-May-2004    DELTA CIRCUITWORKS    Delta Education, LLC    Registered   
2923833       01-Feb-2005    DELTA EDUCATION    Delta Education, LLC   
Registered    2812356       10-Feb-2004    DELTA EDUCATION & Design    Delta
Education, LLC    Registered    2374672       08-Aug-2000    DELTA EDUCATION &
Design    Delta Education, LLC    Registered    2343043       18-Apr-2000   
DELTA EDUCATION & Design    Delta Education, LLC    Registered    3797720   
78/949,706    01-Jun-2010    10-Aug-2006 DELTA EDUCATION SCIS 3 & Design   
Delta Education, LLC    Registered    1783147       20-Jul-1993    DELTA SCIENCE
CONTENT READERS    Delta Education, LLC    Registered    3706026    77/374,898
   03-Nov-2009    18-Jan-2008 DELTA SCIENCE FIRST READERS    Delta Education,
LLC    Registered    3063278    78/579,490    28-Feb-2006    03-Mar-2005 DELTA
SCIENCE MODULE    Delta Education, LLC    Registered    2844301      
25-May-2004    DELTA SCIENCE READERS    Delta Education, LLC    Registered   
3229760    78/909,268    17-Apr-2007    15-Jun-2006 DELTA SCIENCE RESOURCE
SERVICE    Delta Education, LLC    Registered    3835810    77/624,467   
17-Aug-2010    02-Dec-2008 DIAL-A-DIGIT    Delta Education, LLC    Registered   
2458617       05-Jun-2001    DIAL-A-DOLLAR    Delta Education, LLC    Registered
   2458616       05-Jun-2001    DIAL-A-FRACTION    Delta Education, LLC   
Registered    2462810       19-Jun-2001   



--------------------------------------------------------------------------------

Mark

  

Bus. Unit / Owner

  

Status

  

Reg. No.

  

App. No.

  

Reg. Date

  

Filing Date

DIAL-A-PATTERN    Delta Education, LLC    Registered    2509886      
20-Nov-2001    DIAL-A-TIME    Delta Education, LLC    Registered    2456424   
   29-May-2001    DIAL-A-TRIAL    Delta Education, LLC    Registered    2509888
      20-Nov-2001    DIAL-A-VOLUME    Delta Education, LLC    Registered   
2509887       20-Nov-2001    DISCOVER AGENDA    Premier Agendas, Inc.   
Registered    2722431       03-Jun-2003    DISCOVERY    Califone International,
Inc.    Registered    4091043    85/354,379    24-Jan-2012    23-Jun-2011 DOTCAR
   Delta Education, LLC    Registered    3100515    78/628,430    06-Jun-2006   
12-May-2005 DSM THIRD EDITION    Delta Education, LLC    Pending      
85/352,961       22-Jun-2011 EDUCATION ESSENTIALS    School Specialty, Inc.   
Registered    3033079    78/402,586    20-Dec-2005    15-Apr-2004 EDUCATORS
PUBLISHING SERVICE    School Specialty, Inc.    Registered    2988601   
76/575,452    30-Aug-2005    17-Feb-2004 EPS    School Specialty, Inc.   
Registered    3813140    77/783,358    06-Jul-2010    17-Jul-2009 EPS    School
Specialty, Inc.    Registered    3798641    77/782,872    08-Jun-2010   
16-Jul-2009 EPS    School Specialty, Inc.    Registered    2287995      
19-Oct-1999    EPS    School Specialty, Inc.    Registered    2292730      
16-Nov-1999    EPS & Design    School Specialty, Inc.    Registered    3039679
   76/621,988    10-Jan-2006    22-Nov-2004 EPS & Design    School Specialty,
Inc.    Registered    2281714       28-Sep-1999    EPS -CL16    School
Specialty, Inc.    Registered    2279489       21-Sep-1999    EPS PHONICS PLUS
   School Specialty, Inc.    Registered    3218947    78/722,904    13-Mar-2007
   29-Sep-2005 EXPLODE THE CODE    School Specialty, Inc.    Registered   
2276181       07-Sep-1999    EXPLORER    Califone International, Inc.   
Registered    4091044    85/354,386    24-Jan-2012    23-Jun-2011 FAST FOOD FOR
THOUGHT    Delta Education, LLC    Registered    1877608       07-Feb-1995   
FRACTION BURGER    Delta Education, LLC    Registered    2755799      
26-Aug-2003    FRACTIONOES    Delta Education, LLC    Registered    2462811   
   19-Jun-2001    FREY CHOICE    School Specialty, Inc.    Registered    3842515
   77/704,182    31-Aug-2010    01-Apr-2009



--------------------------------------------------------------------------------

Mark

  

Bus. Unit / Owner

  

Status

  

Reg. No.

  

App. No.

  

Reg. Date

  

Filing Date

FREY SCIENTIFIC    School Specialty, Inc.    Registered    2393552    75/843,889
   10-Oct-2000    08-Nov-1999 FREY SECURE    School Specialty, Inc.   
Registered    3842513    77/704,177    31-Aug-2010    01-Apr-2009 FREY SELECT   
School Specialty, Inc.    Registered    3842514    77/704,180    31-Aug-2010   
01-Apr-2009 GETTING STARTED WITH MANIPULATIVES (Stylized)    Delta Education,
LLC    Registered    3010435    76/613,053    01-Nov-2005    20-Sep-2004 GO
WORKBOOK    Premier Agendas, Inc.    Registered    3117882    78/277,792   
18-Jul-2006    23-Jul-2003 GOT IT!    Califone International, Inc.    Registered
   3755877    77/632,278    02-Mar-2010    12-Dec-2008 HELPING EDUCATORS ENGAGE
AND INSPIRE STUDENTS OF ALL AGES AND ABILITIES TO LEARN    School Specialty,
Inc.    Registered    3652327    77/464,756    07-Jul-2009    02-May-2008
HEXAGONOES    Delta Education, LLC    Registered    3475563    77/339,063   
29-Jul-2008    28-Nov-2007 HUSH BUDDY    Califone International, Inc.   
Published       85/389,616       04-Aug-2011 IF I PLAN TO LEARN, I MUST LEARN TO
PLAN    Premier Agendas, Inc.    Registered    2120484    75/099,048   
09-Dec-1997    06-Mar-1996 INCOMMAND    Premier Agendas, Inc.    Pending      
85/627,761       17-May-2012 INCOMMAND PRO    Premier Agendas, Inc.    Pending
      85/627,763       17-May-2012 INQUIRY INVESTIGATIONS    Delta Education,
LLC    Registered    4109628    85/078,862    06-Mar-2012    06-Jul-2010
INTEGRATIONS    Sportime, LLC    Registered    2793125    78/154,693   
09-Dec-2003    15-Aug-2002 JOURNEY TO SUCCESS    Premier Agendas, Inc.   
Registered    4094352    85/082,650    31-Jan-2012    12-Jul-2010 KORNERS FOR
KIDS    Childcraft Education Corp    Registered    1933650       07-Nov-1995   
LEARNING OUTLET    School Specialty, Inc.    Registered    4089263    85/327,528
   17-Jan-2012    23-May-2011 LITERACY LEADERS    School Specialty, Inc.   
Registered    3423913    77/191,219    06-May-2008    26-May-2007 MAGNASTIKS
(Stylized)    Childcraft Education Corp    Registered    1272927    73/413,192
   03-Apr-1984    18-Jan-1983 MAGTILES    School Specialty, Inc.    Registered
   3550881    77/149,992    23-Dec-2008    05-Apr-2007 MAKE IT A RULE TO PLAN   
Premier Agendas, Inc.    Registered    2118995    75/100,716    09-Dec-1997   
08-May-1996



--------------------------------------------------------------------------------

Mark

  

Bus. Unit / Owner

  

Status

  

Reg. No.

  

App. No.

  

Reg. Date

  

Filing Date

MAKE TODAY COUNT    School Specialty, Inc.    Registered    2279483      
21-Sep-1999    MAKING CONNECTIONS    School Specialty, Inc.    Registered   
3218948    78/722,907    13-Mar-2007    29-Sep-2005 MATH IN A NUTSHELL    Delta
Education, LLC    Registered    2458341       05-Jun-2001    MATH TUNE-UPS   
Delta Education, LLC    Registered    2605461       06-Aug-2002    NATURE’S
IMPRESSIONS    School Specialty, Inc.    Registered    3646434    77/598,303   
30-Jun-2009    22-Oct-2008 NEO/BLOOD    Delta Education, LLC    Registered   
2552466       26-Mar-2002    NEO/LAB    Delta Education, LLC    Registered   
2460125       12-Jun-2001    NEO/RESOURCE    Delta Education, LLC    Registered
   2451571       15-May-2001    NEO/SCI    Delta Education, LLC    Registered   
3696397    77/291,723    13-Oct-2009    28-Sep-2007 NEO/SLIDE    Delta
Education, LLC    Registered    2451570       15-May-2001    ODYSSEY    Califone
International, Inc.    Pending       85/354,383       23-Jun-2011 OLIVIA OWL   
Premier Agendas, Inc.    Registered    2120485    75/099,520    09-Dec-1997   
06-May-1996 ONTRAC    Premier Agendas, Inc.    Registered    3842377   
77/648,035    31-Aug-2010    13-Jan-2009 ONTRAC    Premier Agendas, Inc.   
Registered    3793647    77/369,947    25-May-2010    11-Jan-2008 OTMP   
Premier Agendas, Inc.    Pending       85/767,880       31-Oct-2012 PATH DRIVER
   School Specialty, Inc.    Pending       85/654,564       18-Jun-2012 PATH
DRIVER FOR MATH    School Specialty, Inc.    Pending       85/566,908      
12-Mar-2012 PATH DRIVER FOR MATH USE DATA TO DRIVE A PATH TO SUCCESS Logo   
School Specialty, Inc.    Pending       85/655,326       19-Jun-2012 PATH DRIVER
FOR READING    School Specialty, Inc.    Pending       85/566,906      
12-Mar-2012 PATH DRIVER FOR READING USE DATA TO DRIVE A PATH TO SUCCESS Logo   
School Specialty, Inc.    Pending       85/655,328       19-Jun-2012 PHYSIO-ROLL
and Design    Sportime, LLC    Registered    1766015    74/306,216   
20-Apr-1993    21-Aug-1992 PORTFOLIO    School Specialty, Inc.    Registered   
4016804    85/036,884    23-Aug-2011    12-May-2010



--------------------------------------------------------------------------------

Mark

  

Bus. Unit / Owner

  

Status

  

Reg. No.

  

App. No.

  

Reg. Date

  

Filing Date

PREMIER GO PROGRAM    Premier Agendas, Inc.    Registered    3117874   
78/262,399    18-Jul-2006    13-Jun-2003 PREMIER OTMP    Premier Agendas, Inc.
   Pending       85/767,883       31-Oct-2012 PREMIER OTMP CURRICULUM    Premier
Agendas, Inc.    Pending       85/767,887       31-Oct-2012 PREMIER OTMP PROGRAM
   Premier Agendas, Inc.    Pending       85/767,886       31-Oct-2012 PREMIER
OTMP SKILL-BUILDING PROGRAM    Premier Agendas, Inc.    Pending       85/767,889
      31-Oct-2012 PREMIERCAMPUS    Premier Agendas, Inc.    Registered   
3695170    77/663,998    13-Oct-2009    05-Feb-2009 PRIMARY PHONICS    School
Specialty, Inc.    Registered    2325691       07-Mar-2000    PROJECTS BY DESIGN
   School Specialty, Inc.    Registered    3852130    77/682,097    28-Sep-2010
   03-Mar-2009 RAG BALL & Design    Sportime, LLC    Registered    3548583   
76/338,171    23-Dec-2008    15-Nov-2001 RAISING RESPECT: TAKE A STAND AGAINST
BULLYING    Premier Agendas, Inc.    Pending       85/736,959       09-24-2012
RAISING STUDENT ACHIEVEMENT    School Specialty, Inc.    Registered    4065748
   85/152,081    06-Dec-2011    13-Oct-2010 RAISING STUDENT ACHIEVEMENT Logo   
School Specialty, Inc.    Registered    4065749    85/152,082    06-Dec-2011   
13-Oct-2010 RE-PRINT    Classroom Direct.com LLC    Registered    1793996   
74/338,876    21-Sep-1993    10-Dec-1992 S.P.I.R.E. (SPIRE)    School Specialty,
Inc.    Registered    2048906       01-Apr-1997    SAX    School Specialty, Inc.
   Registered    2257283    75/525,966    29-Jun-1999    27-Jul-1998 SAX and
Design    School Specialty, Inc.    Registered    3327134    78/795,166   
30-Oct-2007    19-Jan-2006 SCHOOL SMART    School Specialty, Inc.    Registered
   3376477    78/630,773    29-Jan-2008    16-May-2005 SCHOOL SMART & Design   
School Specialty, Inc.    Registered    3735305    78/630,775    05-Jan-2010   
16-May-2005 SCHOOL SPECIALTY    School Specialty, Inc.    Registered    2086842
   74/712,553    12-Aug-1997    08-Aug-1995 SCHOOL SPECIALTY LITERACY AND
INTERVENTION    School Specialty, Inc.    Registered    3965024    85/090,230   
24-May-2011    22-Jul-2010



--------------------------------------------------------------------------------

Mark

 

Bus. Unit / Owner

 

Status

 

Reg. No.

 

App. No.

 

Reg. Date

 

Filing Date

SCHOOL SPECIALTY ONLINE (Design)   School Specialty, Inc.   Registered   3437742
  78/628,899   27-May-2008   12-May-2005 SCHOOL SPECIALTY THE POWER OF TEACHING.
THE WONDERS OF LEARNING, & Design   School Specialty, Inc.   Registered  
3007875   78/331,687   18-Oct-2005   21-Nov-2003 SCHOOL SPECIALTY WEXPLORE  
School Specialty, Inc.   Registered   3926476   77/787,848   01-Mar-2011  
23-Jul-2009 SCIENCE IN A NUTSHELL   Delta Education, LLC   Registered   2370886
    25-Jul-2000   SCIENCE VIEW   Delta Education, LLC   Registered   2502701    
30-Oct-2001   SITTON SPELLING AND WORD SKILLS   School Specialty, Inc.  
Registered   3617281   77/452,338   05-May-2009   18-Apr-2008 SOUNDS SENSIBLE  
School Specialty, Inc.   Registered   2163913     09-Jun-1998   SOUNDS SENSIBLE
  School Specialty, Inc.   Registered   3381536   77/218,893   12-Feb-2008  
29-Jun-2007 SPELL CHECK   School Specialty, Inc.   Registered   2335381  
75/648,445   28-Mar-2000   25-Feb-1999 SPORDAS (STYLIZED)   Sportime, LLC  
Registered   1955231   74/285,191   06-Feb-1996   16-Jun-1992 SPORTIME  
Sportime, LLC   Registered   1665914   74/100,635   26-Nov-1991   26-Sep-1990
SPORTIME   Sportime, LLC   Registered   1085148   73/120,398   07-Feb-1978  
25-Mar-1977 SPORTIME and Design   Sportime, LLC   Registered   2498193  
76/130,890   16-Oct-2001   19-Sep-2000 TEACHERS’ DISCOUNT   School Specialty,
Inc.   Registered   4,213,822   85/549,307   25-Sep-2012   22-Feb-2012 THE 101  
Premier Agendas, Inc.   Registered   4126207   85/091,113   10-Apr-2012  
22-Jul-2010 THE SPEECH BIN   Sportime, LLC   Registered   3205537   78/801,406  
06-Feb-2007   27-Jan-2006 TIMETRACKER   Premier Agendas, Inc.   Registered  
3343824   78/682,790   27-Nov-2007   01-Aug-2005 TOUCHPHONICS   School
Specialty, Inc.   Registered   2465862     03-Jul-2001   TOUCH-UNITS   School
Specialty, Inc.   Registered   3446159   77/149,991   10-Jun-2008   05-Apr-2007
TRUE-FLOW   Sax Arts & Crafts, Inc.   Registered   1271755   73/378,143  
27-Mar-1984   04-Aug-1982 TUFF-GLIDE SYSTEM   Childcraft Education Corp  
Registered   2792916   78/103,107   09-Dec-2003   16-Jan-2002 UGO365   Premier
Agendas, Inc.   Registered   3935126   77/791,368   22-Mar-2011   28-Jul-2009



--------------------------------------------------------------------------------

Mark

 

Bus. Unit / Owner

 

Status

 

Reg. No.

 

App. No.

 

Reg. Date

 

Filing Date

UGO365   Premier Agendas, Inc.   Registered   4,176,073   77/954,006  
17-Jul-2012   09-Mar-2010 ULTRA PLUS   School Specialty, Inc.   Registered  
2730228   76/302,139   24-Jun-2003   20-Aug-2001 VB-TRAINER   Sportime, LLC  
Pending     85/663,797     28-Jun-2012 VERSA TEMP   Sax Arts & Crafts, Inc.  
Registered   1746677   74/263,859   19-Jan-1993   08-Apr-1992 VIC (MISCELLANEOUS
DESIGN ONLY)   School Specialty, Inc.   Registered   3024505   78/331,716  
06-Dec-2005   21-Nov-2003 VOCABULARY FROM CLASSICAL ROOTS   School Specialty,
Inc.   Registered   3618327   77/420,054   12-May-2009   12-Mar-2008 VOCABULARY
FROM CLASSICAL ROOTS   School Specialty, Inc.   Registered   3614545  
77/355,324   05-May-2009   19-Dec-2007 WEXPLORE   School Specialty, Inc.  
Registered   3926477   77/787,852   01-Mar-2011   23-Jul-2009 WHERE EDUCATION
MEETS IMAGINATION   Childcraft Education Corp   Registered   2388545    
19-Sep-2000   WHERE THE CHILD COMES FIRST   Childcraft Education Corp  
Registered   4273401   85/555,103   8-Jan-2013   28-Feb-2012 WORDLY WISE  
School Specialty, Inc.   Registered   2278178     14-Sep-1999   WORDLY WISE 3000
  School Specialty, Inc.   Registered   3217686   78/879,989   13-Mar-2007  
09-May-2006 WORDS I USE WHEN I WRITE   School Specialty, Inc.   Registered  
3223075   78/914,544   27-Mar-2007   22-Jun-2006 WRITE ON and Design   Sax Arts
& Crafts, Inc.   Registered   1262365   73/378,144   27-Dec-1983   04-Aug-1982
YOU FOCUS ON ACHIEVEMENT, WE FOCUS ON YOU   School Specialty, Inc.   Registered
  3687338   77/598,309   22-Sep-2009   22-Oct-2008



--------------------------------------------------------------------------------

Trademarks other than in the United States

 

Mark

 

Country /

Business Unit

 

Status

 

Reg. No.

 

App. No.

 

Reg. Date

 

Filing Date

ABC   Canada Childcraft Education Corp   Registered   TMA737538   1310677  
03-Apr-2009   26-Jul-2006 ABILITATIONS   Canada Sportime, LLC   Registered  
TMA747940   1331474   17-Sep-2009   16-Jan-2007 ACADEMY OF MATH   Canada School
Specialty, Inc.   Registered   TMA614425   1123254   08-Jul-2004   26-Nov-2001
ACADEMY OF READING   Canada School Specialty, Inc.   Registered   TMA553660  
1049743   13-Nov-2001   08-Mar-2000 AGENDA MATE   Canada Premier Agendas, Inc.  
Registered   TMA405655   689907   27-Nov-1992   19-Sep-1991 AGENDAS DESIGN  
Canada Premier Agendas, Inc.   Registered   TMA651657   1173815   27-Oct-2005  
27-Oct-2005 AUTOSKILL   Canada School Specialty, Inc.   Pending     1568321    
12-Mar-2012 AUTOSKILL   Canada School Specialty, Inc.   Registered   TMA393997  
673829   07-Feb-1992   16-Jan-1991 AUTOSKILL & Design   Canada School Specialty,
Inc.   Registered   TMA415136   673830   06-Aug-1993   16-Jan-1991 BASIC BASICS
  Canada Premier Agendas, Inc.   Registered   TMA500824   843311   17-Sep-1998  
17-Sep-1998 BIRD IN HAND WOODWORKS & Design   Canada Childcraft Education Corp.
  Pending   TMA837,636   1513321   04-Dec-2012   31-Jan-2011 BIRD-IN-HAND  
Canada Childcraft Education Corp   Pending     1513319     31-Jan-2011 CALIFONE
  Canada Califone International, Inc.   Registered   TMA153506   297477  
06-Oct-1967   02-Jun-1966 CANADIAN TO THE CORE   Canada Premier Agendas, Inc.  
Registered   TMA607353   1166086   08-Apr-2004   08-Apr-2004 CATCHBALL   Germany
Select Service & Supply Co, In   Registered   2069111     27-Jun-1994  
31-Oct-1993



--------------------------------------------------------------------------------

Mark

 

Country /

Business Unit

 

Status

 

Reg. No.

 

App. No.

 

Reg. Date

 

Filing Date

CHILDCRAFT   Canada Childcraft Education Corp   Registered   TMA656137   1242177
  06-Jan-2006   29-Dec-2004 CLASSROOM DIRECT & design   Canada Classroom
Direct.com LLC   Registered   TMA790151   1434680   09-Feb-2011   15-Apr-2009
CLASSROOM SELECT & Design   Canada School Specialty, Inc.   Pending   TMA835328
  1500927   30-Oct-2012   25-Oct-2010 CLASSROOM SELECT Horizontal Logo   Canada
School Specialty, Inc.   Pending   TMA835312   1500934   30-Oct-2012  
25-Oct-2010 COMPASS FOR CAMPUS   Canada Premier Agendas, Inc.   Registered  
TMA579787   1070625   23-Apr-2003   23-Apr-2003 CVB CONTENT—AREA VOCABULARY
BUILDER   Canada School Specialty, Inc.   Registered   TMA829324   1485406  
07-Aug-2012   16-Jun-2010 DELTA EDUCATION & Design   Canada Delta Education, LLC
  Registered   TMA733131   1334846   26-Jan-2009   02-Jun-2008 DELTA SCIENCE
READERS   Canada Delta Education, LLC   Registered   TMA746955   1319222  
03-Sep-2009   06-Oct-2006 DISCOVER AGENDA   Canada Premier Agendas, Inc.  
Registered   TMA585899   1119643   23-Jul-2003   23-Jul-2003 EARLY CHILDHOOD
DIRECT   Canada Bird-In-Hand Woodworks, Inc   Registered   TMA599487   1050895  
15-Jan-2004   15-Mar-2000 EDUCATION ESSENTIALS   Canada School Specialty, Inc.  
Registered   TMA654482   1230486   06-Dec-2005   16-Sep-2004 EPS   Canada School
Specialty, Inc.   Registered   TMA557,206     31-Jan-2002   31-Jan-2002 EPS  
Canada School Specialty, Inc.   Registered   TMA551,753     28-Sep-2001   EPS  
Canada School Specialty, Inc.   Registered   TMA550,546     10-Sep-2001  
10-Sep-2001 EPS   Canada School Specialty, Inc.   Registered   TMA790904  
1446509   16-Feb-2011   29-Jul-2009 EPS   Canada School Specialty, Inc.  
Registered   TMA558,743     04-Mar-2002   04-Mar-2002



--------------------------------------------------------------------------------

Mark

  

Country /

Business Unit

  

Status

  

Reg. No.

  

App. No.

  

Reg. Date

  

Filing Date

FREY CHOICE    Canada School Specialty, Inc.    Registered    TMA796468   
1451837    02-May-2011    15-Sep-2009 FREY SECURE    Canada School Specialty,
Inc.    Registered    TMA796480    1451833    02-May-2011    15-Sep-2009 FREY
SELECT    Canada School Specialty, Inc.    Registered    TMA796481    1451834   
02-May-2011    15-Sep-2009 GO WORKBOOK    Canada Premier Agendas, Inc.   
Registered    TMA647913    1209178    13-Sep-2005    10-Mar-2004 HABITS OF
SUCCESS    Canada Premier Agendas, Inc.    Registered    TMA563006    1070623   
04-Jun-2002    04-Jun-2002 HELPING EDUCATORS ENGAGE AND INSPIRE STUDENTS OF ALL
AGES AND ABILITIES TO LEARN    Canada School Specialty, Inc.    Registered   
TMA758568    1403756    02-Feb-2010    17-Jul-2008 IF I PLAN TO LEARN I MUST
LEARN TO PLAN    Canada Premier Agendas, Inc.    Registered    TMA434047   
731407    30-Sep-1994    30-Sep-1994 INCOMMAND PRO    Canada Premier Agendas,
Inc.    Pending       1,600,152       29-Oct-2012 INQUIRY INVESTIGATIONS &
Design    Canada Delta Education, LLC    Registered    TMA826611    1508615   
19-Jun-2012    20-Dec-2010 INTEGRATIONS    Canada Sportime, LLC    Registered   
TMA636598    1167511    01-Apr-2005    14-Feb-2003 INTEGRATIONS    Germany
Sportime, LLC    Registered    30454687    30454687.9    17-Mar-2005   
24-Sep-2004 INTEGRATIONS    United Kingdom Sportime, LLC    Registered   
2369512    2369512    08-Apr-2005    30-Jul-2004 LEARNING OUTLET    Canada
School Specialty, Inc.    Pending       1550251       01-Nov-2011 MAKING
CONNECTIONS    Canada School Specialty, Inc.    Registered    TMA748126   
1388573    18-Sep-2009    25-Mar-2008 MISCELLANEOUS DESIGN    Canada School
Specialty, Inc.    Registered    TMA724639    1218515    26-Sep-2008   
28-May-2004 NATURE’S IMPRESSIONS    Canada School Specialty, Inc.    Registered
   TMA785621    1422392    21-Dec-2010    18-Dec-2008



--------------------------------------------------------------------------------

Mark

 

Country /

Business Unit

 

Status

 

Reg. No.

 

App. No.

 

Reg. Date

 

Filing Date

ONTRAC   Canada Premier Agendas, Inc.   Published     1429126     26-Feb-2009
OTMP   Canada Premier Agendas, Inc.   Pending     1,602,421     14-Nov-2012 PATH
DRIVER   Canada School Specialty, Inc.   Pending     1,586,716     18-Jul-2012
PATH DRIVER FOR MATH   Canada School Specialty, Inc.   Pending     1,586,714    
18-Jul-2012 PATH DRIVER FOR READING   Canada School Specialty, Inc.   Pending  
  1,586,715     18-Jul-2012 PORTFOLIO   Canada School Specialty, Inc.  
Registered   TMA823596   1483658   08-May-2012   03-Jun-2010 PREMIER COMPASS
AGENDA   Canada Premier Agendas, Inc.   Registered   TMA579786   1070604  
23-Apr-2003   23-Apr-2003 PREMIER GO PROGRAM   Canada Premier Agendas, Inc.  
Registered   TMA668315   1184721   20-Jul-2006   30-Jul-2003 PREMIER LOGO DESIGN
  Canada Premier Agendas, Inc.   Registered   TMA598636   1147943   06-Jan-2004
  06-Jan-2004 PREMIER OTMP   Canada Premier Agendas, Inc.   Pending    
1,602,437     28-Nov-2012 PREMIER OTMP CURRICULUM   Canada Premier Agendas, Inc.
  Pending     1,602,425     14-Nov-2012 PREMIER OTMP PROGRAM   Canada Premier
Agendas, Inc.   Pending     1,602,423     14-Nov-2012 PREMIER OTMP
SKILL-BUILDING PROGRAM   Canada Premier Agendas, Inc.   Pending     1,602,435  
  14-Nov-2012 PREMIERCAMPUS   Canada Premier Agendas, Inc.   Registered  
TMA799733   1433020   10-Jun-2011   31-Mar-2009 PRIMA VUE   Canada Premier
Agendas, Inc.   Registered   TMA569651   1089539   25-Oct-2002   25-Oct-2002
PROJECTS BY DESIGN   Canada School Specialty, Inc.   Registered   TMA805134  
1448868   24-Aug-2011   20-Aug-2009



--------------------------------------------------------------------------------

Mark

 

Country /

Business Unit

 

Status

 

Reg. No.

 

App. No.

 

Reg. Date

 

Filing Date

RAISING RESPECT: TAKE A STAND AGAINST BULLYING   Canada Premier Agendas, Inc.  
Pending     1,600,748     09-Nov-2012 READ AND DISCOVER   Canada Premier
Agendas, Inc.   Registered   TMA627127   1200255   01-Dec-2004   01-Dec-2004
SCHOOL SMART   Canada School Specialty, Inc.   Registered   TMA734412   1269559
  13-Feb-2009   23-Aug-2005 SCHOOL SMART & Design   Canada School Specialty,
Inc.   Registered   TMA739508   1269561   06-May-2009   23-Aug-2005 SCHOOL
SPECIALTY   Canada School Specialty, Inc.   Registered   TMA715934   1331578  
04-Jun-2008   17-Jan-2007 SCHOOL SPECIALTY LITERACY AND INTERVENTION   Canada
School Specialty, Inc.   Registered   TMA823587   1491322   08-May-2012  
05-Aug-2010 SCHOOL SPECIALTY ONLINE & Design   Canada School Specialty, Inc.  
Registered   TMA765953   1279025   06-May-2010   09-Nov-2005 SCHOOL SPECIALTY
WEXPLORE   Canada School Specialty, Inc.   Registered   TMA805811   1466160  
31-Aug-2011   18-Jan-2010 SHOW AND SHARE   Canada Premier Agendas, Inc.  
Registered   TMA625684   1200256   17-Nov-2004   17-Nov-2004 SMART PACK   Canada
Premier Agendas, Inc.   Registered   TMA627128   1200254   01-Dec-2004  
01-Dec-2004 SOLUTION SCOLAIRE   Canada School Specialty, Inc.   Registered  
TMA816276   1473175   26-Jan-2012   15-Mar-2010 SOLUTION SCOLAIRE & Design  
Canada School Specialty, Inc.   Registered   TMA808345   1482471   05-Oct-2011  
25-May-2010 SPORDAS   Finland Select Service & Supply Co, In   Registered  
127477     05-Aug-1993   SPORDAS   France Sportime, LLC   Registered  
92/442,446     12-Jun-1992   SPORDAS   Germany School Specialty, Inc.  
Registered   2075525     13-Jun-1992   SPORDAS   Greece Sportime, LLC  
Registered   111602     26-Nov-1992  



--------------------------------------------------------------------------------

Mark

 

Country /

Business Unit

 

Status

 

Reg. No.

 

App. No.

 

Reg. Date

 

Filing Date

SPORDAS   Ireland Sportime, LLC   Registered   149159   149159   16-Jun-1992  
16-Jun-1992 SPORDAS   Norway Select Service & Supply Co, In   Registered  
160551     09-Dec-1993   23-Oct-1992 SPORDAS   Portugal Sportime, LLC  
Registered   284948   284948   24-Mar-1994   30-Jul-1992 SPORDAS   Sweden Select
Service & Supply Co, In   Registered   249418     28-May-1993   SPORDAS  
Switzerland Sportime, LLC   Registered   518250   02804/2003   23-May-2003  
23-May-2003 SPORDAS   United Kingdom Select Service & Supply Co, In   Registered
    1503060   11-Jun-1992   11-Jun-1992 SPORDAS & Design   Benelux Sportime, LLC
  Registered   519716   782031   17-Jun-1992   17-Jun-1982 SPORDAS (word mark)  
Denmark Sportime, LLC   Registered   vr109531992     27-Nov-1992   SPORDAS (word
stylized)   Italy Sportime, LLC   Registered   992210     17-Jul-1992  
17-Jul-1992 SPORTIME   Australia Sportime, LLC   Registered   A605437    
25-Jun-1993   25-Jun-1993 SPORTIME   Brazil Sportime, LLC   Registered  
817409459     01-Mar-1995   SPORTIME   Canada Sportime, LLC   Registered  
TMA365972     23-Feb-1990   SPORTIME   Canada Sportime, LLC   Registered  
TMA565,487   1044355   02-Aug-2002   16-Apr-1998 SPORTIME   Israel Sportime, LLC
  Pending   89910       18-Nov-1993 SPORTIME   Japan Sportime, LLC   Registered
  3141032   5072198   30-Apr-1996   SPORTIME   Korea, Republic of Sportime, LLC
  Registered   7726   156466   03-Jul-2003  



--------------------------------------------------------------------------------

Mark

 

Country /

Business Unit

 

Status

 

Reg. No.

 

App. No.

 

Reg. Date

 

Filing Date

SPORTIME   Mexico Sportime, LLC   Registered   493739   493739   10-Aug-1992  
SPORTIME   New Zealand Sportime, LLC   Registered   236174     20-Apr-1994  
20-Apr-1994 SPORTIME   Panama Sportime, LLC   Registered   66973   66973  
16-Mar-1995   16-Mar-1995 SPORTIME   Panama Sportime, LLC   Registered   66974  
66974   16-Mar-1995   16-Mar-1995 SPORTIME   Singapore Sportime, LLC  
Registered   T03/12522D   T03/12522D   15-Aug-2003   15-Aug-2003 SPORTIME  
South Africa Sportime, LLC   Registered     93/10983   19-Nov-1993   SPORTIME &
Design   Singapore Sportime, LLC   Registered     T03/12525I   15-Aug-2003  
15-Aug-2003 SPORTIME AND DESIGN   Singapore Sportime, LLC   Registered  
T03/12524J   T03/12524J   15-Aug-2003   15-Aug-2003 SUR LA VOIE   Canada Premier
Agendas, Inc.   Registered   TMA776090   1429044   01-Sep-2010   26-Feb-2009 THE
101   Canada Premier Agendas, Inc.   Registered   TMA823595   1498607  
08-May-2012   05-Oct-2010 TIMETRACKER   Canada Premier Agendas, Inc.  
Registered   TMA768,035   1167989   28-May-2010   17-Feb-2003 UGO365   Canada
Premier Agendas, Inc.   Registered   TMA823590   1495317   08-May-2012  
09-Sep-2010 UGO365   Canada Premier Agendas, Inc.   Pending     1495318    
09-Sep-2010 VB-TRAINER   Canada Sportime, LLC   Pending     1609766    
14-Jan-2013 WEXPLORE   Canada School Specialty, Inc.   Registered   TMA805814  
1466159   31-Aug-2011   18-Jan-2010 WHERE THE CHILD COMES FIRST   Canada
Childcraft Education Corp.   Pending     1568312     12-Mar-2012



--------------------------------------------------------------------------------

Trademark Registrations and Applications

the Company has already decided to abandon

 

Mark

 

Country /
Bus. Unit / Owner

 

Status

 

Reg. No.

 

App. No.

 

Reg. Date

 

Filing Date

BABY BRIGHTS BOOKS   United States School Specialty, Inc.   Registered   1918816
    12-Sep-1995   SIDEWALK SCIENCE   United States Childcraft Education Corp.  
Registered   3140209     05-Sep-2006   SPORTIME FITNESS & SPORT and Design  
United States Sportime, LLC   Registered   3126350     08-Aug-2006   CLASSROOM
DESIGNER   United States School Specialty, Inc.   Registered   3103791    
13-Jun-2006   EDUCATOR PRICE   United States School Specialty, Inc.   Pending  
  85/158,273     21-Oct-2010 JUNEBOX   United States School Specialty, Inc.  
Registered   2589390     02-Jul-2002   JUNEBOX.COM   United States School
Specialty, Inc.   Registered   2589382     02-Jul-2002   PREMIER SCIENCE  
United States School Specialty, Inc.   Registered   2543407     26-Feb-2002  
SUBSTANCE FREE KIDS   United States School Specialty, Inc.   Registered  
3255321     26-Jun-2007   DIAL-A-SHAPE   United States Delta Education, LLC  
Registered   2599179     23-Jul-2002   DIAL-A-VARIABLE   United States Delta
Education, LLC   Registered   2599178     23-Jul-2002   CALIFONE   Argentina
Califone International, Inc.   Registered   2038863     22-Aug-2005   HUFF AND
PUFF   United Kingdom School Specialty, Inc.   Registered   2049200    
20-Sep-1996  



--------------------------------------------------------------------------------

SCHEDULE 6

to

GUARANTY AND SECURITY AGREEMENT (WELLS)

Infringements

Infringement Claims

Innovatio IP Ventures, LLC – claims to own some 20 patents in the field of
wireless networking technology. Innovatio has notified School Specialty that
Innovatio believes School Specialty requires a license under Innovatio’s patents
in order to permit users and visitors at any School Specialty location to use
wireless technology to exchange information, including access to the Internet.
To date, the company is still gathering information to respond substantively,
and has discussed the matter with Innovatio’s counsel to a limited extent.

Landmark Technology, LLC – claims to own U.S. Patent Nos. 5,576,951, 6,289,319
and 7,010,508 relating to transaction processes and features used in many
electronic commerce systems including structures which exchange business data
among trading partners. Landmark has notified School Specialty that Landmark
believes School Specialty requires a license under these patents. To date, the
company is still gathering information to respond substantively, and has
discussed the matter with Landmark’s counsel to a limited extent.

Neither of the above described claims is covered by insurance.

Regarding the Innovatio IP Ventures, LLC claim, which is not at the litigation
stage, we estimate the exposure to be less than $250,000. We believe that we
have a significant chance of prevailing in the event that this is litigated.

Regarding the Landmark Technology, LLC claim, which is not at the litigation
stage, we estimate the exposure to be less than $200,000. We believe that we
have a significant chance of prevailing in the event that this is litigated.

JFJ Toys d/b/a D&L Company and D&L’s owner, Fred Ramirez – claims to own
trademark registrations for STOMP and STOMP ROCKET for use with toy air rockets.
D&L has claimed that School Specialty’s (Sportime’s) sale of the STOMP-N-LAUNCH
BALL LAUNCHER is a trademark infringement. Sportime has removed the product from
its web sites and catalogs, and has changed the name of its product to
STEP-N-LAUNCH BALL LAUNCHER, but there is still some older product in the
pipelines. The company expects the matter to be resolved soon without payment of
money to D&L.

S&S Worldwide, Inc. – claims to own a trademark registration for GATOR SKIN for
use in connection with certain children’s play ball products. S&S has claimed
that School Specialty’s use, in connection with its TechnoSkin ball products, of
“Compare our quality and our prices



--------------------------------------------------------------------------------

with Gatorskin and all other ‘cheap’ balls. We know ours is the best value and
higher quality.” is pejorative and deceptively false. The referenced phrase
appears in School Specialty’s catalogs only, and not on its web site. School
Specialty plans to remove the referenced phrase from future catalogs. The
company expects the matter to be resolved soon without payment of money to S&S.

The Hubbard Company – claims to own a trademark registration for WARD and
design, for use in connection with lesson plans, class records and assignment
and attendance notebooks, and is a former supplier of these products to School
Specialty. Hubbard claims that some of School Specialty’s web sites, including
Hammond & Stephens, Learning Outlet, Classroom Direct and School Specialty
Canada, are using images and item numbers of Hubbard products, but shipping
products from other companies, and claims that such activities are acts of
trademark infringement and unfair competition. School Specialty has changed the
images of the products shown in its Education Essentials catalog and on its web
site, and has changed the item numbers used, and has informed Hubbard of these
changes. The company expects the matter to be resolved soon without payment of
money to Hubbard.

Barry Traub – is a former employee of the Sportime unit. Mr. Traub has claimed
that, after Mr. Traub’s separation from Sportime, Sportime adopted some of his
product ideas, and has not complied with its termination agreement with him
regarding payment for those ideas. The matter is not yet at the litigation
stage, and the company believes the matter will be resolved with a payment, if
any, of less than $30,000.



--------------------------------------------------------------------------------

SCHEDULE 6(k)

to

GUARANTY AND SECURITY AGREEMENT (WELLS)

Security Interest Approval

Consent from the Regents of the University of California Lawrence Hall of
Science for the assignment by Delta Education, LLC of rights to the Lenders
under an Agreement related to the FOSS product line with Encyclopedia Britannica
Educational Corporation on September 21,1995; and said Agreement as amended
April 17, 1996, was assigned to Delta Education, Inc. on May 2, 1997; to Delta
Education, LLC on July 1, 2001, and to School Specialty, Inc. on August 19,2005;
and said Agreement was subsequently amended December 3,1999, February 7,
2000, July 31, 2001, May 14, 2003, March 6, 2007 and January 1, 2008.

Consent from the CJE Members as defined under the Operating Agreement of
Carson-Dellosa Publishing, LLC, a Delaware Manager-Managed Limited Liability
Company (the “Agreement”) entered into by and among Carson-Dellosa Publishing,
LLC (the Company”), School Specialty, Inc., a Wisconsin corporation (“SSI”),
Cookie Jar Education, Inc. (“CJE”), Carson-Dellosa Publishing Company, Inc. (“CD
Inc.”), HighReach Learning, Inc. (“HRL”), and Unique Collating Services, Inc.
(“UCS”) to the Parent regarding Encumbering, and the pledging of, its Units in
the Company in favor of WFCF and Bayside Financial, LLC.



--------------------------------------------------------------------------------

SCHEDULE 6(m)

to

GUARANTY AND SECURITY AGREEMENT (WELLS)

Pledged Notes

None



--------------------------------------------------------------------------------

SCHEDULE 7

to

GUARANTY AND SECURITY AGREEMENT (WELLS)

Name; Chief Executive Office; Tax Identification Numbers And Organizational
Numbers

 

Name

 

Chief Executive Office

 

Tax

Identification

Number

 

Organizational

Number

School Specialty, Inc.

 

W6316 Design Drive

Greenville, WI 54942

  39-0971239   N027818

ClassroomDirect.com, LLC

 

W6316 Design Drive

Greenville, WI 54942

  47-0892425   2879962

Childcraft Education Corp.

 

W6316 Design Drive

Greenville, WI 54942

  13-5619818   85254

Bird-in-Hand Woodworks, Inc.

 

W6316 Design Drive

Greenville, WI 54942

  22-2618811   0100-2497-08

Frey Scientific, Inc.

 

W6316 Design Drive

Greenville, WI 54942

  39-1953771   3004224

Sportime, LLC

 

W6316 Design Drive

Greenville, WI 54942

  22-3476939   2683311

Sax Arts & Crafts, Inc.

 

W6316 Design Drive

Greenville, WI 54942

  39-1956436   3009026

Califone International, Inc.,

 

W6316 Design Drive

Greenville, WI 54942

  56-2003579   2702570

Delta Education, LLC

 

W6316 Design Drive

Greenville, WI 54942

  52-2328764   3398957

Premier Agendas, Inc

 

W6316 Design Drive

Greenville, WI 54942

  33-0481380   601457758

Select Agendas, Corp.

  6800 Chemin de la Cote-de-Liesse, St-Laurent, Quebec H4T 2A7   N/A   126517564

Premier School Agendas, Ltd.

 

20230 64th Avenue

Unit 200

Langley, BC V2Y IN3

  N/A   HFX9927



--------------------------------------------------------------------------------

SCHEDULE 8

to

GUARANTY AND SECURITY AGREEMENT (WELLS)

Owned Real Property

Salina, Kansas Distribution Center

 

Address: 3525 S. Ninth Street

Salina, KS 67401

More particularly described as follows:

A tract of land situated in the Southwest Quarter (SW/4) of Section One (1),
Township Fifteen (15) South, Range Three (3) West of the 6th P.M., in Saline
County, Kansas, which is more particularly described as follows:

Starting from the Southwest corner of said Southwest Quarter (SW/4) a distance
of one thousand three hundred fifty-nine and ninety-eight hundredths
(1359.98’) feet; thence South 89 degrees 40’52” East parallel with the South
line of said Southwest Quarter (SW/4) a distance of one hundred sixty-four and
fifty-seven hundredths (164.57’) feet to the point of beginning; said point of
beginning being a point on the North line of an existing public right-of-way,
eighty and thirty-seven hundredths (80.37’) feet East of its intersection with
the East right-of-way line a distance of five hundred (500) feet; thence South
89 degrees 40’ 52” East parallel with the South line of said Southwest Quarter
(SW/4) a distance of eight hundred fifty and fifty-six hundredths
(850.56’) feet; thence South 00 degrees 03’ 57” West parallel with the West line
of the Union Pacific Railroad right-of-way a distance of four hundred
ninety-seven and seventy-seven hundredths (497.77’) feet; thence North 89
degrees 40’ 52” West parallel with the South line of said Southwest Quarter
(SW/4) a distance of nine hundred (900’) feet to the point of beginning, except
that part taken for roads, highways and right-of-ways



--------------------------------------------------------------------------------

SCHEDULE 9

to

GUARANTY AND SECURITY AGREEMENT (WELLS)

Deposit Accounts and Securities Accounts

US Accounts

 

Owner

  

Type of Account

  

Bank

  

Account Number

School Specialty, Inc.    Operating    JPMorgan Chase    020479092* School
Specialty, Inc.    SFD Credit Cards    JPMorgan Chase    20480014 School
Specialty, Inc.    Disbursement-Payables    JPMorgan Chase    30002064 Bird in
Hand    Disbursement    JPMorgan Chase    30010937 School Specialty, Inc.   
Payroll    JPMorgan Chase    622561827 Califone    Disbursement-Payables   
JPMorgan Chase    633158829 School Specialty, Inc.    Disbursement-PPO   
JPMorgan Chase    633160569 School Specialty, Inc.    Flex Spending    JPMorgan
Chase    650560691 School Specialty, Inc. (d/b/a SPARK)             Working Fund
   JPMorgan Chase    638671024 Califone    Credit Card Depository    JPMorgan
Chase    660611831 Delta Education    Credit Card Depository    JPMorgan Chase
   643620396 School Specialty, Inc. (d/b/a Educational Publishing Service)      
      Credit Card Depository    JPMorgan Chase    650560816 School Specialty,
Inc. (d/b/a Educational Publishing Service)             Disbursement-Payables   
JPMorgan Chase    650560808 School Specialty, Inc.    School Specialty/LB
Depositary    JPMorgan Chase    707782298* School Specialty, Inc.    Lockbox   
JPMorgan Chase    681035* School Specialty, Inc.    Lockbox    JPMorgan Chase   
683106* School Specialty, Inc.    Lockbox    JPMorgan Chase    683107*



--------------------------------------------------------------------------------

Califone International, Inc.    Lockbox    JPMorgan Chase    7027* School
Specialty, Inc.    Disbursement-Payables    JPMorgan Chase    707740114 School
Specialty, Inc.    Credit Card Depository    JPMorgan Chase    707700092 School
Specialty, Inc.    E-Tail Depository Account    JPMorgan Chase    938345964
Premier Agendas, Inc.    Depository    JPMorgan Chase    470056560* Califone
International, Inc.    Depository    Wells Fargo Bank    4221468895* School
Specialty, Inc.    Depository    JPMorgan Chase    466888737* School Specialty,
Inc.    Concentration    JPMorgan Chase    468214536* School Specialty, Inc.   
Depository    Comerica    1852879814** School Specialty, Inc.    Depository   
JPMorgan Chase    3030406838** School Specialty, Inc.    Depository    Bank of
America    1233294889**

 

* Control agreements in effect for these accounts

** Accounts which are utilized to collateralize letters of credit. It is assumed
that these will be eventually replaced with a Wells Fargo account and
corresponding letters of credit.

JPMorgan Chase

10 S Dearborn

Chicago, IL 60603

Gina Sorci (312) 732-2029

Bank of America

112 East Holly Street

Bellingham, WA 98225

(360) 676-2816

Wells Fargo Bank

21255 Burbank Blvd., Suite 110

Woodland Hills, CA 91367

Peggy Knox (818) 595-3961



--------------------------------------------------------------------------------

Canadian Accounts

 

Owner

  

Type of Account

  

Bank

  

Account Number

Premier School Agendas, Ltd.    Operating Account    JPMorgan Chase   
4661094101 Premier School Agendas, Ltd.    Lockbox Depository    JPMorgan Chase
   4661094103 Premier School Agendas, Ltd.    Operating Account    JPMorgan
Chase    4661094104 Premier School Agendas, Ltd.    Disbursement-Payables   
JPMorgan Chase    4661094105 Premier School Agendas, Ltd.    Credit Card
Depository    JPMorgan Chase    4661094106 Premier School Agendas, Ltd.   
Operating Account    JPMorgan Chase    4661248101 Premier School Agendas, Ltd.
   Operating Account    JPMorgan Chase    4661248102 School Specialty, Inc.   
Lockbox and Disbursements    JPMorgan Chase    4661248103 School Specialty, Inc.
   Credit Card Depository    JPMorgan Chase    4661248104

JPMorgan Chase

10 S Dearborn

Chicago, IL 60603

Gina Sorci (312) 732-2029



--------------------------------------------------------------------------------

SCHEDULE 10

to

GUARANTY AND SECURITY AGREEMENT (WELLS)

Controlled Account Banks

US Accounts

 

Owner

  

Type of Account

  

Bank

  

Account Number

Califone International, Inc.    Depository    Wells Fargo    4221468895 Premier
Agendas, Inc.    Depository    JPMorgan Chase    470056560 School Specialty,
Inc.    Operating Acct    JPMorgan Chase    020479092 School Specialty, Inc.   
Concentration Acct.    JPMorgan Chase    707782298 School Specialty, Inc.   
Concentration Acct.    JPMorgan Chase    468214536 School Specialty, Inc.   
Lockbox    JPMorgan Chase    681035 School Specialty, Inc.    Lockbox   
JPMorgan Chase    683106 School Specialty, Inc.    Lockbox    JPMorgan Chase   
683107 Califone International, Inc.    Lockbox    JPMorgan Chase    7027 School
Specialty, Inc.    Depository    JPMorgan Chase    466888737



--------------------------------------------------------------------------------

SCHEDULE 11

to

GUARANTY AND SECURITY AGREEMENT (WELLS)

UCC Filing Jurisdictions

 

Grantor

  

Jurisdictions

School Specialty, Inc.    Department of Financial Institutions of Wisconsin
ClassroomDirect.com, LLC    Secretary of State of Delaware Childcraft Education
Corp.    Secretary of State of New York Bird-in-Hand Woodworks, Inc.   
Secretary of State of New Jersey Frey Scientific, Inc.    Secretary of State of
Delaware Sportime, LLC    Secretary of State of Delaware Sax Arts & Crafts, Inc.
   Secretary of State of Delaware Califone International, Inc.,    Secretary of
State of Delaware Delta Education, LLC    Secretary of State of Delaware Premier
Agendas, Inc    Secretary of State of Washington



--------------------------------------------------------------------------------

SCHEDULE 12

to

GUARANTY AND SECURITY AGREEMENT (WELLS)

Owned Vehicles

 

VIN

  

Manufacturer

  

Model

  

Year

J8DE5B1U3R3000766    GMC    Diesel 500 Van    1994 1HTSAZPM7LH686601   
International    4600 Van    1990 1GCEC14K5NZ170520    Chevrolet    C150 P/U   
1992 1GCDC14ZXRZ268845    Chevrolet    GC1 Truck    1994 1HTSCABM3XH682716   
International    Cargo Van    1994 1HTSCABMOWH556635    International   
Straight Truck    1998 2YSFPATN7WC060837    International    9100 Single Axle
Tractor    1998 1H5V04828GM073858    Hobbs    Trailer 48” x 102”    1986
1H5V04824JM058782    Fruehauf    Trailer 48” x 102”    1988 1H5V082XGM066510   
Hobbs    Trailer 48” x 102”    1986 1F5V04825GM054507    Hobbs    Trailer 48” x
102”    1986 17540HR50E1215956    Capacity    Trailer Jockey    1989
1PTO1AJH5S900804    Trimline    Trailer 48” x 102”    1995 1PTO1AJH3S9008003   
Trimline    Trailer 48” x 102”    1995 1GRAA9623XB051804    Great Dane   
Trailer 48” x 102”    1999 1JJV532F4WF533234    Fruehauf    Trailer 53”    1998
1GTDM1522B541274    GMC    Safari    1992 2B7HB21XILK730700    Dodge    Ram 250
   1989

The aggregate value of the vehicles is less than $100,000.00